UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 20-F (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 001-36073 ENZYMOTEC LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) Enzymotec Ltd. Sagi 2000 Industrial Area P.O. Box 6 Migdal Ha’Emeq 2310001, Israel (Address of principal executive offices) Dr. Ariel Katz President and Chief Executive Officer Enzymotec Ltd. Sagi 2000 Industrial Area P.O. Box 6 Migdal Ha’Emeq 2310001, Israel +972-74-717-7177 +972-74-7177-008 (Name, telephone, email and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value NIS 0.01 per share The NASDAQ Stock Market LLC Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2015: 22,718,335 ordinary shares, NIS 0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 229.405 of this chapter), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17o Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNo x PRELIMINARY NOTES Introduction As used herein, and unless the context suggests otherwise, the terms “Enzymotec,” “we,” “us,” “our,” the “Company” and similar designations refer to Enzymotec Ltd. and its wholly-owned subsidiaries, Enzymotec USA, Inc., VAYA Pharma, Inc., Enzymotec Australia Pty Ltd. and Enzymotec Singapore PTE Ltd., and, where the context so requires, its 80%-owned subsidiary VAYA Pharma Pte Ltd., a Singapore company, or its 50%-owned joint venture, Advanced Lipids AB, a Swedish company. Additionally, the term “AL” refers to Advanced Lipids AB. In this document, references to “NIS” or “shekels” are to New Israeli Shekels, and references to “dollars” or “$” refer to U.S. dollars. The dollar is the currency of the primary economic environment in which our operations are conducted and is our reporting currency. The majority of our sales are in dollars, the majority of our expenses are incurred in dollars and the majority of our financing has been provided in dollars. Transactions and balances originally denominated in dollars are presented at their original amounts. For non-dollar transactions, we use exchange rates in effect as of the relevant transaction dates. Non-dollar balances are translated into dollars using historical and current exchange rates for non-monetary and monetary balances, respectively. For other items in the consolidated statements of operations and comprehensive income (such as those derived from non-monetary balance sheet items such as depreciation and amortization, among others), we apply historical exchange rates. Currency transaction gains and losses are recorded in financial income (expenses), as appropriate. The functional currency of our equity investee, AL, is the Swedish Krona, which is the currency of the primary economic environment in which the operations of AL are conducted. Currency translation adjustments are presented within other comprehensive income (loss). Market and Industry Data and Forecasts This annual report on Form 20-F (this “annual report”) includes statistical data, market data and other industry data and forecasts, which we obtained from market research, publicly available information and independent industry publications and reports that we believe to be reliable sources. Special Note Regarding Forward-Looking Statements This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, that are based on our management’s beliefs and assumptions and on information currently available to our management. Forward-looking statements include information concerning our possible or assumed future results of operations, business strategies, financing plans, competitive position, industry environment, potential growth opportunities, potential market opportunities and the effects of competition. Forward-looking statements include all statements that are not historical facts and can be identified by terms such as “anticipates,” “believes,” “could,” “seeks,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “will,” “would” or similar expressions that convey uncertainty of future events or outcomes and the negatives of those terms. These statements include, but are not limited to, statements regarding: • our ability to compete in the markets in which we sell or AL sells our products; • our expectations regarding future growth, including our ability to develop new products; • our ability to effectively operate through our joint ventures, including through maintaining our relationship with our Swedish partner in our AL joint venture; i • our ability to obtain raw materials and manage our raw materials inventories and related costs; • our ability to maintain and expand relationships with our existing customers and to develop relationships with new customers; • our ability to maintain and strengthen our reputation and the acceptance of our products; • our expectations regarding our regulatory efforts and other regulatory initiatives with respect to our products and their raw materials; • our expectations regarding the outcome of litigation or other legal proceedings; and • our ability to maintain adequate protection of our intellectual property. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties, including those described in “Item 3.D. Key Information—Risk Factors.” In addition, the section of this annual report entitled “Item 4– Information on the Company” contains information obtained from independent industry sources that we have not independently verified. You should not put undue reliance on any forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee that future results, levels of activity, performance and events and circumstances reflected in the forward-looking statements will be achieved or will occur. All of the forward-looking statements included in this annual report are based on information available to us as of the date of this annual report. Except as required by law, we undertake no obligation to update publicly any forward-looking statements for any reason after the date of this annual report, to conform these statements to actual results or to changes in our expectations. ii TABLE OF CONTENTS Part I 1 ITEM 1: Identity of Directors, Senior Management and Advisers 1 ITEM 2: Offer Statistics and Expected Timetable 1 ITEM 3: Key Information 1 Selected Financial Data 1 Risk Factors 5 ITEM4: Information on the Company 31 History and Development of the Company 31 Business Overview 32 Organizational Structure 49 Property, Plants and Equipment 49 ITEM 4A: Unresolved Staff Comments 50 ITEM 5: Operating and Financial Review and Prospects 50 Operating Results 51 Liquidity and Capital Resources 64 Research and Development, Patents and Licenses 67 Trend Information 69 Off-Balance Sheet Arrangements 69 Contractual Obligations 70 ITEM 6: Directors, Senior Management and Employees 70 Directors and Senior Management 70 Compensation of Officers and Directors 75 Board Practices 78 Employees 92 Share Ownership 93 ITEM 7: Major Shareholders and Related Party Transactions 93 Major Shareholders 93 Related Party Transactions 96 ITEM 8: Financial Information 98 Consolidated Financial Statements and Other Financial Information 98 Significant Changes 99 ITEM 9: The Offer and Listing 99 Offer and Listing Details 99 Plan of Distribution 100 Markets 100 Selling Shareholders 100 Dilution 100 Expenses of the Issue 100 ITEM 10: Additional Information 100 Share Capital 100 Memorandum of Association and Articles of Association 100 Material Contracts 105 Exchange Controls 106 Taxation 106 Documents on Display 117 ITEM 11: Quantitative and Qualitative Disclosures about Market Risk 118 ITEM 12: Description of Securities Other than Equity Securities 120 Part II 120 ITEM 13: Defaults, Dividend Arrearages and Delinquencies 120 ITEM 14: Material Modifications to the Rights of Security Holders and Use of Proceeds 120 ITEM 15: Controls and Procedures 120 ITEM 16: [Reserved] 121 ITEM 16A: Audit Committee Financial Expert 121 ITEM 16B: Code of Ethics 121 ITEM 16C: Principal Accountant Fees and Services 122 ITEM 16D: Exemptions from the Listing Standards for Audit Committees 122 ITEM 16E: Purchases of Equity Securities by the Company and Affiliated Purchasers 122 ITEM 16F: Change in Registrant’s Certifying Accountant 122 ITEM 16G: Corporate Governance 123 ITEM 16H Mine Safety Disclosure 123 Part III 123 ITEM 17: Financial Statements 123 ITEM 18: Financial Statements 123 ITEM 19: Exhibits 123 PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not applicable. ITEM 2: Offer Statistics and Expected Timetable Not applicable. ITEM 3: Key Information A. Selected Financial Data The following tables set forth our selected consolidated financial data, which is derived from our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the United States of America, or U.S. GAAP. You should read the following selected consolidated financial data in conjunction with “Item 5. Operating and Financial Review and Prospects” and our consolidated financial statements and the related notes included in Item 8 of this annual report (the "Financial Statements"). The selected consolidated statements of operations data for the years ended December 31, 2013, 2014 and 2015 and the selected consolidated balance sheet data as of December 31, 2014 and 2015 are derived from our audited consolidated Financial Statements. The selected consolidated statements of operations data for the years ended December 31, 2011 and 2012 and the selected consolidated balance sheet data as of December 31, 2011, 2012 and 2013 have been derived from our previously reported audited consolidated financial statements which are not included in this annual report. You should read this selected financial data in conjunction with, and it is qualified in its entirety by reference to, our historical financial information and other information provided in this annual report including “Item 5. Operating and Financial Review and Prospects” and our consolidated Financial Statements and related notes. The historical results set forth below are not necessarily indicative of the results to be expected in future periods. Year ended December 31, 2011 (in thousands, except share and per share data) Consolidated statements of operations data: Net revenues $ Cost of revenues Gross profit Operating expenses: Research and development, net Selling and marketing General and administrative Total operating expenses Operating income (loss) ) Financial income (expenses), net ) ) ) Income (loss) before taxes on income ) Taxes on income ) Share in profits of equity investee 36 Net income (loss) $ ) $ Earnings (loss) per ordinary share:(1) Basic $ ) $ Diluted $ ) $ Weighted average number of ordinary shares used in computing earnings (loss) per ordinary share:(1) Basic Diluted 1 As of December 31, Consolidated balance sheet data: Cash and cash equivalents $ Current assets Current liabilities Total assets Total debt - - Total liabilities Shareholders’ equity $ Year ended December 31, (in thousands) Supplemental financial data: Adjusted EBITDA(2) $ $ $ Non-GAAP net income (2) Basic and diluted earnings per ordinary share is computed based on the basic and diluted weighted average number of ordinary shares outstanding during each period using the two-class method for participating preferred shares for the period before our initial public offering. For additional information, see Notes 1 and 15 to our consolidated Financial Statements included elsewhere in this annual report. Adjusted EBITDA and non-GAAP net income are non-GAAP financial measures. For definitions of these financial measures and reconciliations to our net income, see “— Non-GAAP Financial Measures” below. 2 Segment Data The following tables summarize segment data for the years ended December 31, 2013, 2014 and 2015, which is derived from Note 5 to our consolidated Financial Statements included elsewhere in this annual report. The financial information included in this table under the heading “Nutrition segment” includes the results of operations of AL using the proportionate consolidation method. While under the equity method used in the presentation of our consolidated statements of operations, we recognize our share in the net results of AL as a share in profits of equity investee, under U.S. GAAP, for purposes of segment reporting, we are required to present our results of operations on the same basis provided to and utilized by management to analyze the relevant segment’s results of operations, which is achieved using the proportionate consolidation method of reporting. Under the proportionate consolidation method, we recognize our proportionate share of the gross revenues of AL and record our proportionate share of the joint venture’s costs of production in our statement of operations. For more information regarding the accounting treatment of AL in our consolidated and segment statements of operations, see “Item 5.A. Operating and Financial Review and Prospects — Operating Results — Joint venture accounting.” YearendedDecember31,2013 Nutrition Segment VAYA Pharma Segment TotalSegment Resultsof Operations Elimination(1) Consolidated Resultsof Operations (in thousands) Net revenues $ ) $ Cost of revenues(2) ) Gross profit(2) ) Operating expenses(3) — Depreciation and amortization Adjusted EBITDA(5) $ $ ) $ YearendedDecember31,2014 Nutrition Segment VAYA Pharma Segment TotalSegment Resultsof Operations Elimination(1) Consolidated Resultsof Operations (in thousands) Net revenues $ ) $ Cost of revenues(2) ) Gross profit(2) ) Operating expenses(4) (3 ) Depreciation and amortization Adjusted EBITDA(5) $ $ ) $ YearendedDecember31,2015 Nutrition Segment VAYA Pharma Segment TotalSegment Resultsof Operations Elimination(1) Consolidated Resultsof Operations (in thousands) Net revenues $ ) $ Cost of revenues(2) ) Gross profit(2) ) Operating expenses(2) (3 ) Depreciation and amortization Adjusted EBITDA(5) $ $ ) $ Represents the change from proportionate consolidation to the equity method of accounting. Includes depreciation and amortization, but excludes share-based compensation expense. Includes depreciation and amortization, but excludes share-based compensation expense and IPO-related bonuses. Includes depreciation and amortization, but excludes share-based compensation expense and secondary offering expenses. Adjusted EBITDA is a non-GAAP financial measure. For a definition and a reconciliation of adjusted EBITDA to our net income, see “— Non-GAAP Financial Measures” below. 3 Non-GAAP Financial Measures Adjusted EBITDA and non-GAAP net income are metrics used by management to measure operating performance. Adjusted EBITDA represents net income excluding (a) financial income (expenses), net, (b) taxes on income, (c) depreciation and amortization, (d) share-based compensation expense and (e) other unusual income or expenses and after giving effect to the change from the equity method of accounting for our joint venture to the proportionate consolidation method. Non-GAAP net income represents net income excluding (i) share-based compensation expense and (ii) other unusual income or expenses. We present adjusted EBITDA as a supplemental performance measure because we believe it facilitates operating performance comparisons from period to period and company to company by backing out potential differences caused by changes in foreign exchange rates that impact financial assets and liabilities denominated in currencies other than our functional currency (affecting financial income (expenses), net), tax positions (such as the impact on periods or companies of changes in effective tax rates) and the age and book depreciation of fixed assets (affecting relative depreciation expense). In addition, both adjusted EBITDA and non-GAAP net income exclude the non-cash impact of share-based compensation expense and a number of unusual items that we do not believe reflect the underlying performance of our business. Because adjusted EBITDA and non-GAAP net income facilitate internal comparisons of operating performance on a more consistent basis, we also use adjusted EBITDA and non-GAAP net income in measuring our performance relative to that of our competitors. Adjusted EBITDA and non-GAAP net income are not measures of our financial performance under U.S. GAAP and should not be considered as alternatives to net income, operating income or any other performance measures derived in accordance with U.S. GAAP or as alternatives to cash flow from operating activities as measures of our profitability or liquidity. Adjusted EBITDA and non-GAAP net income have limitations as analytical tools, and you should not consider these financial measures in isolation or as a substitute for analysis of our results as reported under U.S. GAAP, because the excluded or included items may have significant effects on our operating results and financial condition. When evaluating our performance, you should consider adjusted EBITDA and non-GAAP net income alongside other financial performance measures, including cash flow metrics, net income, operating income and our other U.S. GAAP results. The following table presents a reconciliation of adjusted EBITDA to net income for each of the periods indicated: YearendedDecember31, (inthousands) Reconciliation of adjusted EBITDA: Adjusted EBITDA $ $ $ Accounting for joint venture (655 ) (575 ) (575 ) Depreciation and amortization (1,551 ) (2,308 ) (2,327 ) Secondary offering related expenses /IPO-related bonuses (1,000 ) (393 ) ― Share-based compensation expense (1,109 ) (852 ) (1,633 ) Operating income Financial expenses (income), net (499 ) (471 ) Income before taxes on income Taxes on income (324 ) (406 ) (407 ) Share in profits of equity investee Net income $ $ $ 4 The following table presents a reconciliation of non-GAAP net income to net income for each of the periods indicated: YearendedDecember31, (inthousands) Reconciliation of non-GAAP net income: Non-GAAP net income $ $ $ Interest expense relating to early repayment of long-term debt ) ― ― Secondary offering related expenses /IPO-related bonuses ) ) ― Share-based compensation expense ) ) ) Net income $ $ $ B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. 5 D. Risk Factors Investing in our ordinary shares involves a high degree of risk. You should carefully consider the following risk factors, in addition to the other information set forth in this annual report before purchasing our ordinary shares. If any of the following risks actually occurs, our business, financial condition and results of operations could suffer. In that case, the trading price of our ordinary shares would likely decline and you might lose all or part of your investment. Risks relating to our business and industry A high proportion of the sales of the InFat product is to our customers who then use it in their infant formula products sold to end users in China and therefore our revenues are subject to the effects of Chinese market trends and competition from locally produced products that are not subject to import taxes. In 2015, sales of InFat, the infant formula ingredient product sold by our joint venture. AL, accounted for 27.7% of our total net revenues (or 41.8% of our total segment net revenues). In 2015, we estimate that the vast majority of total InFat net revenues were attributable to sales directly or indirectly into China. Sales of InFat are spread among a number of different non-Chinese manufacturers of infant formula that primarily produce products containing InFat for Chinese infant formula brands, as well as a number of different Chinese local manufacturers of infant formula. The infant nutrition products produced by such manufacturers using InFat may be sold under the manufacturers’ brand names, or may be manufactured by one or more manufacturers and then sold by third parties under the third parties’ brand names. While we estimate that the vast majority of total InFat net revenues were attributable to sales directly or indirectly into China, InFat is not currently produced in China or another country that has a free trade arrangement with China. Chinese local manufacturers benefit from relatively high import taxes on infant formula products and ingredients imported into China. As a result, our ability to compete effectively with pricing that may be offered by producers of infant formula ingredients which are not subject to such import taxes could be limited, which could have an adverse effect on our results of operations and financial condition. In addition, the Chinese market for infant formula has been experiencing shifts in consumer purchasing habits and has seen a transition in sales channels from traditional commerce to e-commerce. We are dependent on the ability of our customers who manufacture and sell infant nutrition products in China using InFat to adapt and react to such trends. In the past, some of our customers in China have not been able to shift from traditional commerce in a timely and efficient manner in order to effectively sell their products via e-commerce channels, which has adversely affected our results of operations. If our customers are unable to effectively market products with InFat through e-commerce in addition to traditional commercial channels, our results of operations may be further adversely affected. We are subject to a degree of customer concentration and our customers do not enter into long-term purchase commitments with us. During the year ended December 31, 2015, our twelve largest customers accounted for approximately half of our revenues.Our customers generally do not enter long-term purchase commitments with us and we may therefore have limited insight into their future purchasing plans. Our largest customers may determine to lower their purchasers or cease purchasing our products completely. For example, one of our largest purchasers of krill products, which accounted for 15% of our revenues in 2013, purchased our products at significantly lower levels in 2014 and 2015. Even if a significant customer continues to purchase our products at the same or a greater level, their decision to defer purchases, even for a few weeks, could materially adversely impact our results of operations in a particular quarter.For example, some of AL’s customers in China deferred purchases from AL, which had an adverse effect on our quarterly results during 2015. The success or failure (losing market share, for example) of just a few of our customers’ businesses could have a material effect on our business, financial condition and results of operations.Our business may not develop in a manner that would make us less reliant on a small number of large customers. Our results of operations may be materially adversely affected if a significant customer elects to stop purchasing our products and we are unable to find new purchasers to offset the loss of that customer. 6 The demand for products based on omega-3, and, in particular, premium products such as krill oil, has declined in the past and may continue to decline. This decrease, together with a significant increase in capacity by competing manufacturers of these products, has resulted in, and may continue to cause, intense competition and price pressure, which could impair our ability to generate revenues in the krill oil market. Krill oil accounted for 35.3% of our total net revenues (or 28.4% of our total segment net revenues) in 2015.During 2014, demand for omega-3 products and especially krill oil products significantly decreased. At the same time, krill oil suppliers increased capacity. Although consumer demand slightly improved in terms of volume during 2015, the increased capacity of these suppliers combined with the relatively lower demand for krill oil products has led to intensified competition and price pressure and erosion.We cannot provide any assurance that the demand for omega-3 products and in particular, krill oil products, which are sold at higher prices than standard omega-3 products, will improve. Such demand may also continue to decline based on consumer preferences and new information and clinical studies.Even if demand for these products increases again, such increases may not be sustainable or may not be sufficient to meet current available capacity.A further decrease in demand for krill oil-based products or further price erosion in this market due to overcapacity or other reasons will decrease our revenues and could have a material adverse impact on our business, financial condition and results of operations. Chinese regulations relating to infant formula are under re-examination, and any regulatory changes affecting the ability of our customers to market infant nutrition products containing InFat could adversely affect our revenues and results of operations. China is continually examining and changing the regulations applicable to infant formula and nutrition, including specifically the regulations applicable to the infant formula manufacturers who purchase InFat. There are currently proposed regulations in China that aim, among other things, to improve public safety, consolidate product lines (by limiting the number of product lines and brands manufactured in any approved manufacturing facility) and regulate marketing claims. For example, there is a proposed regulation that limits the ability of persons to make claims about the benefits of sn-2 palmitate (the scientific name of the InFat product) and dictates the techniques to measure sn-2 palmitate content in infant formula, which are different from current market standards. While it remains unclear at this time whether any or all of these regulations and governmental policies will be enacted in China, if adopted, they could inhibit use by our customers of certain currently used marketing claims, which could have a materially negative effect on our revenues and results of operations. Furthermore, we cannot predict whether China will implement any further or different regulations of infant formula and nutrition which could have a materially negative effect on our revenues and results of operations. We rely on AarhusKarlshamn AB, or AAK, our Swedish joint venture partner, to procure raw materials and for the manufacture of InFat. While all of AAK’s claims in arbitration initiated against us by AAK were recently rejected, the arbitration has strained our relationship with AAK, and we cannot assure you that tensions and disagreements will be resolved or that the relationship will remain unchanged or will continue. All of the revenues from sales of our InFat product are derived from sales by AL, which is a joint venture between AAK and us. AAK provides the raw materials for and carries out most of the manufacturing processes of InFat (in a single facility owned by AAK and located in Sweden). Therefore, we depend on AAK to procure raw materials and produce InFat for AL at competitive prices. Under our joint venture agreement, we and AAK are each responsible for particular functions related to the production, marketing and sale of the final InFat product. In particular, we are responsible for research and development, business development and marketing, and AAK is responsible for the production, management of inventory, logistics relating to the sales and delivery of the InFat product and obtaining permits and licenses related to AL’s operations in Sweden. In May 2014, AAK submitted a claim for arbitration against us to the International Chamber of Commerce, or the ICC, seeking a declaration that our disclosures in connection with our initial public offering constituted a material and intentional breach of the non-disclosure obligations related to AL contained in the joint venture agreement. AAK did not seek any remedies in connection with such alleged breach other than declaratory relief. AAK also sought a declaration with respect to an interpretation of the termination provisions of the joint venture agreement.We filed counterclaims against AAK in the arbitration with respect to operational aspects of the joint venture in which we claimed that AAK’s conduct in these respects jeopardized the value of the joint venture and that AAK’s conduct during our initial public offering was meant to jeopardize the offering. In February 2016, the ICC tribunal issued its decision with respect to the dispute.The ICC tribunal rejected, in their entirety, AAK’s requests for declaratory relief in connection with alleged breaches by the Company of the joint venture agreement’s non-disclosure obligations.Additionally, the ICC tribunal found that the joint venture agreement should be interpreted, as we maintained, such that the parties may exit the agreement only via a buy-sell process by which one party buys out the other. The tribunal denied all relief we requested with respect to our counterclaims against AAK. 7 While the operations of the joint venture generally continued in their ordinary course during the arbitration, the arbitration has strained the relationship of the Company and AAK, resulting in disagreements between the parties with respect to operational matters and the extent to which the handling of these matters serves the best interests of AL. We cannot assure you that these tensions and disagreements will be resolved now that the arbitration has concluded. AAK may also have economic or business interests or goals that are inconsistent with ours.If our relationship with AAK were to deteriorate, it could adversely affect our sales of InFat, which could have a material adverse effect on our results of operations and financial condition. Furthermore, the term of our joint venture with AAK expires on December 31, 2019, subject to extension for additional three-year periods, unless we or AAK duly terminate the joint venture upon giving notice of termination no later than twelve months prior to the applicable expiration date. There can be no assurance that we or AAK will not terminate the agreement prior to the expiration date, or will renew the joint venture agreement or otherwise continue our relationship. We are precluded from competing with AL during the term of the relationship with AAK. If upon termination of the agreement we sell our share in AL to AAK pursuant to the buy/sell mechanism contained in the joint venture agreement, we would be subject, during the three-year period after the end of provision of services under the agreement, to non-competition obligations. Such obligations would preclude us from developing or producing InFat or competing products. Such non-competition obligations could limit our development and sales of new or existing products and could have a material adverse effect on our business, financial condition and results of operations. A significant portion of the sales of our InFat product is to a single company. If this company were to suffer financially, stop using InFat in all or a significant portion of the infant nutrition products sold under its brand name or use a competitor’s ingredient instead of ours, our business, financial condition and results of operations could be materially adversely affected. In 2015, we estimate that approximately 25% of total InFat net revenues were attributable to sales in China by, and under the brand name of, Biostime International Holdings Ltd. (“Biostime”), a large Chinese pediatric nutrition company.Regulatory changes and market trends in China in recent years with respect to the production of infant formula adversely impacted some of AL’s customers, including Biostime, reducing their sales and resulting in a decrease in sales of InFat which is an ingredient in AL’s customers’ infant formula.Further regulatory changes may also negatively affect our revenues and results of operations. In addition, Chinese authorities have conducted investigations and levied fines related to alleged price fixing by infant nutrition companies including Biostime and may do so in the future. To the extent that there are future investigations regarding alleged anti-competitive practices by our end customers, their reputations and results of operations could be harmed, which in turn could adversely impact our business, financial condition and results of operations.Furthermore, the percentage of our net revenues attribute to sales in China by, and under the brand name of, Biostime decreased in 2015, primarily as a result of Biostime losing market share in China. We believe this is due to greater online sales of infant nutrition products in China compared to supermarkets and health stores. If Biostime were, for any reason, to suffer further decreases in sales, cease operations or discontinue the inclusion of the InFat ingredient in all or a significant portion of the infant nutrition products sold under its brand name, or if Biostime or other Chinese pediatric nutrition companies were to use a competitor’s ingredient, this could significantly adversely affect sales of the InFat product, which could materially adversely impact our business, financial condition and results of operations. Our offering of products as “medical foods” in the United States may be challenged by regulatory authorities. The products offered within our VAYA Pharma segment are sold under physician supervision in the United States as “medical foods” on the basis of their meeting the criteria for “medical foods” in the Federal Food, Drug, and Cosmetic Act (the “FDCA”) and FDA regulations. The term medical food is defined in the FDCA as a food which is formulated to be consumed or administered enterally under the supervision of a physician and which is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation. See “Item 3.D. Key Information — Risk Factors — Risks related to government regulation — VAYA Pharma segment” below. Medical foods are not required to undergo premarket review or approval by the FDA. We believe that our VAYA Pharma products meet the criteria for “medical foods” established by the FDCA, and that the labeling and marketing of our medical foods is consistent with FDA regulatory requirements. However, our offering of one or more of these products as “medical food” could be challenged by the FDA. The FDA has previously issued warning letters to other companies challenging the classification of their products as “medical food.” We believe that these letters indicate that the FDA may be applying a more narrow interpretation of what qualifies as a “medical food.” Given this enhanced focus on medical food companies, we cannot provide any assurance that we will not also receive such a letter and the FDA could take the position that one or more of our medical food products may not be lawfully sold in the United States as “medical food.” If such a challenge were to occur we could incur significant costs responding to such a claim and defending our products’ status as medical foods and ultimately litigation. If we are unable to demonstrate to the FDA’s satisfaction that the product(s) meet the regulatory requirements for “medical foods,” we would need to suspend further sale and distribution of the alleged violative products in, and could be required to withdraw such product or products from the U.S. market. We could seek to re-position the products as “dietary supplements,” a distinct category of “food” under the FDCA and FDA regulations. This would require new labels, labeling and revised claims for the products, and would impose other regulatory requirements on us not applicable to “medical foods.” The United States is the principal market for the sales of the products of our VAYA Pharma segment and the cessation of such sales, even for a limited period, could have a material adverse effect on our operations, financial situation, operating results and business prospects. 8 Our product development cycle is lengthy and uncertain, and our development or commercialization efforts for our products may be unsuccessful. We are currently working on several new products, including new uses and applications for existing products that are in various stages of development. Some of these products address new medical indications or provide new nutritional or medical benefits, while others provide different levels or concentrations of active ingredients and offer improved secondary characteristics. Research and development is a time-consuming, expensive and uncertain process that takes years to complete, with no guarantee of a favorable outcome. Because of the long and challenging product development cycle, evolving regulatory environment, changing market conditions and other factors, there is significant uncertainty as to the future development, success and commercialization of any products we may attempt to develop or commercialize. Even if our existing products prove to be successful, we may spend years and dedicate significant financial and other resources developing products that may never be commercialized. If we are unsuccessful in developing promising products, securing any necessary regulatory approvals and commercializing such products after having invested significant resources, efficiently or not at all, such failures could have a material and adverse effect on our business, financial condition and results of operations. Our inventories include sensitive compounds which may face spoilage or obsolescence. A considerable portion of our inventories, including a major part of the raw materials used in the production of our products, as well as final products, are comprised of compounds that are subject to relatively high levels of decomposition, contamination, oxidization and other damaging processes or events. In particular, we currently have a significant inventory of frozen krill and resin. The value of such inventories once subject to decomposition, contamination or oxidization, for example, is greatly reduced to the point that it may become worthless. We maintain our inventory in conditions suited for their specifications at storage facilities operated by us or by third party vendors; however, in light of the relative sensitivity of these materials, it is possible that our failure to timely use such inventory or a single event or a conjunction of several events will lead to a considerable reduction of the value of our inventory, which would adversely affect our financial condition and results of operations. Potential future acquisitions of companies or technologies may require management’s time and attention, may disrupt our business and may not yield the returns expected. We may acquire or make investments in businesses, technologies or products, whether complementary or otherwise, as a means to expand our business, if appropriate opportunities arise. We cannot give assurances that we will be able to identify future suitable acquisition or investment candidates, or, if we do identify suitable candidates, that we will be able to make acquisitions or investments on reasonable terms or at all. In addition, we have no prior experience in integrating acquisitions and we could experience difficulties incorporating an acquired company’s personnel, operations, technology or product offerings into our own or in retaining and motivating key personnel from these businesses. We may also incur unanticipated liabilities as a result of such acquisitions or investments. The financing of any such acquisition or investment, or of a significant general expansion of our business, may not be readily available on favorable terms. Any significant acquisition or investment, or major expansion of our business, may require us to explore external financing sources, such as an offering of our equity or debt securities. We cannot be certain that these financing sources will be available to us or that we will be able to negotiate commercially reasonable terms for any such financing, or that our actual cash requirements for an acquisition, investment or expansion will not be greater than anticipated. In addition, any indebtedness that we may incur in such a financing may inhibit our operational freedom, while any equity securities that we may issue in connection with such a financing would dilute our shareholders. Any such difficulties could disrupt our ongoing business, distract our management and employees, increase our expenses and adversely affect our results of operations. Furthermore, we cannot provide any assurance that we will realize the anticipated benefits and/or synergies of any such acquisition or investment. 9 Variations in the cost of raw materials for the production of InFat may have a material adverse effect on our business, financial conditions and results of operations. The cost and variability in price of raw materials related to the production of InFat, primarily vegetable oil and fatty acids, is a key factor in the profitability of AL and of our Nutrition segment as a whole. In 2015, the cost of raw materials comprised a majority of the costs of revenues of AL. While certain of AL’s customer contracts contain pricing formulae under which the prices of products are adjusted to reflect changes in the costs of raw materials, the adjustments do not fully insulate AL from such changes. In addition, even where InFat prices are adjusted pursuant to customer contracts which contain pricing formulae, increases in price can adversely affect sales, as the increased costs to the end-user may make such products less attractive, thereby reducing demand, and also expose AL to increased competition. Such developments could have a material adverse effect on our business, financial condition and results of operations. We are dependent on a single facility that houses the majority of our operations, and disruptions at this facility could negatively affect our business, financial condition and operations. Our administrative headquarters, all of our research and development laboratories and our production plant are located in a single facility in the Sagi 2000 Industrial Area, near Migdal Ha’Emeq, Israel. The manufacture of all of the products that we sell takes place at this facility, other than the final InFat product and certain grades of our Sharp GPC product. Although the InFat product sold by AL is manufactured in Sweden, the production of the InFat enzymes, the core element for the manufacture of InFat, also takes place at our Migdal Ha’Emeq facility. Accordingly, we are highly dependent on the uninterrupted and efficient operation of this facility. If operations at this facility were to be disrupted for any reason, such as a result of equipment failures, earthquakes and other natural disasters, fires, accidents, work stoppages, power outages, acts of war or terrorism or other reasons, our business, financial condition and results of operations could be materially adversely affected. Lost sales or increased costs that we may experience due to certain disruptions may not be recoverable under our insurance policies, and longer-term business disruptions could result in a loss of customers. If this were to occur, our business, financial condition and operations could be materially negatively impacted. We depend on third parties to obtain raw materials, in particular krill, necessary for the production of our products. If we cannot secure sufficient supply sources at competitive prices or need to utilize a greater percentage of frozen krill than we anticipate, our gross profits may be adversely affected. We depend on a limited number of third parties to supply krill meal, an essential raw material for the production of our krill oil, which accounted for 35.3% of our total net revenues (or 28.4% of our total segment net revenues) in 2015. Krill are small crustaceans found in oceans throughout the world. There are two primary ocean regions where krill is harvested: the Southern Ocean (Antarctic krill) and the North Pacific Ocean, mainly off the coasts of Japan and Canada (Pacific krill). We currently purchase the majority of the krill meal we use pursuant to agreements with owners of vessels that harvest Antarctic krill and process it into krill meal onboard. Though growing, there is only a limited number of vessels capable of producing krill meal onboard. In 2014, we also purchased frozen krill, which, while more expensive to process into krill meal onshore compared to krill from vessels that process krill meal onboard, is more readily obtainable.We also signed a toll processing agreement in 2014 with a toll processor for processing the frozen krill into krill meal.We do not, however, have a long-term supply agreement with any supplier of frozen krill. We intend to meet our krill meal needs in the future by sourcing krill meal from vessels processing krill meal onboard and from suppliers of frozen krill. While we are working on expanding our supplier base, we cannot give any assurance regarding our ability to secure sufficient supply sources of krill meal at competitive prices, in good quality and upon fair and reasonable contractual terms or successfully implement the logistical changes required. Agreements with owners of fishing vessels are mainly seasonal, as they typically relate to a specific fishing season or trip. Obtaining sufficient quantities of krill oil is also dependent on the quality of krill and respective fat content. Should prices rise or available quantities of high quality krill decrease, our business, financial condition and results of operations may be adversely affected. In addition to krill, certain raw materials used in the production of our products (such as sunflower lecithin) are of limited supply globally, and we may not be successful in obtaining a sufficient amount of these raw materials on reasonable terms or at all. 10 In the event that we have to increase our reliance on frozen krill, which costs more than krill that is purchased from vessels that process krill meal onboard, our gross profits may be adversely affected. Additionally, frozen krill is subject to relatively high levels of decomposition, contamination, oxidization and other damaging processes or events. It is possible that our failure to use our inventory of frozen krill on a timely basis will lead to a considerable reduction of the value of our inventory, which would adversely affect our financial condition and results of operations. We anticipate that the markets in which we participate will become more competitive due in part to business combinations among existing competitors, the arrival of new competitors and technological developments. If we are unable to compete effectively, our financial results may suffer. The markets in which we sell our InFat, krill oil, PS and VAYA Pharma products are becoming more competitive, and it is possible that the number of companies seeking to develop products in these markets will increase in the future. Competitors range in size from small, single product companies to large, multifaceted corporations, which have greater financial, technical, marketing and other resources than those available to us. Business combinations, joint ventures or mergers among our competitors that result in larger competitors with greater resources or distribution networks, or the acquisition of a competitor by a major technology, pharmaceutical or nutrition company seeking to enter the markets in which we operate, could result in increased competition and have a material adverse effect on our business, financial condition and results of operations. We currently compete directly with IOI Loders Croklaan, the producer of Betapol, in the market for sn-2 palmitate. In 2015, IOI Loders Croklaan established a joint veture with Kerry Ingredients, an Ireland-based company with considerable global marketing capabilities, as well as dry-blend capabilities (meaning the ability to provide dry powder products, such as complete infant formula). Advances by such competitors towards dry blended products, namely, products made of milk powder, may make it more difficult for our InFat products to compete effectively in the markets in which we operate. Furthermore, as Betapol is manufactured in Malaysia, which has a tax-free zone with China, the joint venture may be able to sell its products at a lower cost in China compared to our pricing for InFat. If we are unable to compete successfully with the pricing offered by this joint venture or by other competitors who create similar business combinations, our revenues and profitability may suffer. The markets in which our InFat product is sold are becoming increasingly competitive.The InFat product is an ingredient used in the general infant nutrition products market. InFat addresses the sn-2 palmitate market, which currently holds less than 10% share of the infant formula oils market as a whole. In contrast, the majority of the oils used in the infant nutrition market are currently vegetable oil blends, with bovine milk fat also used to some extent. Despite the low market share held by InFat, we believe that if the market for sn-2 palmitate within the infant nutrition market grows, it may encourage more specialty oil producers to seek to develop and offer competitive products, increasing the level of competition that we face. In the krill oil market, we primarily compete with Aker BioMarine AS, Neptune Technologies & Bioressources Inc., Rimfrost USA, LLC (a joint venture of Avoca, Inc.) and Olympic Seafood AS.See “Item 3.D. Key Information – Risk Factors – Risks relating to our business and industry – The demand for products based on omega-3, and, in particular, premium products such as krill oil, has declined in the past and may continue to decline. This decrease, together with a significant increase in capacity by competing manufacturers of these products, has resulted in, and may continue to cause, intense competition and price pressure, which could impair our ability to generate revenues in the krill oil market". In the market for our PS product line, our principal competitors are Chemi Nutraceuticals Inc., Lipoid GmbH and Lipogen Ltd. While medical foods became subject to FDA regulation in the United States in 1988, the medical foods market is relatively new and our VAYA Pharma products currently face little direct competition from other medical food manufacturers. As the market develops, we could face future competition from companies seeking to enter the market, in particular, large multi-national nutrition companies, such as Abbott Laboratories, Nestlé and Danone (through its clinical nutrition subsidiary, Numico N.V.), which have expressed interest in the medical foods market. Such potential competitors may have greater financial, technical, marketing and other resources than those available to us, and, accordingly, the ability to devote greater resources than we can to the development, promotion, sale and support of products. In addition, physicians may prefer to prescribe prescription drugs produced by pharmaceutical drug manufacturers rather than our medical food products and customers may prefer to use prescription drugs instead of our medical food products due to the present limited reimbursement by third-party payers. We may be unable to compete successfully against our future competitors in the medical foods market, which may result in price reductions, reduced margins and the inability to maintain market acceptance for our VAYA Pharma products. 11 As a result of alleged infringement on intellectual property, we may have to pay royalties with respect to sales of our krill oil products in the United States or Australia, and any infringement of intellectual property of others could also require us to pay royalties. Our commercial success depends in part on our ability to operate without infringing upon the proprietary rights of others. Beginning in October 2011, Neptune, one of our principal competitors in the krill oil products market, filed a series of complaints in the U.S. District Court for the District of Delaware alleging patent infringement by one or more of our krill oil products. In addition, in April 2013, we received a Notice of Institution of Investigation from the U.S. International Trade Commission, or ITC, regarding a similar complaint filed by Neptune in that forum. In April 2014, we signed a final settlement and license agreement with Neptune which resulted in the termination and dismissal of the above-mentioned complaints and investigation. According to the settlement and license agreement, we made a one-time settlement payment to Neptune.In addition, we agreed, among other things, that, in the event that the outcome of an Inter Partes Review, or IPR, in the United States or a post-grant reexamination in Australia for certain agreed claims in Neptune’s patent is unfavorable to us, we will be obligated to pay royalties to Neptune with respect to sales in the United States or Australia, respectively.In the IPR, the U.S. Patent and Trademark Office, or USPTO, determined that 26 of 28 challenged claims in Neptune’s U.S. Patent No. 8,278,351 are unpatentable. We appealed the USPTO decision regarding the two remaining challenged claims on September 8, 2015. With respect to the Australian proceedings, the Australian Patent Office issued a reexamination report on September 4, 2015 finding in favor of Neptune. On November 9, 2015, we filed a further reexamination request and we are awaiting the decision of the Australian Patent Office.See “Item 8.A. Financial Information—Consolidated Financial Statements and Other Financial Information—Legal Proceedings.” If the appeal in the United States or the reexamination in Australia results in unfavorable outcomes to us we may be required to pay license fees or royalties to Neptune.If we are found to have infringed patents of any other third party which are determined to be valid and enforceable, we may be subject to monetary damages, including in the form of lost profits or a royalty. In the case of another third party, it may also be granted injunctive relief which would prevent us from selling the infringing products in the jurisdiction in which it has patent, a significant market for our krill oil products. In addition to any monetary damages awarded against us, in some instances we have also agreed to be financially responsible for any damages awarded against certain of our customers as a result of the purchase, importation, use, sale or offer to sell of our products if they are found to infringe certain of Neptune’s intellectual property rights and we may have to agree to similar terms. Moreover, defending against these claims has been, and defending against similar claims in the future may continue to be, time-consuming and costly, and has diverted, and may in the future divert, management’s time and attention from our business. Thus, these proceedings could materially adversely impact our business and financial results. Unfavorable publicity or consumer perception of our products, such as krill oil, the supplements that contain them as ingredients and any similar products distributed by other companies could have a material adverse effect on our reputation, the demand for our products and our ability to generate revenues. We are dependent upon consumer perception of the safety and quality of our products, such as krill oil, and the supplements that contain them, as well as that of similar products distributed by other companies. Consumer perception of supplements and their ingredients can be significantly influenced by scientific research or findings, national media attention and other related publicity about product use. A product may achieve high sales due to a favorable perception among consumers, but may be unable to sustain such sales as consumer preferences change. If future scientific research or publicity questions earlier positive research or publicity about our particular products and supplements that contain them as ingredients, questions such products’ effectiveness or generally disfavors the supplements industry, our sales could decrease and our results of operations and financial condition could be materially adversely affected. Additionally, whether or not accurate, adverse publicity, including in the form of published scientific research or other publicity, that associates consumption of our products, supplements containing them or any other similar products distributed by other companies with illness or other negative effects could have a material adverse effect on our reputation and the demand for our products or supplements that contain them, which could materially impede our ability to generate revenues. 12 We are generally reliant upon third parties for the distribution or commercialization of our products. Part of our strategy is to enter into and maintain arrangements with third parties that are generally exclusive with respect to a particular territory related to the marketing, sales and distribution of our products. Our revenues are dependent in part on the successful efforts of these third parties. Entering into strategic relationships can be a complex process and the interests of our distribution partners may not be or may not remain aligned with our interests. There can be no assurance that our distribution partners will market, sell and/or distribute our products successfully or choose the best means for achieving commercialization of our products. Some of our current and future distribution partners may decide to compete with us, refuse or be unable to fulfill or honor their contractual obligations to us, or reduce their commitment to, or even abandon, their relationships with us. Further, there can be no assurance that any such third-party collaboration will be on favorable terms. We may not be able to control the amount and timing of resources our distribution partners devote to our products or the efforts they expend in obtaining any requisite local approvals for our products. In addition, we may incur liabilities relating to the distribution and commercialization by our distributors of our products. While the agreements with such distributors generally include customary indemnification provisions indemnifying us for liabilities relating to the packaging of our products and their use and storage, there can be no assurance that these indemnification rights will be sufficient in amount, scope or duration to fully offset the potential liabilities associated with our distributors’ handling and use of our products. Any such liabilities, individually or in the aggregate, could have a material adverse effect on our business, financial condition or results of operations. A growing portion of our VAYA Pharma products sales in the United States are conducted through an online pharmacy operated by a third party vendor. As this trend continues, we become increasingly reliant on that vendor. While we have a long term contract and stable relationship with that vendor, a disruption to its activities for any reason could result in difficulties distributing our VAYA Pharma products, loss of revenues and customers for a substantial period which may have a material adverse effect on our business, financial condition or results of operations. Further, we have entered into other joint ventures in the past and may enter into other joint ventures in the future. Any current or future joint venture partner may take actions contrary to our policies or objectives, undergo a change of control, experience financial and other difficulties, or be unable or unwilling to fulfill its obligations under the joint venture, each of which may affect our financial condition or results of operations. In addition, no assurance can be given that the actions or decisions of our joint venture partner will not affect our joint venture in a way that hinders our corporate objectives or that causes material adverse effects on our business, financial condition or results of operations. We may not be able to maintain or increase market acceptance for our products. The degree of market acceptance for our products and those of our customers depends upon a number of factors, including the receipt of regulatory approvals, the establishment and demonstration in the medical community of the clinical efficacy and safety of the products, and the establishment and demonstration of the potential advantages over competing products. Additionally, to ensure sustained and increased market acceptance for our VAYA Pharma products, we must continue to demonstrate the potential advantages over existing and new treatment methods, and we may have to expand the reimbursement of government and third-party payers. In the case of our Nutrition products, market acceptance is dependent on the acceptance of the product and appropriate distribution with large retailers, competitive pricing and the extent to which the products fulfill customer expectations and demands. There can be no assurance that consumers, physicians, patients, payers, the medical community in general, distributors or retailers will continue to accept and utilize any existing or new products that may be developed by us. Failure to achieve such market acceptance for our products could have a material adverse effect on our growth, business, financial condition or results of operations. We are subject to risks relating to the operation and expansion of our production or processing facilities and capabilities. In 2014, and following the 2013 expansion of our Migdal Ha’Emeq manufacturing facility, the krill meal extraction process is being performed entirely in house at our Migdal Ha’Emeq manufacturing facility.During 2015, we expanded our manufacturing facility in Israel that will result in an approximately 50% increase in its overall production capacity.In the longer term, we may build an additional production plant adjacent to our existing facility in order to further expand our production capacity. There can be no assurance that we will achieve the target capacities, cost savings and efficiencies that we anticipate.In addition, with respect to any further expansion, to the extent we determine to undertake such expansion, there can be no assurance that we will be able to obtain the requisite approvals, overcome operational challenges of implementing expansion projects, or have the necessary capital resources for the construction of this plant, or if we do, that the plant will be built or that it will satisfy demand. Conversely, there can be no assurance, even if we build an additional plant, that demand for our products will increase commensurate with the increased production capacity. Furthermore, we cannot assure you that any further projects, if implemented, will be implemented in a timely and cost-efficient manner, and that our current production will not be adversely affected by the operational challenges of implementing the expansion projects. 13 Our ability to obtain krill may be affected by conservation regulation or initiatives. A substantial part of our activities in our Nutrition segment requires the use of krill. Limits on krill harvesting established by the Commission for the Conservation of Antarctic Marine Living Resources (the “Commission for Conservation”) may limit our revenue.The Commission for Conservation imposes limitations and conditions regarding krill harvested in Antarctic waters. Additionally, the Commission for Conservation regulates the licensing of vessels eligible to harvest krill in these specific Antarctic Ocean areas. In the areas currently being fished for krill, the Commission for Conservation has established a combined annual catch limit of 620,000 metric tons. In 2014, approximately 300,000 metric tons were harvested. The substantial majority of harvested krill is used for aquaculture feed and fish bait while only a small portion is used for human consumption, the latter of which offers higher profit margins. The Commission for Conservation has established limits because increases in krill catches could have a negative effect on the ecosystem, including other marine life, particularly birds, seals and fish which mainly depend on krill for food. The lowering of these quotas or imposition of any other requirement or limitation affecting our ability to source krill, such as adoption of additional conservation measures, may reduce the future availability of krill and cause significant increases in its price. Any such development could harm our sales and gross profits. Disruption to our IT system could adversely affect our reputation and have a material adverse impact on our business and results of operations. Our business operations, production facilities and research and development technologies rely on our IT system to collect, analyze and store our data, which at times may include private and confidential information of third parties. While we utilize offsite back-up storage, there can be no guarantee that such back-up storage, together with our existing onsite back-up storage, will be effective if it becomes necessary to rely on them. If our existing or future IT system does not function properly, or if the IT system proves incompatible with new technologies, we could experience interruptions in data transmissions and slow response times, preventing us from completing routine business, production or research activities. Furthermore, despite our investments in risk prevention and contingencies, data protection, prevention of intrusions, data leaks and access control systems, we can provide no assurance that our current IT system is fully protected against third-party intrusions, viruses, hacker attacks, information or data theft or other similar threats. The risk of a security breach or disruption, particularly through cyber-attack or cyber intrusion, including by computer hackers, foreign governments and cyber terrorists, has risen as the number, intensity and sophistication of attempted attacks and intrusions from around the world have increased. Furthermore, there has been heightened legislative and regulatory focus on data security in the U.S. and abroad, including requirements for varying levels of customer notification in the event of a data breach. As we continue to develop our technologies, we may need to update our IT system and storage capabilities. Any such loss, disclosure or misappropriation of, or access to, customers’, employees’ or business partners’ information or other breach of our information security can result in legal claims or legal proceedings, including regulatory investigations and actions, may have a negative impact on our reputation, may lead to regulatory enforcement actions against us, and may materially adversely affect our business, operating results and financial condition. Lastly, disruption or failure of our IT system due to technical reasons, natural disaster or other unanticipated catastrophic events, including power interruptions, storms, fires, floods, earthquakes, acts of war or terrorism could significantly impair our ability to deliver our products on schedule and materially and adversely affect our relationships with our partners and customers, our business, our reputation and our results of operations. We are not able to predict the results of clinical trials, which may prove unsuccessful or be delayed by certain factors. We conduct clinical and pre-clinical studies to support the efficacy and safety of our products and their ingredients during their development, to extend known benefits and to uncover new benefits of our existing products and ingredients. While clinical trials are generally not required with respect to regulatory approvals for our nutrition products, we use the results of these trials to maximize the product’s reach to new customers and as a basis for establishing long-term supply agreements. Further, if in the future we seek to market products as prescription drugs, we will be required to conduct clinical trials to establish the safety and efficacy of such products. Although prior to initiating clinical trials, our compounds are tested on animals in pre-clinical trials to test their toxicity and efficacy, pre-clinical trials on animals cannot predict fully whether a proposed product will prove to be safe or effective in humans. Pre-clinical and clinical data required for regulatory approval must be developed under strict regulatory standards and may be found, on review by health regulatory authorities, to be of insufficient quality to support an application for commercialization of a product or to substantiate claims concerning a currently marketed product’s safety or effectiveness. In addition, positive results in previous clinical studies of our products may not be predictive of similar results in future clinical trials and interim results during a clinical trial do not necessarily predict final results. A number of companies in the pharmaceutical industry have suffered significant setbacks in late-stage clinical trials even after achieving promising results in early-stage development. Our clinical trials may produce negative or inconclusive results, and we may decide, or regulators may require us, to conduct additional clinical trials. Moreover, clinical data may be susceptible to varying interpretations and analyses, and some companies that have believed their product candidates performed satisfactorily in preclinical studies and clinical trials have nonetheless failed to obtain FDA approval for their products. 14 Recruitment of participants in a clinical study is challenging.Identification of the appropriate study population and sites is a crucial point for success. Clinical studies with infants to test the safety and efficacy of our ingredients for infant formula are challenging since parents are frequently reluctant to permit their children to participate in trials. A number of other factors could affect the feasibility and outcome of clinical trials, including, but not limited to, study design, the size of the available study population, the eligibility criteria for participation in the clinical trials, and the availability of clinical trial sites. Prior to initiating a clinical trial, we carefully select the study population and sites with the goal of having the best chances of success and to avoid delays in study recruitment. In addition, we seek to ensure that all other study related activities, such as product supply and data capture, are ready prior to initiation in order to avoid administrative delay.Nevertheless, our clinical trials may not be successful and may be delayed or otherwise terminated prior to the end of recruitment. Administering our product candidates to humans may produce undesirable and unexpected side effects. These side effects could interrupt, delay or halt clinical trials of our product candidates and could result in the FDA or other regulatory authorities denying approval of our product candidates for any or all targeted indications. Our ability to commercialize any new products is dependent upon the success of product development efforts and the success of clinical studies. Existing products may be the subject of post-marketing clinical trials. If these clinical trials and product development efforts fail to produce satisfactory results, or if we are unable to maintain the financial and operational capability to complete these development efforts, we may be unable to generate revenues for existing products and potential new products. We could be subject to product liability lawsuits, which could result in costly and time-consuming litigation and significant liabilities. The development of pharmaceutical, medical food and human nutrition products involves an inherent risk of product liability claims and associated adverse publicity. Our products may be found to be harmful, or to contain harmful substances. This exposes us to substantial risk of litigation and liability and/or may force us to discontinue production of certain products. Although we have product liability insurance for up to $10.0 million (per claim and in the aggregate per year), this coverage may not insure us against all claims made. Product liability insurance is costly and often limited in scope. There can be no assurance that we will be able to obtain or maintain insurance on reasonable terms or to otherwise protect ourselves against potential product liability claims that could impede or prevent commercialization of a material product or line of products. Furthermore, a product liability claim could damage our reputation, whether or not such claims are covered by insurance or are with or without merit. A product liability claim against us, or the withdrawal of a product from the market, could have a material adverse effect on our business or financial condition. Furthermore, product liability lawsuits, regardless of their success, would likely be time-consuming and expensive to resolve and would divert management’s time and attention, which could seriously harm our business. We depend on international sales, which expose us to risks associated with the business environment in those countries. Our revenues are derived from sales in multiple countries around the world, primarily through exports from Israel to distributors. In 2015 more than 40% of our sales are to customers outside the United States and approximately 3% of our sales are to customers in Israel. We anticipate that international sales will continue to account for the majority of our revenues in the foreseeable future. Our international operations and sales are subject to a number of risks, including: • potentially longer accounts receivable collection periods and greater difficulties in their collection; 15 • potential instability of local economies; • impact of potential military or civil conflicts and other political risks; • disruptions or delays in shipments caused by customs brokers, work stoppages or government agencies; • potential imposition by governments of controls that prevent or restrict the transfer of funds; • regulatory limitations imposed by foreign governments and unexpected changes in regulatory requirements, tariffs, customs, duties, tax laws and other trade barriers; • difficulties in staffing and managing foreign operations; • laws and business practices favoring local competition and potential preference for locally produced products; • potentially adverse tax consequences; • difficulties in protecting or enforcing intellectual property rights in certain foreign countries, particularly in Asia; and • fluctuations in exchange rates, described below. If we fail to overcome the challenges that we encounter in our international sales operations, our business and results of operations could be materially adversely affected. Our business relies on the experience and expertise of our senior management, as well as on our ability generally to retain existing, or hire additional, skilled personnel. Our success depends upon the continued service and performance of our senior management and professional experts. The loss of the services of any of these individuals could delay or prevent the continued successful implementation of our business plans, or could otherwise affect our ability to manage our company effectively and to carry out our business plan. Members of our senior management team may resign at any time and there can be no assurance that we will be able to continue to retain such individuals. Additionally, we depend on our ability to attract and retain additional highly qualified and skilled technical, scientific, sales, managerial and finance personnel. Competition for skilled personnel is intense and the unexpected loss of an employee with a particular skill could materially adversely affect our operations until a replacement can be found and trained. If we are not able to retain our existing skilled scientific and technical personnel and attract and retain sufficiently additional skilled scientific and technical personnel, as required, for our research and development and manufacturing operations on acceptable terms, we may not be able to continue to execute our business plan on schedule. Further, any failure to effectively integrate new personnel could prevent us from successfully growing our company. 16 Under applicable employment laws, we may not be able to enforce covenants not to compete. We generally enter into non-competition agreements with our employees. These agreements prohibit our employees, if they cease working for us, from competing directly with us or working for our competitors or clients for a limited period. We may be unable to enforce these agreements under the laws of the jurisdictions in which our employees work and it may be difficult for us to restrict our competitors from benefitting from the expertise our former employees or consultants developed while working for us. For example, Israeli courts have required employers seeking to enforce non-compete undertakings of a former employee to demonstrate that the competitive activities of the former employee will harm one of a limited number of material interests of the employer which have been recognized by the courts, such as the secrecy of a company’s confidential commercial information or the protection of its intellectual property. If we cannot demonstrate that such interests will be harmed, we may be unable to prevent our competitors from benefiting from the expertise of our former employees or consultants and our ability to remain competitive may be diminished. If we fail to manage our growth effectively, our business could be disrupted and we may not achieve our goals. Our future financial performance and ability to commercialize our products and to compete effectively will depend, in part, on our ability to manage any future growth effectively. We have made and expect to continue to make significant investments to enable our future growth through, among other things, new product innovation, clinical trials for new products, expansion of our manufacturing facility, expanding into new territories or into new business segments. It is possible that our growth and expansion plans will not flourish or that the return on those investments will be considerably delayed, thus having a material adverse effect on our business and results of operations. We must also be prepared to further increase production capabilities, expand our work force and to train, motivate and manage additional employees as the need for additional personnel arises. Our personnel, facilities, systems, procedures and controls may not be adequate to support our future operations. Any failure to manage future growth effectively could have a material adverse effect on our business and results of operations We face risks in connection with securities litigation. The Company and several of its current and former directors and officers have been named as defendants in a putative securities class action, as described in Note 8 to our consolidated Financial Statements included elsewhere in this annual report. The securities class action seeks unspecified damages from the Company, and we are unable to make an estimate of the likelihood that the Company might incur a financial loss as a result of the litigation or determine a range of potential loss if the plaintiffs were to prevail. However, legal expenses beyond those presently contemplated to be incurred or a settlement or adverse judgment on the merits could have a material adverse impact on the Company’s results of operations and financial condition. In addition, securities litigation, irrespective of its merits, is costly to defend and diverts management’s attention and resources, which could adversely affect our business. Risks related to government regulation We are subject to significant and increasing government regulations regarding the sale and marketing of our products. The selling and marketing of our products are generally subject to comprehensive laws, regulations and standards enforced by various regional, national and local regulatory bodies, including the Food and Drug Administration, or FDA, the Federal Trade Commission, or FTC, and U.S. Department of Agriculture, or USDA, in the United States, the European Commission in the European Union, the Therapeutic Goods Administration, or TGA, in Australia, the Ministry of Health in China, the Health Sciences Authority, or HAS in Singapore, and the Ministry of Health in Israel and others. Compliance with the various regulatory bodies’ requirements is costly and time -consuming. See “Item 4. B. Information on the Company — Business Overview — Government regulation” below. Legal and regulatory demands are increasing in a number of countries with respect to our products, and legislative bodies may repeal laws or enact new laws that would impact the sale and marketing of our products or development of new products. With respect to InFat, new regulations under consideration in China, including a requirement to register infant formula products with the CFDA and certain limitations to the number of formulas and brands that a company may manufacture, may adversely affect the infant formula industry. Additionally, regulatory authorities may change processes, regulations, and policies related to our products, which could impact product development, commercialization and business operations and require us to make changes to our products, the claims we make regarding our products or our operations. In addition, there is a lack of harmonization among the laws, regulations and standards in the principal countries in which we sell our products. 17 Nutrition Segment Where regulatory approvals are required for our nutrition products, the process of obtaining such approvals can be costly and time -consuming and there is no guarantee of approval. Such processes therefore could delay or prevent the production and commercialization of new products. In addition, if we fail to comply with any legal or regulatory requirement, or fail to obtain any necessary regulatory approval we could be subject to various enforcement actions, including warning letters, fines, product recalls or seizures, interruption in or suspension of product manufacturing capabilities, other operating restrictions, injunctions, delays in obtaining or inability to obtain product approvals, other civil penalties and criminal sanctions. Any such enforcement action may result in significant unanticipated expenditures and may have a material adverse effect on our reputation, operations, financial situation or operating results. The regulatory requirements we face similarly may impact our reputation, operations, financial situation or operating results. For example, legislation in the United States requires companies that manufacture or distribute dietary supplements, including certain products of our Nutrition segment, to report serious adverse events allegedly associated with their products to the FDA and maintain recordkeeping procedures for all alleged adverse events (serious and non-serious). As a result, consumers, the press or government regulators may misinterpret reports of adverse events as evidence that the ingredient or product caused the reported event, which could lead to consumer confusion, damage to our reputation, banned or recalled ingredients or products, increased insurance costs, class action litigation and a potential increase in product liability litigation, among other things. Further, we comply with current GMP guidelines for food for human consumption and are subject to periodic self-assessment. We are subject to regular inspections with respect to our GMP compliance by the Israeli Ministry of Health. We also maintain an ISO 9001-2008 quality system certificate and a Hazard Analysis and Critical Control Points (HACCP) certificate for food safety. For more information regarding the regulations affecting our nutrition products, see “Item 4.B. Information on the Company — Business Overview – Government regulation — Nutrition segment.” VAYA Pharma Segment The products offered by our VAYA Pharma segment are sold under physician supervision in the United States as “medical foods,” which do not require premarket approval, on the basis of their meeting the criteria for “medical foods” in the FDCA and FDA regulations. Although we believe that our VAYA Pharma products meet the criteria for “medical foods” established by the FDCA, and that the labeling and marketing of our medical foods is consistent with FDA regulatory requirements, our offering of one or more of these products as “medical food” could be challenged by the FDA, which could have a material adverse effect on the results and operations of our VAYA Pharma segment. In addition, were we to be unsuccessful in obtaining FDA approval in the United States, this could significantly adversely affect the sale of the products outside the United States. For more information regarding this risk, see “—Our offering of products as “medical foods” in the United States may be challenged by regulatory authorities.” FDA policies and guidance are continually evolving.Medical foods and other guidance from the agency has recently been revised.It is possible we will be required to apply for and obtain certain approvals for the clinical investigation of existing or new medical food products. For example, based on recent FDA guidance, in order to initiate a human clinical trial relating to the effect(s) of a medical food on disease, a sponsor may be required to file an Investigational New Drug Application (IND) with FDA and obtain authorization from the agency prior to beginning the investigation.Furthermore, FDA has indicated that investigations of conventional foods or dietary supplements studied for use in the diagnosis, cure, mitigation, treatment, or prevention of disease, or even to reduce the risk of disease in medically vulnerable populations (including, for instance, individuals less than 12 months of age and those with altered immune systems), are subject to the IND requirements.Changes in FDA’s policies and guidance may affect our ability to make health-related claims about our products and to market and sell medical foods.These regulatory policy changes may have a material adverse effect on our business, or cause us to incur considerable costs. Since supply to our U.S. customers includes import into the U.S. of products or their raw materials, we are subject to and dependent on being able to import said products or raw materials into the U.S. Any restriction on our import abilities, including due to FDA or other restrictions, may have a material adverse effect on our business. The FTC regulates certain aspects of the advertising and marketing of our products. Under the Federal Trade Commission Act, a company must be able to substantiate both the express and implied claims that are conveyed by an advertisement. It is not uncommon for the FTC to conduct an investigation of the claims that are made about products in new and emerging areas of science that involve a potentially vulnerable population such as infants and children, or that relate to conditions impacting significant portions of the population. Any adverse action by the FTC could have a negative impact on our results of operations and financial condition. 18 Sales in the United States of the products of our VAYA Pharma segment are significantly impacted by the reimbursement policies of government healthcare or private health insurers. The products offered by our VAYA Pharma segment are sold in the United States on the basis of their meeting the requirements for “medical foods,” as interpreted and enforced by the FDA. Medical foods are not required to undergo premarket review or approval by the FDA, as is required for prescription drugs. However, primarily because our VAYA Pharma products are not approved as prescription drugs by the FDA, most consumers purchasing these products in the United States are currently unable to obtain reimbursement from third-party payers under government healthcare or private insurance plans, which generally do not provide reimbursement for medical foods. While we are attempting to broaden acceptance of our VAYA Pharma products as eligible for reimbursement by third-party payers, no assurance can be given that we will be successful in our efforts. We believe that, unless we are able to obtain widespread reimbursement for our VAYA Pharma products in the United States, future sales and profitability of our VAYA Pharma products may be significantly adversely impacted and we may be unable to achieve our projected sales of these products, which could have a material adverse effect on our business, financial condition and results of operations. We could incur significant costs in complying with environmental, health and safety laws or permits or as a result of satisfying any liability or obligation imposed under such laws or permits. We are subject to extensive environmental, health and safety laws and regulations in a number of jurisdictions, primarily Israel, governing, among other things, the use, storage, registration, handling and disposal of chemicals, waste materials and sewage; chemicals, air, water and ground contamination; air emissions and the cleanup of contaminated sites, including any contamination that results from spills due to our failure to properly dispose of chemicals, waste materials and sewage. In particular, our operations at our Migdal Ha’Emeq manufacturing facility use chemicals and produce emissions, waste materials and sewage, and accordingly require permits from various governmental authorities. These authorities conduct periodic inspections in order to review and ensure our compliance with the various regulations. Our manufacturing processes include pollutant emissions which at peak capacity approach maximum permitted levels. During 2014 and 2015, in order to meet regulatory requirements, we invested a total of approximately $0.3 million in advanced biotechnology for effluent treatment solution in our current facility, which we believe is currently sufficient for our plant’s capacity. Nevertheless, such equipment may not be completely effective or may malfunction, which could result in a violation of regulations or our need to stop operations at our manufacturing facility until we can make any necessary repairs or improvements to ensure we are compliant with regulatory requirements. These laws, regulations and permits could potentially require us to further dedicate significant amounts for compliance and/or remediation. Laws and regulations relating to environmental matters are often subject to change. In the event of any changes or new laws or regulations, we could be subject to new compliance measures or to penalties for activities which were previously permitted. If we fail to comply with such laws, regulations or permits, we may be subject to fines and other civil, administrative or criminal sanctions, including the revocation of permits and licenses necessary to continue our business activities. In addition, we may be required to pay damages or civil judgments in respect of third-party claims, including those relating to personal injury (including exposure to hazardous substances we use, store, handle, transport, manufacture or dispose of), property damage or contribution claims. Some environmental laws allow for strict, joint and several liability for remediation costs, regardless of comparative fault. We may be identified as a potentially responsible party under such laws. Such developments could have a material adverse effect on our business, financial condition and results of operations. Should any of our products receive FDA approval as a prescription drug, such pharmaceutical products may still not qualify for reimbursement or the terms of such reimbursement may prevent the product from being sold at a cost-effective price. In 2010, we started the process of seeking FDA approval for one of our VAYA Pharma products, Vayarol, as a prescription drug. We submitted an Investigational New Drug Application, or IND, briefing package to the FDA in April 2013. Based on comments we received from the FDA and a subsequent teleconference with FDA representatives, we believe that the FDA would require us to design a more extensive Phase 3 clinical trial. See “Item 4.B. Information on the Company — Business Overview — Government regulation – VAYA Pharma” below. There can be no assurance that this process will be successful, and we have decided to postpone further activities on Vayarol as we reconsider the costs and benefits of initiating the product. However, even if we do receive FDA approval for Vayarol, or any of our other VAYA Pharma products, as a prescription drug, consumers purchasing such products in the United States may be able to more easily obtain reimbursement from third-party payers under government healthcare or private insurance plans. However, we would then be subject to the reimbursement policies of such third-party payers and their efforts to contain or reduce the costs of health care. 19 In addition, certain U.S. federal and state laws currently apply to the pricing and reporting of price information for prescription drugs. There also have been, and we expect that there will continue to be, a number of U.S. federal and state proposals to further increase government control over pricing and profitability of prescription drugs. Moreover, the emphasis on managed health care in the United States has increased and will continue to increase the pressure on the pricing of pharmaceuticals. Third-party payers are increasingly challenging the prices charged for medical products. To the extent that we succeed in obtaining FDA prescription drug approval for any of our products, there can be no assurance that such product will qualify for reimbursement from third-party payers, or if it does, whether the terms of such reimbursement will be considered cost-effective or will be sufficient to allow the sale of these products by us on a competitive basis. Risks related to our intellectual property We may not be able to protect our proprietary technology or prevent its unauthorized use by third parties. Our ability to obtain and maintain patent protection and trade secret protection for our intellectual property and proprietary technologies, our products and their uses is important to our commercial success. We rely on a combination of patent, copyright, trademark and trade secret laws, non-disclosure and confidentiality agreements, licenses, assignments of invention agreements and other restrictions on disclosure and use to protect our intellectual property rights. We have been granted over 100 patents in more than a dozen countries and have applications for approximately 70 additional patents pending worldwide. Patents that claim specific molecules or active ingredients are generally considered to be the strongest form of intellectual property protection for products that are new molecules. However, as the main ingredients of our products are derived from nature, those types of claims are generally not available for our products. Instead, our issued patents and pending patent applications cover specifically selected narrow compositions, proprietary processes used in the manufacture of certain products, or specific uses for certain products. Accordingly, other parties may compete with us, for example, by independently developing or obtaining similar or competing technologies, designing around our patents and/or marketing competing products that do not claim our patented uses. Furthermore, there can be no assurance that patent applications relating to our products, processes or technologies will result in patents being issued, or that any patents that have been issued will be adequate to protect our intellectual property or that we will enjoy patent protection for any significant period of time. Additionally, any issued patents may be challenged by third parties, and patents that we hold may be found by a judicial authority to be invalid or unenforceable. If any of our composition-of-matter patents or pending applications was to be subject to a successful challenge or failed to issue, our business and competitive advantage could be significantly affected. Other parties may independently develop similar or competing technology or design around any patents that may be issued to or held by us. Our current patents will expire or they may otherwise cease to provide meaningful competitive advantage, and we may be unable to adequately develop new technologies and obtain future patent protection to preserve our competitive advantage or avoid adverse effects on our business. In addition to seeking patents for some of our proprietary technologies, processes and products, we also rely on trade secrets, including unpatented know-how, technology and other proprietary information in attempting to develop and maintain a competitive position. However, trade secret protection is risky and uncertain and the disclosure or independent development of our proprietary technology could have a material adverse impact on our business and results of operations. Any party with whom we have executed non-disclosure and/or non-use agreements may breach those agreements and disclose our proprietary technology, including our trade secrets, and we may not be able to obtain adequate remedies for such breaches. Enforcing a claim that a party illegally disclosed or misappropriated a trade secret is difficult, expensive and time-consuming, and a favorable outcome is not guaranteed. In addition, if any of our trade secrets were to be lawfully obtained or independently developed by a competitor, we would have no right to prevent such third party, or those to whom they communicate such technology or information, from using that technology or information to compete with us. We cannot be certain that the steps that we have taken will prevent the misappropriation or other violation of our confidential information and other intellectual property, particularly in foreign countries, such as China, in which laws may not protect our proprietary rights as fully as in the United States and other developed economies. Moreover, if we lose any key personnel, we may not be able to prevent the unauthorized disclosure or use of our technical knowledge or other trade secrets by those former employees. If we are unable to maintain the security of our proprietary technology, this could materially adversely affect our competitive advantage, business and results of operations. 20 We may become subject to litigation regarding intellectual property rights. Our commercial success depends in part on our ability to operate without infringing upon the proprietary rights of others. In recent years, there has been significant litigation in the United States and abroad involving patents and other intellectual property rights in the industries in which we operate. As discussed above, we were previously involved in legal proceedings in the United States concerning our krill oil products with Neptune, one of our principal competitors in the krill oil market which resulted in a final settlement and license agreement. We may also, in the future, be a party to litigation to determine the scope and validity of our own intellectual property, which, if resolved adversely to us, could invalidate or render unenforceable our intellectual property or generally preclude us from restraining competitors from commercializing products using technology developed by us. In addition, because patent applications can take many years until the patents issue, there may be applications now pending of which we are unaware, which may later result in issued patents that our products may infringe. If any of our products infringe a valid and enforceable patent, or if we wish to avoid potential intellectual property litigation or alleged infringement, we may not be able to sell applicable products unless and until we can obtain a license, which we may not be able to obtain on commercially reasonable terms, if at all. Alternatively, we could be forced to pay substantial royalties or redesign a product to avoid infringement. A successful claim of infringement against us, or our failure or inability to develop non-infringing technology or license the infringed technology, on acceptable terms and on a timely basis, if at all, could materially adversely affect our business and results of operations. These outcomes could also directly and indirectly benefit our competitors, including, for example, by obtaining judgments against or payments from us, reputational harm to us and our products, and/or gaining market share from us. Furthermore, litigation to establish or challenge the validity of patents, to defend against infringement, enforceability or invalidity claims or to assert infringement, invalidity or enforceability claims against others, if required, regardless of its success, would likely be time-consuming and expensive to resolve and would divert management’s time and attention, which could seriously harm our business. In addition to our existing agreements related to the Neptune litigation (see “Item 8. A. Financial Information — Consolidated Financial Statements and Other Financial Information — Legal Proceedings”) we may in the future agree to be financially responsible for any damages awarded against certain of our customers, and in some cases the cost of defense for such customers, as a result of the purchase, importation, use, sale or offer to sell of our products that a third party claims infringes its intellectual property rights. If any of the products at issue are found to infringe the valid and enforceable intellectual property right of such third party, the payment of such damages could have a materially adverse impact on our financial results and business. It is possible that the products currently marketed or under development by us may in the future be found to infringe patents issued or licensed to others or otherwise violate the intellectual property rights of others. Likewise, it is possible that other parties may independently develop similar technologies, duplicate our technologies or, with respect to patents that are issued to us, or rights licensed to us, design around the patented aspects of the technologies. Third parties may also obtain patents that we may need to license from them in order to conduct our business. Changes in U.S. or foreign patent law could diminish the value of patents in general, thereby impairing our ability to protect our products. Obtaining and enforcing patents involves technological and legal complexity, and is costly, time -consuming, and inherently uncertain. Patent policy also continues to evolve in the United States and many foreign jurisdictions and the issuance, scope, validity, enforceability and commercial value of our patent rights are highly uncertain. For example, the U.S. Supreme Court has ruled on several patent cases in recent years, including narrowing the scope of patent protection available in certain circumstances or weakening the rights or remedies of patent owners in certain situations. In addition to increasing uncertainty with regard to our ability to obtain patents in the future, this combination of events has created uncertainty with respect to the value of patents, once obtained. Furthermore, decisions by the U.S. Congress, the federal courts, and the U.S. Patent and Trademark Office or comparable authorities in foreign jurisdictions could change the laws and regulations governing patents in unpredictable ways that may weaken or undermine our ability to obtain new patents or to enforce our existing patents and patents we might obtain in the future. 21 We may not be able to protect our intellectual property rights throughout the world. Filing, prosecuting, maintaining and defending patents on each of our products in all countries throughout the world would be prohibitively expensive, and our intellectual property rights in some countries outside the United States are less extensive than those in the United States. In addition, the laws of some foreign countries do not protect intellectual property rights to the same extent as federal and state laws in the United States. Also, it may not be possible to effectively enforce intellectual property rights in some foreign countries at all or to the same extent as in the United States and other countries. Consequently, we are unable to prevent third parties from using our inventions in all countries, or from selling or importing products made using our inventions in the jurisdictions in which we do not have (or are unable to effectively enforce) patent protection. Competitors may use our technologies in jurisdictions where we have not obtained patent protection to develop, market or otherwise commercialize their own products, and we may be unable to prevent those competitors from importing those infringing products into territories where we have patent protection but enforcement is not as strong as in the United States. These products may compete with our products and our patents and other intellectual property rights may not be effective or sufficient to prevent them from competing in those jurisdictions. Moreover, competitors or others in the chain of commerce may raise legal challenges against our intellectual property rights or may infringe upon our intellectual property rights, including through means that may be difficult to prevent or detect. Many companies have encountered significant problems in protecting and defending intellectual property rights in foreign jurisdictions, including China, a significant market for InFat and other products. The legal systems of certain countries, including China, have not historically favored the enforcement of patents or other intellectual property rights, which could hinder us from preventing the infringement of our patents or other intellectual property rights in those countries and result in substantial risks to us. Furthermore, proceedings to enforce our patent rights in the United States or foreign jurisdictions could result in substantial costs and divert our efforts and attention from other aspects of our business, could put our patents at risk of being invalidated or interpreted narrowly and our patent applications at risk of not issuing, and could provoke third parties to assert patent infringement or other claims against us. We may not prevail in any lawsuits that we initiate and the damages or other remedies awarded, if any, may not be commercially meaningful. Accordingly, our efforts to enforce our intellectual property rights in the United States and around the world may be inadequate to obtain a significant commercial advantage from the intellectual property that we develop or license from third parties. Risks related to our ordinary shares The market price of our ordinary shares may be subject to fluctuation, regardless of our operating results and financial condition. As a result, our shareholders could lose all or part of their investment. The stock market in general, and the market price of our ordinary shares, have been and will be subject to fluctuation, whether due to, or irrespective of, our operating results and financial condition. During the year ended December, 31 2015, our share price ranged from $5.38 to $10.83, and since our initial public offering in September 2013, has been as high as $35.12. The market price of our ordinary shares on the NASDAQ Global Select Market may fluctuate as a result of a number of factors, some of which are beyond our control, including, but not limited to: • actual or anticipated variations in our and our competitors’ results of operations and financial condition; • market acceptance of our products and the effect of changing consumer preferences, including in China, on our sales; • the mix of products that we sell and related services that we provide; • changes in earnings estimates or recommendations by securities analysts, if they continue to cover our ordinary shares; 22 • the results of operations of AL and our relationship with AAK following the recent decision of the arbitral tribunal; • development of technological innovations or new competitive products by others; • outcome of litigation in which we may be involved from time to time; • announcements of technological innovations or new products by us; • publication of the results of pre-clinical or clinical trials for any of our products or products under development; • failure by us to achieve a publicly announced milestone; • delays between our expenditures to develop and market new or enhanced products and the generation of sales from those products; • developments concerning intellectual property rights, including our involvement in litigation; • regulatory developments and the decisions of regulatory authorities as to the marketing of our current products or the approval or rejection of new or modified products; • changes in the amounts that we spend to develop, acquire or license new products, technologies or businesses; • changes in our expenditures to promote our products; • our sale or proposed sale, or the sale by our significant shareholders, of our ordinary shares or other securities in the future; • changes in key personnel; • success or failure of research and development projects of us or our competitors; • the trading volume of our ordinary shares; and • general economic and market conditions and other factors, including factors unrelated to our operating performance. 23 These factors and any corresponding price fluctuations may materially and adversely affect the market price of our ordinary shares and result in substantial losses being incurred by our investors. In the past, following periods of market volatility, public company shareholders have often instituted securities class action litigation. Lawsuits brought against us by shareholders, such as the shareholder class action suits against us, some of our past and present directors and certain of our executive officers, could cause us to incur costs defending the lawsuits and divert the resources and attention of our management from the operation of our business. If equity research analysts do not continue to publish research or reports about our business or if they issue unfavorable commentary or downgrade our ordinary shares, the price of our ordinary shares could decline. The trading market for our ordinary shares will rely in part on the research and reports that equity research analysts publish about us and our business. We do not have control over these analysts and we do not have commitments from them to write research reports about us. The price of our ordinary shares could decline if one or more equity research analysts downgrade(s) our ordinary shares or if those analysts issue other unfavorable commentary or cease publishing reports about us or our business. Future sales of our ordinary shares could reduce the market price of our ordinary shares. If our existing shareholders, particularly our largest shareholders, our directors, their affiliates, or our executive officers, sell a substantial number of our ordinary shares in the public market, the market price of our ordinary shares could decrease significantly. As of February 29, 2016, the holders of 4,623,232 ordinary shares were entitled to require that we register their shares under the Securities Act for resale into the public markets. All shares sold pursuant to an offering covered by such registration statement will be freely transferable. See “Item 7.B. Major Shareholders and Related Party Transactions—Related Party Transactions—Investors’ Rights Agreement.” Sales by us or our shareholders of a substantial number of ordinary shares in the public market, or the perception that these sales mightoccur, could cause the market price of our ordinary shares to decline or could impair our ability to raise capital through a future sale of, or pay for acquisitions using, our equity securities. In addition to these registration rights, as of December 31, 2015, 1,672,684 ordinary shares were subject to outstanding awards granted to directors, officers, employees, and other service providers under our equity incentive plans, including 987,568 ordinary shares issuable under currently exercisable share options. On December 30, 2013, we filed a registration statement on Form S-8 registering up to 2,424,948 ordinary shares issuable under our 2003 Plan and our 2013 Plan. Additionally, on March 18, 2015, we filed a registration statement on Form S-8 registering an additional 880,946 shares issuable under our 2013 Plan. As of December 31, 2015, 1,805,160 shares remained available for issuance under our equity incentive plans, which amount includes 1,672,684 ordinary shares subject to outstanding awards. Shares included in such registration statements may be freely sold in the public market upon issuance, except for shares held by affiliates who have certain restrictions on their ability to sell. We have never paid cash or non-cash dividends on our share capital, and we do not anticipate paying any cash or non-cash dividends in the foreseeable future. We have never declared or paid cash or non-cash dividends on our share capital, nor do we anticipate paying any cash or non-cash dividends on our share capital in the foreseeable future. We currently intend to retain all available funds and any future earnings to fund the development and growth of our business. As a result, capital appreciation, if any, of our ordinary shares will be investors’ sole source of gain for the foreseeable future. In addition, Israeli law limits our ability to declare and pay dividends, and may subject our dividends to Israeli withholding taxes and our payment of dividends (out of tax-exempt income) may subject us to certain Israeli taxes, to which we would not otherwise be subject (see “Item 8.A. Financial Information — Consolidated Financial Statements and Other Financial Information — Dividend policy, ” “Item 10.B. Additional Information — Memorandum of Association and Articles of Association—Dividend and liquidation rights” and “Item 10.E. Additional Information — Taxation — Israeli tax considerations and government programs”). 24 As a foreign private issuer, we are permitted to follow certain home country corporate governance practices instead of otherwise applicable SEC and NASDAQ requirements, which may result in less protection than is accorded to investors under rules applicable to domestic U.S. issuers. As a foreign private issuer, we are permitted to, and do, follow certain home country corporate governance practices instead of those otherwise required under the Listing Rules of the NASDAQ Stock Market for domestic U.S. issuers. For instance, we follow home country practice in Israel with regard to the quorum requirement for shareholder meetings. As permitted under the Israeli Companies Law, our articles of association provide that the quorum for any meeting of shareholders shall be the presence of at least two shareholders present in person, by proxy or by a voting instrument, who hold at least 25% of the voting power of our shares instead of 33 1/3% of the issued share capital requirement. These quorum requirements for the meeting of our shareholders are lower than is customary for domestic issuers. We may in the future elect to follow home country practices in Israel with regard to other matters, including the formation of compensation, nominating and corporate governance committees, separate executive sessions of independent directors and non-management directors and the requirement to obtain shareholder approval for certain dilutive events (such as for the establishment or amendment of certain equity-based compensation plans, issuances that will result in a change of control of the company, certain transactions other than a public offering involving issuances of a 20% or more interest in the company and certain acquisitions of the stock or assets of another company). Our adoption of home country governance practices as opposed to the requirements that would otherwise apply to a domestic issuer listed on the NASDAQ Global Select Market may provide less protection to you than what is accorded to investors under the NASDAQ rules applicable to domestic issuers. As a foreign private issuer, we are not subject to the provisions of Regulation FD or U.S. proxy rules and are exempt from filing certain Exchange Act reports. As a foreign private issuer, we are exempt from the rules and regulations under the Exchange Act related to the furnishing and content of proxy statements, and our officers, directors and principal shareholders are exempt from the reporting and short-swing profit recovery provisions contained in Section 16 of the Exchange Act. In addition, we are not required under the Exchange Act to file annual and current reports and Financial Statements with the Securities and Exchange Commission ("SEC") as frequently or as promptly as U.S. domestic companies whose securities are registered under the Exchange Act, we are permitted to disclose limited compensation information for our executive officers on an individual basis in accordance with home country law and we are generally exempt from filing quarterly reports with the SEC under the Exchange Act.Moreover, we are not required to comply with Regulation FD, which restricts the selective disclosure of material nonpublic information to, among others, broker-dealers and holders of a company’s securities under circumstances in which it is reasonably foreseeable that the holder will trade in the company’s securities on the basis of the information.These exemptions reduce the frequency and scope of information and protections to which you may otherwise have been eligible in relation to a U.S. domestic issuer. We would lose our foreign private issuer status if (a) a majority of our outstanding voting securities were either directly or indirectly owned of record by residents of the United States and (b)(i) a majority of our executive officers or directors were United States citizens or residents, (ii) more than 50 percent of our assets were located in the United States or (iii) our business were administered principally in the United States. Although we have elected to comply with certain U.S. regulatory provisions, our loss of foreign private issuer status would make such provisions mandatory. The regulatory and compliance costs to us under U.S. securities laws as a U.S. domestic issuer may be significantly higher. If we are not a foreign private issuer, we will be required to file periodic reports and registration statements on U.S. domestic issuer forms with the SEC, which are more detailed and extensive than the forms available to a foreign private issuer. We may also be required to modify certain of our policies to comply with accepted governance practices associated with U.S. domestic issuers. Such conversion and modifications will involve additional costs. In addition, we may lose our ability to rely upon exemptions from certain corporate governance requirements on U.S. stock exchanges that are available to foreign private issuers. We are an “emerging growth company” and the reduced disclosure requirements applicable to emerging growth companies may make our ordinary shares less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, or the JOBS Act, and we take advantage of certain exemptions from various requirements that are applicable to other public companies that are not “emerging growth companies.” Most of such requirements relate to disclosures that we would only be required to make if we cease to be a foreign private issuer in the future. Nevertheless, as a foreign private issuer that is an emerging growth company, we will not be required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002 for up to five fiscal years after the date of our initial public offering. We will remain an emerging growth company until the earliest of: (a) the last day of our fiscal year during which we have total annual gross revenues of at least $1.0 billion; (b) December 31, 2018, the last day of our fiscal year following the fifth anniversary of the closing of our initial public offering; (c) the date on which we have, during the previous three-year period, issued more than $1.0 billion in non-convertible debt; or (d) the date on which we are deemed to be a “large accelerated filer” under the Exchange Act. When we are no longer deemed to be an emerging growth company, we will not be entitled to the exemptions provided in the JOBS Act discussed above. Investors may find our ordinary shares less attractive as a result of our reliance on exemptions under the JOBS Act, which may contribute to a less active trading market for our ordinary shares and volatility in our share price. 25 If we are unable to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act of 2002, or if our internal controls over financial reporting are not effective, investors may lose confidence in the accuracy and the completeness of our financial reports, the reliability of our financial statements may be questioned and our share price may suffer. We are required to comply with the internal control, evaluation and certification requirements of Section 404 of the Sarbanes-Oxley Act of2002 (the "Sarbanes-Oxley Act") of this annual report, including the requirement to furnish a report by management on the effectiveness of our internal control over financial reporting. Additionally, pursuant to Section 404(b) of the Sarbanes-Oxley Act, unless we lose our status as an “emerging growth company” under the JOBS Act prior to the end of the fiscal year in which the fifth anniversary of our IPO occurred, we will not be required to obtain an auditor attestation under Section 404 of the Sarbanes-Oxley Act until the year ended December 31, 2018. To maintain the effectiveness of our disclosure controls and procedures and our internal control over financial reporting, we expect that we will need to continue enhancing existing, and implement new, financial reporting and management systems, procedures and controls to manage our business effectively and support our growth in the future. The process of evaluating our internal control over financial reporting requires an investment of substantial time and resources, including by our Chief Financial Officer and other members of our senior management. The determination and any remedial actions required could divert internal resources and could result in us incurring additional costs that we did not anticipate, including the hiring of outside consultants. Irrespective of compliance with Section 404, any failure of our internal control over financial reporting could have a material adverse effect on our stated results of operations and harm our reputation. If we are unable to implement any of the required changes to our internal control over financial reporting effectively or efficiently, it could adversely affect our operations, financial reporting and/or results of operations and could result in an adverse opinion on internal controls from our independent auditors. Further, if our internal control over financial reporting is not effective, the reliability of our financial statements may be questioned and our share price may suffer. Our U.S. shareholders may suffer adverse tax consequences if we are characterized as a passive foreign investment company. Generally, if for any taxable year 75% or more of our gross income is passive income, or at least 50% of the average quarterly value of our assets (which may be determined in part by the market value of our ordinary shares, which is subject to change) are held for the production of, or produce, passive income, we would be characterized as a passive foreign investment company, or PFIC, for U.S. federal income tax purposes. Based on our gross income and gross assets, we do not believe that we were classified as a PFIC for the taxable year ended December 31, 2015. There can be no assurance that we will not be considered a PFIC for 2016 or any future taxable year.PFIC status is determined as of the end of the taxable year and depends on a number of factors, including the value of a corporation’s assets and the amount and type of its gross income. Furthermore, because the value of our gross assets is likely to be determined in large part by reference to our market capitalization, a decline in the value of our ordinary shares may result in our becoming a PFIC. If we are characterized as a PFIC, our U.S. shareholders may suffer adverse tax consequences, including having gains realized on the sale of our ordinary shares treated as ordinary income, rather than a capital gain, the loss of the preferential rate applicable to dividends received on our ordinary shares by individuals who are U.S. Holders (as defined in “Item 10.E. Additional Information — Taxation — U.S. federal income tax consequences”), and having interest charges apply to distributions by us and the proceeds of share sales. Certain elections exist that may alleviate some of the adverse consequences of PFIC status and would result in an alternative treatment (such as mark-to-market treatment) of our ordinary shares; however, we do not intend to provide the information necessary for U.S. holders to make qualified electing fund elections if we are classified as a PFIC. See “Item 10.E. Additional Information — Taxation — Passive foreign investment company consequences.” 26 We have incurred and could continue to incur increased costs as a result of operating as a public company, and our management has been and may continue to be required to devote substantial time to new compliance initiatives. We completed our initial public offering in 2013 and, as a public company whose ordinary shares are listed in the United States, we have incurred and will continue to incur significant accounting, legal and other expenses, including costs associated with our reporting requirements under the U.S. Securities Exchange Act of 1934, as amended, or the Exchange Act. We could also incur additional costs associated with corporate governance requirements, including requirements under Section 404 and other provisions of the Sarbanes-Oxley Act, as well as rules implemented by the SEC and the NASDAQ Global Select Market, and provisions of Israeli corporate law applicable to public companies. Laws and regulations affecting public companies also make it more difficult or costly for us to obtain certain types of insurance, such as director and officer liability insurance. These rules and regulations could continue to increase our legal and financial compliance costs and make some activities more time-consuming and costly. Changes in the laws and regulations affecting public companies will result in increased costs to us as we respond to their requirements. These laws and regulations could make it more difficult or more costly for us to obtain certain types of insurance, including director and officer liability insurance, and we may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. The impact of these requirements could also make it more difficult for us to attract and retain qualified persons to serve on our board of directors, our board committees or as executive officers. We cannot predict or estimate the amount or timing of additional costs we may incur in order to comply with such requirements. Risks primarily related to our operations in Israel Our headquarters, manufacturing and other significant operations are located in Israel and, therefore, our results may be adversely affected by political, economic and military instability in Israel. Our headquarters, manufacturing and principal research and development facilities are located in northern Israel. In addition, the majority of our key employees, officers and directors are residents of Israel. Accordingly, political, economic and military conditions in Israel may directly affect our business. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its neighboring countries. Any hostilities involving Israel or the interruption or curtailment of trade between Israel and its trading partners could adversely affect our operations and results of operations. In addition, our operations may be adversely affected by the call-up of certain of our employees, including members of our senior management, to active military service in the case of such hostilities. During the Second Lebanon War of 2006, between Israel and Hezbollah, a militant Islamic movement, rockets were fired from Lebanon into Israel causing casualties and major disruption of economic activities in northern Israel. An escalation in tension and violence between Israel and the militant Hamas movement (which controls the Gaza Strip) and other Palestinian Arab groups, culminated with Israel’s military campaign in Gaza in December 2008 and again in November 2012 and in July and August 2014 in an endeavor to prevent continued rocket attacks against Israel’s southern towns. It is unclear whether any negotiations that may occur between Israel and the Palestinian Authority will result in an agreement. In addition, Israel faces threats from more distant neighbors, in particular, Iran, an ally of Hezbollah and Hamas, and the militant group known as the Islamic State of Iraq and Syria. Our commercial insurance does not cover losses that may occur as a result of an event associated with the security situation in the Middle East. Although the Israeli government is currently committed to covering the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that this government coverage will be maintained, or if maintained, will be sufficient to compensate us fully for damages incurred. Any losses or damages incurred by us could have a material adverse effect on our business. Any armed conflict involving Israel could adversely affect our operations and results of operations. Further, our operations could be disrupted by the obligations of personnel to perform military service. As of December 31, 2015, we had 136 employees based in Israel, some of whom may be called upon to perform up to 54 days in each three year period (and in the case of officers, up to 84 days in each three year period) of military reserve duty until they reach the age of 40 (and in some cases, depending on their specific military profession up to 45 or even 49 years of age) and, in certain emergency circumstances, may be called to immediate and unlimited active duty. The number of our employees that were called to military reserve duty in the last three years was 12, none of which were members of management. Our operations could be disrupted by the absence of a significant number of employees related to military service, which could materially adversely affect our business and results of operations. 27 Several countries, principally in the Middle East, restrict doing business with Israel and Israeli companies, and additional countries may impose restrictions on doing business with Israel and Israeli companies whether as a result of hostilities in the region or otherwise. In addition, there have been increased efforts by activists to cause companies and consumers to boycott Israeli goods based on Israeli government policies. Such actions, particularly if they become more widespread, may adversely impact our ability to sell our products. Exchange rate fluctuations between the dollar and the Israeli shekel, the Euro and other non-U.S. currencies may negatively affect our earnings. The dollar is our functional and reporting currency. Although most of our revenues and a portion of our expenses are denominated in dollars, a significant portion of our cost of revenues and operating expenses is incurred in Israeli shekels. As a result, we are exposed to the risks that the shekel may appreciate relative to the dollar, or, if the shekel instead devalues relative to the dollar, that the inflation rate in Israel may exceed such rate of devaluation of the shekel, or that the timing of such devaluation may lag behind inflation in Israel. In any such event, the dollar cost of our operations in Israel would increase and our dollar-denominated results of operations would be adversely affected. We cannot predict any future trends in the rate of inflation in Israel or the rate of devaluation (if any) of the shekel against the dollar. For example, the rate of devaluation of the dollar against the shekel was approximately 7.0% in 2013, which was compounded by inflation in Israel at a rate of approximately 1.8%, respectively. This had the effect of increasing the dollar cost of our operations in Israel. While the dollar appreciated relative to the shekel by 12.0% in 2014 and 0.3% in 2015, eclipsing the 0.2% and 1.0% rate of deflation in Israel in 2014 and 2015, respectively, there is no guarantee that the prior trend of dollar devaluation relative to the shekel will not return in the future. If the dollar cost of our operations in Israel increases, our dollar-measured results of operations will be adversely affected. Our operations also could be adversely affected if we are unable to effectively hedge against currency fluctuations in the future. Although most of our revenues and a portion of our expenses are denominated in dollars, we do have substantial revenues and certain expenses that are denominated in other currencies apart from the dollar and the shekel, particularly the euro. Therefore, our operating results and cash flows are also subject to fluctuations due to changes in the relative values of the dollar and these foreign currencies. These fluctuations could negatively affect our operating results and could cause our revenues and net income or loss to vary from quarter to quarter. Furthermore, to the extent that we increase our revenues in certain countries, such as several countries in the Asia Pacific region, where our sales are denominated in dollars, a strengthening of the dollar versus other currencies could make our products less competitive in those foreign markets and collection of receivables more difficult. We engage in currency hedging activities. These measures, however, may not adequately protect us from material adverse effects due to the impact of inflation in Israel or from fluctuations in the relative values of the dollar and foreign currencies in which we transact business, and may result in a financial loss. For further information, see “Item 11. Quantitative and Qualitative Disclosures About Market Risk” elsewhere in this annual report. We may become subject to claims for remuneration or royalties for assigned service invention rights by our employees, which could result in litigation and adversely affect our business. We enter into assignment of invention agreements with our employees pursuant to which such individuals agree to assign to us all rights to any inventions created in the scope of their employment or engagement with us. A significant portion of our intellectual property has been developed by our employees in the course of their employment for us. Under the Israeli Patent Law, 5727-1967, or the Patent Law, inventions conceived by an employee during the scope of his or her employment with a company are regarded as “service inventions,” which belong to the employer, absent a specific agreement between the employee and employer giving the employee service invention rights. The Patent Law also provides that if there is no such agreement between an employer and an employee, the Israeli Compensation and Royalties Committee, or the Committee, a body constituted under the Patent Law, shall determine whether the employee is entitled to remuneration for his or her inventions. Recent decisions by the Committee (which have been upheld by the Israeli Supreme Court on appeal) have created uncertainty in this area, as it held that employees may be entitled to remuneration for their service inventions despite having specifically waived any such rights. However, a decision by the Committee in 2015 held that such right can be waived by the employee. The Committee further held that an explicit reference to the waived right is not necessary in every circumstance in order for the employee’s waiver of such right to be valid. Such waiver can be formalized in writing or orally or be implied by the actions of the parties in accordance with the rules of interpretation of Israeli contract law.Although our employees have agreed to assign to us service invention rights, we may face claims demanding remuneration in consideration for assigned inventions. As a consequence of such claims, we could be required to pay additional remuneration or royalties to our current and/or former employees, or be forced to litigate such claims, which could negatively affect our business. 28 The government tax benefits that we currently receive require us to meet several conditions and may be terminated or reduced in the future. Some of our operations in Israel, referred to as “Approved Enterprises” and “Benefited Enterprises,” carry certain tax benefits under the Law for the Encouragement of Capital Investments, 5719-1959, or the Investment Law. Based on an evaluation of the relevant factors under the Investment Law, including the level of non-Israeli investment in our company, we have determined that our effective tax rate to be paid with respect to all of our Israeli operations under these benefits programs is 0%, based on the available level of benefits under the law. Substantially all of our income before taxes can be attributed to these programs. If we do not meet the requirements for maintaining these benefits, they may be reduced or cancelled and the relevant operations would be subject to Israeli corporate tax at the standard rate, which was 26.5% for 2014 and 2015 and is 25% starting in 2016.In addition to being subject to the standard corporate tax rate, we would be required to refund any tax benefits that we have already received, as adjusted by the Israeli consumer price index, plus interest and penalties thereon. Even if we continue to meet the relevant requirements, the tax benefits that our current “Approved Enterprise” and “Benefited Enterprises” receive may not be continued in the future at their current levels or at all. If these tax benefits were reduced or eliminated, the amount of taxes that we pay would likely increase, as all of our operations would consequently be subject to corporate tax at the standard rate, which could adversely affect our results of operations. Additionally, if we increase our activities outside of Israel, for example, by way of acquisitions, our increased activities may not be eligible for inclusion in Israeli tax benefit programs. See “Item 10.E. Additional Information — Taxation — Tax benefits under the Law for the Encouragement of Capital Investments, 5719-1959” for additional information concerning these tax benefits. We received Israeli government grants for certain research and development activities. The terms of those grants require us to satisfy specified conditions and to pay penalties in addition to repayment of the grants upon certain events. Our research and development efforts were and are financed in part through grants from the Office of the Chief Scientist in the Israeli Ministry of Economy and Industry, or OCS. Even following full repayment of any OCS grants, we must nevertheless continue to comply with the requirements of the Israeli Law for the Encouragement of Industrial Research and Development, 1984, and related regulations, or the Research Law. When a company develops know-how, technology or products using OCS grants, the terms of these grants and the Research Law restrict the transfer outside of Israel of such know-how, and the manufacturing or manufacturing rights of such products, technologies or know-how, without the prior approval of the OCS. Therefore, if aspects of our technologies are deemed to have been developed with OCS funding, the discretionary approval of an OCS committee would be required for any transfer to third parties outside of Israel of know-how or manufacturing or manufacturing rights related to those aspects of such technologies. We may not receive those approvals. Furthermore, the OCS may impose certain conditions on any arrangement under which it permits us to transfer technology or development out of Israel. The transfer of OCS-supported technology or know-how outside of Israel may involve the payment of significant penalties and other amounts, depending upon the value of the transferred technology or know-how, the amount of OCS support, the time of completion of the OCS-supported research project and other factors. These restrictions and requirements for payment may impair our ability to sell our technology assets outside of Israel or to outsource or transfer development or manufacturing activities with respect to any product or technology outside of Israel. Furthermore, the consideration available to our shareholders in a transaction involving the transfer outside of Israel of technology or know-how developed with OCS funding (such as a merger or similar transaction) may be reduced by any amounts that we are required to pay to the OCS. Provisions of Israeli law and our amended articles of association may delay, prevent or otherwise impede a merger with, or an acquisition of, us, even when the terms of such a transaction are favorable to us and our shareholders. Israeli corporate law regulates mergers, requires tender offers for acquisitions of shares above specified thresholds, requires special approvals for transactions involving directors, officers or significant shareholders and regulates other matters that may be relevant to such types of transactions. For example, a tender offer for all of a company’s issued and outstanding shares can only be completed if the acquirer receives positive responses from the holders of at least 95% of the issued share capital. Completion of the tender offer also requires approval of a majority of the offerees that do not have a personal interest in the tender offer, unless at least 98% of the company’s outstanding shares are tendered. Furthermore, the shareholders, including those who indicated their acceptance of the tender offer (unless the acquirer stipulated in its tender offer that a shareholder that accepts the offer may not seek appraisal rights), may, at any time within six months following the completion of the tender offer, petition an Israeli court to alter the consideration for the acquisition. See “Item 10.B. Additional Information — Memorandum of Association and Articles of Association— Acquisitions under Israeli law” for additional information. 29 Our amended articles of association provide that our directors (other than external directors) are elected on a staggered basis, such that a potential acquirer cannot readily replace our entire board of directors at a single annual general shareholder meeting. This could prevent a potential acquirer from receiving board approval for an acquisition proposal that our board of directors opposes. Furthermore, Israeli tax considerations may make potential transactions unappealing to us or to our shareholders whose country of residence does not have a tax treaty with Israel exempting such shareholders from Israeli tax. For example, Israeli tax law does not recognize tax-free share exchanges to the same extent as U.S. tax law. With respect to mergers, Israeli tax law allows for tax deferral in certain circumstances but makes the deferral contingent on the fulfillment of a number of conditions, including, in some cases, a holding period of two years from the date of the transaction during which sales and dispositions of shares of the participating companies are subject to certain restrictions. Moreover, with respect to certain share swap transactions, the tax deferral is limited in time, and when such time expires, the tax becomes payable even if no disposition of the shares has occurred. These provisions could delay, prevent or impede an acquisition of us or our merger with another company, even if such an acquisition or merger would be beneficial to us or to our shareholders. It may be difficult to enforce a judgment of a U.S. court against us, our officers and directors or the Israeli experts named in this annual report in Israel or the United States, to assert U.S. securities laws claims in Israel or to serve process on our officers and directors and these experts. We are incorporated in Israel. All but one of our executive officers, all the Israeli experts and all but three of our directors listed in this annual report reside outside of the United States, and most of our assets and most of the assets of these persons are located outside of the United States. Therefore, a judgment obtained against us, or any of these persons, including a judgment based on the civil liability provisions of the U.S. federal securities laws, may not be collectible in the United States and may not be enforced by an Israeli court. It also may be difficult to effect service of process on these persons in the United States or to assert U.S. securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on an alleged violation of U.S. securities laws reasoning that Israel is not the most appropriate forum in which to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S. law is applicable to the claim. If U.S. law is found to be applicable, the content of applicable U.S. law must be proven as a fact by expert witnesses, which can be a time -consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel that addresses the matters described above. As a result of the difficulty associated with enforcing a judgment against us in Israel, it may not be possible to collect any damages awarded by either a U.S. or foreign court. The rights and responsibilities of our shareholders are governed by Israeli law, which differs in some material respects from the rights and responsibilities of shareholders of U.S. companies. The rights and responsibilities of the holders of our ordinary shares are governed by our amended articles of association and by Israeli law. These rights and responsibilities differ in some material respects from the rights and responsibilities of shareholders in U.S.-based corporations. In particular, a shareholder of an Israeli company has a duty to act in good faith and in a customary manner in exercising its rights and performing its obligations towards the company and other shareholders, and to refrain from abusing its power in the company, including, among other things, in voting at a general meeting of shareholders on matters such as amendments to a company’s articles of association, increases in a company’s authorized share capital, mergers and acquisitions and related party transactions requiring shareholder approval. In addition, a shareholder who is aware that it possesses the power to determine the outcome of a shareholder vote or to appoint or prevent the appointment of a director or executive officer in the company has a duty of fairness toward the company. There is limited case law available to assist us in understanding the nature of this duty or the implications of these provisions. These provisions may be interpreted to impose additional obligations and liabilities on holders of our ordinary shares that are not typically imposed on shareholders of U.S. corporations. 30 ITEM 4: Information on the Company A. History and Development of the Company Our History Enzymotec Ltd. is a profitable nutritional ingredients and medical foods company. Our proprietary technologies, research expertise, and clinical validation process enable us to develop differentiated solutions across a variety of products. Our innovative and diverse product suite addresses the entire human life-cycle, from infancy to old age, and is comprised of novel key ingredients in products ranging from infant formula to nutritional supplements, as well as branded medical foods, sold only under a doctor’s supervision. We market our product portfolio to established global consumer companies and physicians and target large and growing consumer health and wellness markets. Our strategic partnerships, state-of-the-art good manufacturing practice (“GMP”)-compliant manufacturing facility, and global sales and marketing infrastructure enable us to develop, manufacture and market our comprehensive product solutions to our customers globally. Our clinically-validated products include bio-functional lipid-based compounds designed to address dietary needs, medical disorders and common diseases. Lipids represent a major structural component of all life and are essential for cell structure and important biological functions, including energy storage and cell signaling. Our proprietary technologies enable us to identify appropriate lipid-modifying enzymes and then improve the activity of these enzymes to enhance their efficiency, stability and recyclability, as well as to enable their use in organic media. These enhanced enzymes are then utilized to restructure lipids found in natural sources including krill, fish, vegetable sources and bovine milk. We transform the lipids from these raw materials into lipids that are familiar to the human body but cannot be extracted efficiently or in sufficient yield, are not provided in sufficient amounts through normal dietary intake or cannot otherwise be manufactured. For example, our leading infant formula ingredient product, InFat, is produced through modifying the molecular structure of vegetable oils to create an ingredient that more closely resembles a key component of human breast milk that is known to facilitate healthy infant development. Similarly, Vayarin, one of our branded medical foods, utilizes the same technologies to create a safe and stimulant-free solution for the dietary management of certain lipid imbalances associated with attention deficit hyperactivity disorder (“ADHD”) in children. Our expertise also allows us to produce lipid ingredients that have beneficial secondary characteristics, such as extended shelf life, nutrient absorption and improved scent or taste profile. We leverage our technology platform to develop new products, improve our existing leading product portfolio and create new product categories. We were founded in 1998, launched our first product in 2003 and since then have designed, developed and launched 14 additional products, generating sales in over 30 countries. Our net revenues, adjusted EBITDA and net income for the year ended December 31, 2015 were $50.4 million, $10.7 million and $6.7 million, respectively. For further discussion on the important events in the development of our business, see “Item 5. Operating and Financial Review and Prospects—Company overview.” For a further description of the seasonality of the company’s main business, see “Item 5.A. Operating and Financial Review and Prospects—Operating Results—Seasonality.” In September 2013, welisted our shares on the Nasdaq Global Select Market. We are a company limited by shares organized under the laws of the State of Israel. We are registered with the Israeli Registrar of Companies. Our registration number is 51-260924-9. Our principal executive offices are located at Sagi 2000 Industrial Area P.O. Box 6, Migdal Ha’Emeq 2310001, Israel, and our telephone number is +972-74-717-7177. Our website address is www.enyzmotec.com. Information contained on, or that can be accessed through, our website does not constitute a part of this annual report and is not incorporated by reference herein. We have included our website address in this annual report solely for informational purposes. Our agent for service of process in the United States is Enzymotec USA, Inc., and its telephone number is +1 (973) 912-9400. Principal Capital Expenditures The majority of our investment activities have historically been related to the construction and expansion of our manufacturing facilities and the purchase of manufacturing equipment and components for our production lines. Capital expenditures for purchase of property, plant and equipment and intangible assets were $4.9 million, $6.4 million and $2.9 million in the years ended December 31, 2013, 2014 and 2015, respectively. Capital expenditures for purchase of property, plant and equipment for the year ended December 31, 2013 were primarily related to our manufacturing facility expansion project, which is enabling us to extract krill oil from krill meal ourselves using technologically advanced equipment and proprietary processes. Capital expenditures for purchase of property, plant and equipment and intangible assets for the year ended December 31, 2014 were primarily related to the completion of our manufacturing facility expansion project as well as to our capacity increase project in our current facility and to payment of a license fee in connection with the settlement of claims by Neptune Technologies & Bioresources Inc. Capital expenditures for purchase of property, plant and equipment for the year ended December 31, 2015 were primarily related to our capacity increase project in our current facility. 31 We have leased additional space next to our existing facility in northern Israel for purposes of constructing an additional manufacturing facility.In the event that we determine to construct a new manufacturing facility, capital expenditures would increase significantly, but we currently do not have any plans to do so.The timing and amount of the capital expenditures associated with this project, if we do undertake it, is uncertain.We may also seek to employ our capital to acquire complementary businesses or technologies. For further description regarding the status of our Israeli real estate, please see “Item 4.D. Information on the Company — Property, Plants and Equipment — Property and infrastructure.” B. Business Overview We have two reportable segments, our Nutrition segment and our VAYA Pharma segment, both of which offer a variety of products that leverage our lipid-related expertise. Our Nutrition and VAYA Pharma segments represented 83.2% and 16.8% of net revenues in the year ended December 31, 2015, respectively. For a geographic breakdown of our revenues, see “Item 5.A. Operating Results—Components of statements of operations—Net revenues by geographical region.” Nutrition. Our Nutrition segment develops and manufactures nutritional ingredient products based on lipids, such as phospholipids, which form the structural basis of cell membranes and are easily recognized, incorporated and used by the body. Our customer base for this segment includes leading infant formula and nutritional supplement companies such as Biostime and International Vitamin Corporation, or IVC. Our two best-selling nutritional ingredient products are InFat, a clinically-proven fat ingredient for infant formula, and krill oil. Our premium infant formula ingredient products seek to more closely resemble the composition and properties of human breast milk fat, which is considered the “gold standard” in infant nutrition because of both its short and long term health and developmental benefits, to facilitate healthy infant development. Peer reviewed clinical studies demonstrate that our leading formula ingredient product, InFat, provides unique benefits such as stronger bones, improved intestinal flora and reduced crying, in addition to reduced constipation, improved calcium absorption and more efficient energy intake. As a result, we believe InFat is the most significant development to infant formula ingredients since docosahexaenoic acid, or DHA, and arachidonic acid, or ARA, were introduced to the market almost 15 years ago. The next generation of our infant formula ingredient products targets additional attributes of key lipids found in human breast milk such as improved brain development. InFat has been achieving rapid penetration in the Chinese and other Asian markets, and we believe that we have significant opportunities in other developing markets and developed markets such as North America and Europe. InFat is sold and marketed through AL, our joint venture with AarhusKarlshamn AB, or AAK, a Sweden-based, global producer of specialty oils. Our krill oil products, which provide the benefits of omega-3 fatty acids, have significantly improved bioavailability over competing products in the market. We use our technological and manufacturing know-how to provide additional secondary benefits such as improved scent, taste and shelf life. Our other products in this segment are targeted at improving brain health and providing benefits in memory, learning abilities and concentration. In addition, we add value to our customers through product customization, clinical validation, regulatory expertise and quality control. We believe there are significant growth opportunities in other geographic markets beyond our core markets in the United States and Australia, and also intend to capitalize on consumer trends towards supplementing their diets with premium health and wellness products. VAYA Pharma. VAYA Pharma, develops, manufactures and sells branded, under physician supervision-only medical foods for the dietary management of patients with certain medical conditions or diseases having special, medically determined nutrient requirements. Although medical foods must be proven to be safe and effective as demonstrated in human clinical studies, they do not require the same expensive and time-consuming regulatory approval process typical of prescription drugs. Our U.S. medical foods business generated its first revenues in 2011 and currently consists of three branded products, all based on our proprietary lipid-based technologies, which address the dietary management of the following conditions: hypertriglyceridemia (Vayarol); lipid imbalances associated with ADHD in children (Vayarin); and lipid imbalances associated with early memory impairment (Vayacog). Our products are designed to provide a safe, cost-effective, first-line dietary therapy. We are currently funding additional clinical studies for two of our medical food products, to reach an expanded consumer market and to support additional marketing claims. In addition to our existing products, we have several other products to address additional indications in the development phase. We currently market VAYA Pharma products in the United States through sales representatives based in large metropolitan areas of twenty three states, as well as in Singapore, in Israel through Teva and in Ukraine through Dexcel Pharma.We have plans to expand in the United States as well as in other international markets. 32 Our technology Our technology and research and development platform supports product development for both of our reportable segments by leveraging our core scientific expertise in lipid and enzymatic technologies. Our research and development activities are directed towards developing bio-functional lipid ingredients and final products. In order to achieve this goal, we have developed and continue to develop and utilize sophisticated proprietary technologies and know-how that enable us to extract lipids from natural sources, separate and analyze lipid molecules and use enzymes to synthesize lipid molecules known to the body. We have established a proprietary toolset that allows us to efficiently convert the lipids that we obtain from natural sources into those that have unique structural and functional characteristics. Our technology encompasses distinct but interrelated domains, each of which comprises part of our product development cycle: • enzyme processes; • lipid modification; • clinical effects of nutritional products; • lipid analysis; and • process technology and development. In connection with enzyme processes, we have developed a technological platform that modifies crude enzymes which improves their activity and enables their utilization in synthesis in organic media, such as oils and organic solvents, with enhanced efficiency, stability and recyclability. Using that enzymatic technology platform, we modify lipids found in natural sources such as krill, fish, soybeans, sunflowers, bovine milk and other sources in order to synthesize lipids that mimic the composition and properties of other lipids have a beneficial nutritional value and are natural to the human body. For instance, our PS product line involves the synthesis of phosphatidylserine, or PS, a component of brain membranes and brain function, and the InFat product is a sn-2 palmitate oil product which more closely resembles the composition and properties of human breast milk fat. Our synthesis of lipids is predicated on our expertise in lipid analysis. This expertise enables us to analyze and map the structure of lipid molecules, which also assists us in separating and quantifying different lipid classes within various compounds. We also utilize our lipid analysis expertise for conducting biochemical analysis for the purpose of supporting regulatory applications, designing and conducting preclinical and clinical trials and for the quantification of other elements found in lipids, such as antioxidants, minor contaminants and other minor components. We leverage the data and information gained from our enzyme process, lipid modification and lipid analysis technologies in order to extract, purify and synthesize modified lipid fractions, which we then use to formulate and produce our products. Our process and engineering know-how includes an emphasis on developing cost effective processes, and focuses on quality, repeatability and safety. Our process know-how relates to the entire production process, from sourcing raw materials and designing technical specifications for use by our suppliers in developing, improving and incorporating various production technologies, such as extraction, filtration, drying, oxidation control and fermentation. 33 Our products Nutrition segment Our Nutrition segment sells lipid compositions and bioactive ingredients as ingredients for infant formula, adult nutrition products and dietary supplements, which we tailor to the special needs of the nutrition industry. These ingredients are sold by us to three types of customers: (i) companies that manufacture the end-product themselves; (ii) companies that outsource manufacturing of the end product; and (iii) outsourced manufacturers of the end product. InFat Soy-PS K•REAL, our krill oil PS Line of Products GPC Line of Products • A clinically-proven fat ingredient for infant formula that more closely resembles the composition and properties of human breast milk fat. • Offered by AL. • A nutritional ingredient to improve cognitive and mental performance. • Pure K•REAL • High Potency K•REAL • Custom made K•REAL • Sharp PS • Sharp PS SILVER • Sharp PS GOLD • Sharp PS GREEN • Sharp GPC • Sharp GPC ACTIVE InFat — InFat is a clinically-tested lipid ingredient for infant formula that enables infant formulas to more closely resemble the composition and properties of human breast milk fat. The product was originally developed by us and its initial sales, from 2004 to 2006, were made directly by us. In 2007, we entered into a joint venture with AAK relating to the production, marketing, sale and distribution of InFat. As a result, all sales of the product are now made through AL, the joint venture company. See “— Joint Venture with AAK” below. Human breast milk is considered the optimum nutrition for infants, as it provides the perfect balanced diet to meet the needs of the growing child. Accordingly, the ultimate goal for every infant formula producer is to offer a product as similar as possible in its functional and nutritional benefits to human breast milk. The special fat structure in human breast milk, which is known as sn-2 palmitate, is found in all women and offers clinically proven benefits for infant development. Through the use of our proprietary technologies, we have developed an enzymatic process to restructure vegetable oils into a sn-2 palmitate enriched fat, the InFat ingredient for infant formula, which more closely resembles the fat composition and properties of human breast milk fat. Our published peer reviewed clinical studies demonstrate that formula containing InFat provides infants with unique benefits, such as stronger bones, improved intestinal flora and reduced crying, in addition to reduced constipation, improved calcium absorption and more efficient energy intake. The InFat ingredient sold by AL is customized according to customers’ requirements, ranging from a concentrate form of InFat to complete blends of InFat with various additional vegetable oils for use by infant nutrition manufacturers. Soy-PS — Our Soy-PS product is a lipid ingredient. Our Soy-PS formulation is derived from soybean lecithin and is designed to improve cognitive and mental performance. Krill Oil— We are a leading manufacturer of krill oil, a premium omega-3 bound to phospholipids. Our product, K•REAL, previously known as Krill Oil+, which was first commercialized in 2006, is manufactured by us according to rigorous quality and freshness standards. Krill oil offers advantages over competing products, such as fish oil, due to the bio-availability of krill oil and the ease with which the omega-3 fatty acids are absorbed into the bloodstream. Our krill oil also offers the additional benefits of increased shelf life and improved scent and taste profiles as compared with competitor products. We offer the following krill oil products: • Pure K•REAL, characterized by its purity, freshness, high stability and low viscosity; • High Potency K•REAL, which contains enriched levels of omega-3 fatty acids, without dilution of the level of phospholipids found in pure krill oil; and • Custom made K•REAL, suited for specific customer needs, including different grades of K•REAL, more cost-effective K•REAL through the reduction of phospholipid levels, and the inclusion of higher levels of certain ingredients as compared to our other K•REAL products. 34 K•REAL is processed only from Antarctic krill, which we source from vessels and facilities approved for food handling and storage by the appropriate national food safety authorities. These vessels and facilities are also approved by members of the Commission for the Conservation of Antarctic Marine Living Resources, an international commission with responsibility for the conservation of Antarctic marine ecosystems. We have conducted comprehensive safety evaluations of K•REAL krill ingredients and have determined them to be “Generally Recognized as Safe” (GRAS) for certain conventional food and medical food uses. We notified the FDA of our GRAS determinations and the FDA issued a “no questions” response letter advising us that the FDA accepts our conclusion that our K•REAL krill ingredients are GRAS. Further, as of 2015, the Novel Food status of K-REAL krill oil has been expanded to cover additional grades of the product. PS line of products— This consists of a range of food supplements, containing Phosphatidylserine, or PS, a phospholipid component of cell membranes and a building block of the human brain. Research has indicated that PS has a role in the proper signal processing and cell-to-cell communication functions of nerve cells. These products are sold by us as a powder (generally for use in tablets, capsules and functional foods) and as a liquid or dispersion (generally for use in soft gels). This line of products includes the following: • Sharp PS— Is a soybean-derived PS brain nutrient, introduced in 2003. It is a nutritional supplement for adults, intended to improve cognitive capabilities, such as memory. Sharp PS is also shown to benefit other populations, such as young persons, by improving memory, learning abilities and concentration. • Sharp PS SILVER — Is a patent protected blend of two different active ingredients, PS and omega-3, derived from soybean and fish oils, introduced in 2008. It is intended to improve mental and cognitive abilities. • Sharp PS GOLD — This patented compound nutrient, introduced in 2006, offers high potency PS together with targeted deliveries of DHA to the brain. It mimics human PS found in the brain. Two versions of this product are available, one derived from fish oil and the other from krill oil. Clinical trials have shown that Sharp PS GOLD is effective in improving memory in elderly persons suffering from age-associated memory decline. • Sharp PS GREEN — Is a soy-free PS food supplement, derived from sunflowers, introduced in 2010, aimed at the large and growing market of health conscious and environmentally-concerned consumers who demand clean, pure, soy allergen-free and non-GMO (genetically modified organisms) ingredients. Sharp PS GREEN is also offered in a special gummy-bears application intended for children under out trade name SharpKidz. GPC line of products — Consist of a range of food supplements, containing L-Alpha Glycerylphosphorylcholine, or alpha GPC, a natural choline compound found in the brain. Alpha GPC is the simplest phospholipid, and a key metabolite in choline metabolism signaling. In addition, alpha GPC serves as an organic osmolyte and assists in proper kidney function and may play a role in sperm motility. Alpha GPC is naturally occurring in certain foods, such as milk, eggs and meat, in low amounts. Alpha GPC is sold in the United States as a dietary supplement and in Europe and South America as a drug for patients suffering from dementia related to Alzheimer’s disease or cerebrovascular conditions, such as strokes. Our GPC products are sold by us as a powder (generally for use in tablets and capsules) and as a liquid (generally for use in soft gels and drops). 35 This line of products includes the following: • Sharp GPC — This product, derived from soybeans and introduced in 2011, is used for improving cognitive functions for different age populations. It is also suitable for use by aging persons facing the deterioration of their cognitive functioning. Sharp GPC is available in various forms, including a powder (with 99% maximum purity) and a liquid (with 85% maximum purity) for different applications. • Sharp GPC ACTIVE— This product, derived from soybeans and introduced in 2011, is an alpha-GPC-based complex (comprised of 45% alpha-GPC), which has the known beneficial value of GPC on human health, especially on cognitive function and additional important biological activity, resulting from the presence of other naturally occurring, lecithin-derived compounds. Sharp GPC ACTIVE is a naturally-sweet, water-based platform, which is compatible with a wide range of nutrients and does not require special preservatives. We also have a nutritional ingredient product, InCog, which is an innovative lipid composition for cognitive functioning.InCog has been approved as a Novel Food in Europe and its further development is ongoing. We plan to launch pre-clinical studies in connection with InCog during 2016 for the purpose of evaluating its efficacy. We are currently selling Omega-PC, which is an extract from cold-water wild fish containing omega-3 fatty acids bound to both phospholipids and triglycerides. The nutritional benefits of fish and fish oil are widely accepted due to the presence of DHA and eicosapentaenoic acid (EPA) fatty acids. However, current fish oil products contain DHA and EPA attached to triglycerides, whereas up to 30% of the DHA and EPA found in cold-water fish are bound to phospholipids. Thus, Omega-PC imitates a natural way to consume omega-3. Clinical evidence demonstrates that DHA and EPA bound to phospholipids are absorbed better than DHA and EPA bound to triglycerides. Our Omega-PC aims to provide the benefits of DHA and EPA along with the improved absorption of omega-3.We are currently considering whether or not we will continue to offer this product in the future. In 2014, we also began production and sale of Pro•krill, our first product that is for uses other than human consumption. Pro•krill is an enriched protein preparation left after the krill oil is extracted, which we are able to access now that we perform krill oil extraction in-house.It has a unique composition of amino acids making it a very good source of protein for aqua culture. Clinical Validation InFat. From August 2010 to October 2012, we conducted several comparative trials to assess the benefits of InFat compared to standard vegetable fat. The trials divided a sample pool of infants into either two or three groups. In both cases, one group was provided a diet with InFat, while a second group was provided a diet with a control fat, consisting of either standard infant formula or standard vegetable fat. In certain trials, a group given human breast milk served as a reference point. The P values represent a measure of statistical significance, with P<0.05 considered statistically significant. • The first trial, which included 36 term infants (eight of which were in the control group, 14 of which were given InFat and 14 of which were breast fed), showed that breast-fed infants and infants who were given a diet with InFat rather than the control fat for six weeks had higher counts of Lactobacilli and Bifidobacteria bacteria (P<0.01), suggesting that InFat promotes a healthy intestinal micro flora and might enhance infants’ gut health and immunity. Additionally, the Lactobacillus counts between the infants fed InFat and the breast-fed infants were comparable (P>0.05). The results of this trial were presented at the Federation of American Societies for Experimental Biology (FASEB) Conference (United States, July 2011) and the International Conference on Nutrition and Growth (Paris, March 2012) and published in the Journal of Pediatric Gastroenterology and Nutrition (“JPGN”) in 2013. These results support the growing understanding that the composition of the intestinal microbiota is influenced by factors in the milk diet of the young infant. • The second trial, which included 83 term infants (28 of which were in the control group, 30 of which were given InFat and 25 of which were breast fed), revealed that at 12 weeks of life term infants who were provided the InFat-enriched formula instead of the control formula had higher bone strength parameters (tested by a non-invasive ultrasound bone sonometry device measuring the speed of sound (“SOS”) along the bone) (P<0.05) and were comparable to breast-fed infants (P>0.05). The results indicate that the InFat formula increases infants’ bone strength. These results were published in Calcified Tissue International in 2012. A second outcome of this clinical trial revealed that feeding term infants formula with InFat for the 12 weeks after birth lowered the daily crying duration in comparison to feeding with control formula (P<0.05) and the control formula group infants cried for a longer duration in comparison to the breastfed group (P<0.3). These results were published in Prostaglandins, Leukotrienes and Essential Fatty Acids in 2013 and in BMC Pediatrics in 2014. Importantly, further analysis of the diurnal crying pattern revealed that feeding term infants formula with InFat for the 12 weeks after birth decreased the percentage of infants who cried, especially in the afternoon and evening hours (P<0.05), and also the daily crying duration (P<0.05), compared to infants fed a standard formula. These results were published in BMC Pediatrics in 2014. The results of this trial were also presented at the European Society for Paediatric Gastroenterology Hepatology and Nutrition (“ESPGHAN”) Conference (Italy 2011) and the International Society for the Study of Fatty Acids and Lipids (“ISSFAL”) Congress (Vancouver, May 2012). 36 • In July 2011, we completed a comparative, open label 12-week trial, comparing the development of 75 Chinese infants divided into two groups (34 of which were given InFat and 41 of which were breast fed). During the trial, the first group was provided with a diet including InFat and the second group served as a reference and was given breast milk. The final results of the trial showed that InFat formula was not statistically significantly different from human breast milk in terms of body growth and infant well-being (P>0.05), highlighting the comparability of InFat lipids compared to those found in human breast milk. Though the two groups differed in crying duration, stool frequency and consistency, both were similar in prevention of hard stools.The manuscript was submitted for publication. • In October 2012, we completed the clinical phase of a comparative, randomized, double-blinded, multi-center, 24-week trial, to compare the development of 171 Chinese full term infants, enrolled at five Chinese FDA-approved medical centers in different cities in China, divided into three groups (the control group was fed with infant formula with prebiotics and regular vegetable oils fat (n57), the InFat group was fed infant formula with the same level of prebiotics and InFat as the fat (n57), and a breastfed group (n57)). The purpose of the study was to assess the efficacy of infant formula with high percentage of palmitic acid at the sn-2 position (InFat) as compared to standard vegetable oil based infant formula on general gastrointestinal tolerance and fat excretion, reducing calcium soaps formation and stool hardness in Chinese formula-fed term infants on top of prebiotics, a common bioactive ingredient in infant formula, which was shown to promote nutrient absorption, benefit stool consistency and reduce crying. Results showed that at six weeks postnatal, the amount of free fatty acids excreted in stool was lower in the sn-2 palmitate and breast milk groups compared to the control group, and most of the fatty acids excreted were in the form of soaps. Importantly, these effects were observed although both InFat and the vegetable oil formula contained prebiotics. These results were presented at the Nutrition & Growth conference in Barcelona in January 2014 and at the ESPGHAN conference in Jerusalem in June 2014 and published in JPGN in 2015. These results were published in a book published by Nova Publisher in 2014. A second outcome of this clinical trial revealed that feeding term infants formula with InFat for the 12 weeks after birth lowered the daily crying duration in comparison to feeding with control formula (P<0.05). The control formula group had higher daily crying duration also in comparison to the breastfed group (P<0.01). A further analysis of the diurnal crying pattern revealed that feeding term infants formula with InFat for the 12 weeks after birth decreased the percentage of infants who cried, especially in the morning and evening hours (P<0.05) compared to infants fed a standard formula. The percentage of infants who cried in the control group was higher in the control group also compared to the breastfed group (P<0.05). There was no difference between the percentage of crying infants at week 12 between infants fed with formula containing InFat and breastfed infants. These results were published in a book by Nova Publisher in 2014 and presented at the ESPGHAN conference in Jerusalem in June 2014. An additional outcome of this study was that feeding term infants formula with InFat for the 12 weeks after birth increased the daily sleeping duration in comparison to feeding with control formula (P<0.05), although both groups’ sleeping time was in the range of accepted norm of sleeping for this age. The last two outcomes related to crying and sleep were submitted for publication.The publication is currently under evaluation by journal reviewers. 37 Krill Oil. In December 2011, we completed a comparative, double-blind, placebo controlled randomized crossover, three phase clinical trial, to compare the absorption of omega-3 fatty acids in both red blood cells and plasma after consumption of krill oil, fish oil or placebo by 24 healthy adult participants. During the trial, each group went through three four-week phases in which they were provided with one of the following three supplements: three grams of our krill oil supplement (K-REAL), three grams of fish oil and three grams of placebo. Between each phase there was an eight-week wash out period before the next supplement was provided. The final results of the trial showed significantly higher levels of absorption of EPA, the sum of EPA and DHA as determined by the omega-3 index, and omega-3 fatty acids in both the plasma and red blood cells when provided krill oil in contrast to either fish oil or the placebo (P<0.05). These results indicate that krill oil has a positive and superior efficacy of the absorption of EPA and omega-3 fatty acids in both the red blood cells and the plasma when compared to fish oil supplements. In addition, the participants completed a questionnaire on status of memory, mood and concentration at the end of each treatment phase. Based on the results of these questionnaires, krill oil treatment was found to improve memory, mood and ability to concentrate compared with fish oil or control treatments. These results were published in Lipids in Health and Disease 2013. In April 2012, we completed a comparative, single-blind crossover, four-week clinical trial consisting of 20 healthy adults, to compare omega-3 fatty acid absorption after the intake of high potency krill oil and the intake of pure krill oil. During the trial, the group was provided with 1.5 grams of our high potency krill oil (K-REAL). Omega-3 fatty acid absorption was then compared to the levels measured when the same group of adults was provided with twice the amount of pure krill oil as given in a previous trial. The results of the trial showed that both supplements had a similar absorption of omega-3 fatty acids, despite the fact that during the trial the participants provided with high potency krill oil were only given half the quantity of supplementation compared to the previous trial. These results enable us to market to our customers' high potency krill oil that allows for the reduction of krill oil consumption by half while retaining the benefits of taking a full dose of pure krill oil. These results were published in Lipids in Health and Disease in2015. Sharp PS. In March 2008, we completed a single center, open-label, 12-week clinical trial, to observe the effects of Sharp PS on cognitive functions in elderly volunteers with subjective memory complaints. During the trial, the volunteers were provided with 300 mg/day of soy-PS. The final results of the trial, in which 26 subjects completed the study, demonstrated statistical significance on improving memory recognition, memory recall, executive function and mental flexibility (P<0.05). The results indicate that the daily intake of soy-PS, as found in Sharp PS, has a high efficacy on cognitive function, including memory parameters, executive function, and mental flexibility. These results were published in Clinical Interventions in Aging in 2013. Sharp PS Gold. In November 2007, we completed an open-label, six week pilot study, to observe the effects of Sharp PS Gold on cognitive functions in eight elderly volunteers with subjective memory complaints. During the trial, the volunteers were provided with 300 mg/day of PS and 37.5 mg/day of EPA and DHA. The final results of the trial showed positive effects on cognitive function, specifically on memory recall and the ability to store, hold and retrieve information (P<0.05). These results indicate that the daily intake of PS bound to DHA and EPA, which is found in the Sharp PS Gold, over a six-week period, has a positive impact on cognitive functions, including long-term memory processes. These results were published in Clinical Interventions in Aging in 2010. Cognitex. In April 2009, we completed an open-label, 12-week clinical trial that observed the effects of Cognitex on cognitive functions in twenty-six elderly volunteers with subjective memory complaints. Cognitex, a premium product manufactured by one of our customers, is a formulation of Sharp PS Gold, glycerylphosphorylcholine (“GPC”) and other ingredients. During the trial, the volunteers were provided with Cognitex three times a day. The final results of the trial showed positive effects on cognitive function, with significant improvement in memory abilities, attention, visual learning, and daily activities commencing within the first two weeks of the trial (P<0.05). Such improvement was sustained without further improvement over the course of the study, with the exception of the activities of daily living measure, which demonstrated an additional statistically significant improvement following the ten additional weeks (P<0.05). These results indicate that the daily intake of Cognitex has a positive significant effect on cognitive functions, commencing within the first two weeks of its intake, including improvement in memory abilities, attention, visual learning, and daily activities. These results were published in the Journal of Dietary Supplements in 2011. 38 VAYA Pharma segment Our VAYA Pharma segment is dedicated to the discovery, development, manufacture and marketing of innovative clinically-tested, effective and safe lipid-based medical foods for the cardiovascular and neurological markets, as well as for the pharmaceutical drug markets. Our VAYA Pharma segment currently offers the following products: Vayarin Vayacog Vayarol For clinical dietary management of certain lipid imbalances associated with ADHD. For clinical dietary management of certain lipid imbalances associated with early memory impairment. For the clinical dietary management of patients with high triglyceride levels, (particularly those at risk for an increase in blood concentrations of low density lipoprotein cholesterol (LDL-C) upon omega-3 administration). In the United States, each of three products currently offered by our VAYA Pharma segment is sold as a “medical food,” available only under the supervision of a physician (either by prescription or acquired directly from a physician in the context of the physician patient-relationship), meeting the criteria for medical foods enumerated by the FDA. See “— Government regulation” below. Below is a brief description of each of this segment’s current products: • Vayarin — Vayarin is an orally administered medical food for the clinical dietary management of certain lipid imbalances associated with attention deficit-hyperactivity disorder, or ADHD. It is used under the supervision of physicians. Vayarin is aimed at children and pre-adolescents with ADHD, children who are reluctant to start drug therapy or are intolerant to stimulant therapy, or children with a more pronounced hyperactive-impulsive behavior, as well as mood and behavior dysregulation. Vayarin contains Lipirinen, a proprietary composition containing EPA-enriched PS omega-3, which is derived from krill. Vayarin was first introduced in Israel in 2010 and in the United States in 2011. • Vayacog — Vayacog is an orally administered medical food for the clinical dietary management of certain lipid imbalances associated with early memory impairment. It is used under the supervision of physicians. Vayacog is aimed at people with subjective memory impairment, those suffering from normal age-associated memory decline and people with mild cognitive impairment (MCI). Vayacog contains Lipicogen, a proprietary composition containing DHA-enriched PS omega-3, derived from both fish and soybean. Vayacog was first marketed in 2011. • Vayarol — Vayarol was initially introduced as a dietary supplement in the United States in 2007 and as a medical food in 2011. In the United States, it is now an orally administered medical food for the clinical dietary management of hypertriglyceridemia. It is used under physician supervision. Outside the United States, Vayarol targets those suffering from hypertriglyceridemia, individuals who are reluctant to start drug therapy for this condition, or those with borderline to moderate mixed hyperlipidemia. In the latter case, it is administered to patients with mild elevation of LDL cholesterol or who are intolerant to statins and other medications. Vayarol contains Lipirolen, a proprietary composition containing phytosterol esters of omega-3, which is derived from fish oil and soybean. While our current focus is to expand our three current products, we also have a number of VAYA products in various stages of development. Clinical Validation VAYA Pharma’s clinical studies have been focused on three therapeutic segments: ADHD, early memory impairment, and hyperlipidemia. Efficacy was evaluated using validated outcome measures, including tools assessed by professional clinicians, raters, and health providers. These studies also monitored safety and tolerability. In the below-described clinical studies, P<0.05 was considered statistically significant. In light of the positive results of the Vayarol clinical trials, we have been in discussions with the FDA regarding the development of Vayarol as a full prescription drug for hypertriglyceridemia. For more information regarding the FDA approval process of Vayarol, see “— Government regulations.” 39 Vayarol. We completed a comparative, semi-randomized, multiple phase, crossover clinical trial, to test the effects of Vayarol on the lipid profiles of 21 mildly overweight, hypercholesterolemic subjects. The trial included four phases of 29 days each, in which the participants’ diets were identical except for the differing supplemental treatment oil provided in each phase, which consisted of Vayarol (early formulation), control olive oil, fish oil and commercial phytosterols. Following each phase, the participants had a 28-day wash out period before being provided with a different treatment. The final results of the trial showed that Vayarol was safe and well-tolerated by the trial participants and that the administration of Vayarol resulted in lower fasting and postprandial triglyceride levels as compared to any other tested treatments, including fish oil (P0.025 and 0.0001, respectively). In addition, Vayarol administration resulted in substantial reduction of ApoB levels and total/HDL cholesterol ratio in comparison with fish oil administration (P<0.05). These results were published in the American Journal of Clinical Nutrition in 2006 and Lipids in Health and Disease in 2007. We also completed a comparative, randomized double-blinded, placebo controlled, multi-centered 12-week clinical trial, to observe the effects of Vayarol on lipid profiles and other coronary heart disease risk factors in 91 mixed hyperlipidemic subjects, who had both elevated low-density lipoprotein triglycerides and elevated cholesterol (“LDL-C”), divided into two groups. During the trial, one group (46 subjects) was provided with Vayarol and the second (45 subjects) was provided with a placebo. The final results of the trial, which were received in December 2008, showed that Vayarol was found to be safe and well-tolerated by the trial participants and that the Vayarol group had reduced levels of triglycerides by 19% (P0.025), without experiencing LDL-C elevation. Vayarol was also shown to significantly reduce inflammation, as measured by a decrease in C-reactive protein (P0.0), and reduce diastolic blood pressure by 7% (P0.036). We believe these results indicate that the daily intake of Vayarol is beneficial for the dietary management of hypertriglyceridemia. The study results were published in Cardiovascular Drug Therapy in 2010. Vayarin. We completed a comparative, double-blinded, randomized placebo controlled 12-week clinical trial, to compare the effects of Vayarin on ADHD symptoms in 83 inattentive children to an omega-3 supplement or a placebo. During the trial, one group (29 subjects) was provided with Vayarin (an early formulation), the second (28 subjects) was provided with fish oil supplements offered as a competing market product and the third (26 subjects) was given a placebo. The Test of Variables of Attention (TOVA), a well-established, computer-based assessment of executive functions, in particular inattention, was used to measure efficacy. The final results of the trial showed that Vayarin was safe and well-tolerated and also demonstrated that it had a significant effect on children’s executive function (P<0.05). Specifically, the findings indicated that it had a significant effect on children’s attention performance, demonstrated by superior results in the total TOVA score as compared to those observed in the groups who were provided with either fish oil or a placebo. The findings further suggest that providing inattentive children with high EPA/DHA phosphatidylserine preparation can affect visual, sustained attention performance. We believe these results indicate that Vayarin might have superior efficacy over other competing fish oil supplements. These results were published in the American Journal of Clinical Nutrition in 2008. We also completed a comparative, double-blinded, randomized, placebo controlled 15-week clinical trial, followed by a 15-week open-label extension, to observe the effects of Vayarin on ADHD symptoms in 200 children with ADHD. During the trial, one group (137 subjects) was provided with Vayarin and the second group (63 subjects) was provided with a placebo. The primary efficacy measure of the study was the Conners’ Teacher Rating Scale Revised Long-Hebrew Version (CRS-T) which is a questionnaire answered by a child’s teacher to assess symptoms of ADHD. Other assessments included the Conners’ Parent Rating Scale Revised Long-Hebrew Version (CRS-P), which is answered by the child’s parent and additionally, quality of life was assessed by the Child Health Questionnaire (CHQ) which assesses physical and psychosocial concepts related to the child’s well-being. The final results of the trial, which were received in 2009, showed that while there was no significant difference between the Vayarin and control groups in any of the CRS-T subscales, a significant reduction was observed in one ADHD symptom as well as a trend of reduction in other ADHD symptoms and significant improvement on quality of life was also shown. Further, we observed a significant reduction in certain ADHD symptoms on both the CRS-T and CRS-P subscales in a subgroup of children (78 subjects) with a more pronounced hyperactive/impulsive behavior in combination with mood and behavioral dysregulation. In addition, Vayarin was found to be safe and well-tolerated by the trial participants. We believe these results, though they require a follow-up study for confirmation, indicate that Vayarin is an effective and safe new approach for the clinical dietary management of ADHD. These results were presented at the annual meeting of the American Academy of Child & Adolescent Psychiatry (AACAP) in 2010 and 2011 and published in European Psychiatry in 2011 and 2013. 40 Vayacog. We completed a comparative, double-blinded, randomized placebo controlled 15-week clinical trial, followed by a 15-week open-label extension, to observe the effects of Vayacog on cognitive abilities in 157 elderly persons with memory complaints, divided into two groups. During the trial, one group of participants (79 subjects) received Vayacog and the second group (78 subjects) received a placebo. The purpose of the trial was to evaluate the efficacy and safety of Vayacog in improving the cognitive function of non-demented elderly with memory complaints. The final results of the trial showed that Vayacog had a significant effect, compared to placebo, on improving short-term memory (P<0.05) as well as being safe and well-tolerated by the trial participants. In addition, subgroup analysis suggests that participants with relatively good cognitive performance at the beginning of the study (78 subjects) were more likely to respond to Vayacog. These results indicate that the daily intake of Vayacog can serve as an effective and safe new approach for the clinical dietary management of early memory impairment. The study results were presented in the International Conference on Alzheimer’s Disease (ICAD, 2010) and in Alzheimer’s Disease International conference (ADI, 2010) and published in Dementia and Geriatric Cognitive Disorders in 2010 and 2014, and in BMC Neurology in 2011. Marketing, sales and distribution Nutrition segment We sell our nutrition products to manufacturers of branded products in different markets around the world. Those manufacturers then incorporate them into their own products and sell them to end customers. Sales and distribution of the InFat product are carried out by AL. In most of our markets sales are conducted directly by AL. See “— Joint Venture with AAK” below. Additionally, AL sells through distributors and agents in Korea, New Zealand, Australia and, along with direct sales to certain brands, China. The marketing, sales and distribution of our Soy-PS product is carried out by local distributors. We sell our krill, PS and GPC products to companies that manufacture and market dietary supplements, to food companies that combine our bioactive ingredients in functional food applications, and to distributors of these products. In North America, the marketing, sales and distribution of these products are carried out through our wholly-owned U.S. subsidiary, Enzymotec USA, Inc. Outside North America, we perform the primary marketing and sales roles, while the distribution and marketing support of these products is generally carried out by our local sales offices and local distributors and agents. VAYA Pharma segment In the United States, which accounted for the vast majority of our VAYA Pharma sales in 2015, the marketing and sales of these products are carried out directly by the dedicated sales personnel of our wholly-owned U.S. subsidiary, VAYA Pharma Inc. The majority of our VAYA Pharma products are distributed by pharmaceutical wholesalers and the remaining products are sold through our on-line pharmacy directly to end users. We currently market our VAYA products in the United States through sales representatives based in large metropolitan areas of twenty three states and plan to expand our marketing efforts, including by hiring additional sales representatives in the United States. The products offered by our VAYA Pharma segment are sold in the United States on the basis of their meeting the criteria for medical foods, as enumerated by the FDA. Medical foods are not required to undergo premarket review or approval by the FDA. However, primarily because our VAYA Pharma products are not approved as prescription drugs by the FDA, most consumers purchasing these products in the United States are currently unable to obtain reimbursement from third-party payers under government healthcare or private insurance plans, which generally do not provide reimbursement for medical foods. We are attempting to broaden acceptance of our VAYA Pharma products as eligible for reimbursement by third-party payers. Outside the United States, marketing and distribution of the VAYA Pharma products is carried out either by license partners, generally pharmaceutical companies under exclusive license agreements or directly by us. In Singapore, we have recently established VAYA Pharma PTE Ltd. together with our local partner. The entity’s business model is similar to our U.S. subsidiary subject to the local regulations in Singapore. 41 Our customers and partners We sell our nutrition products to manufacturers of branded products in different markets around the world. For example, we have developed relationships with infant formula manufacturers who partner with us in bringing our ingredients for infant formula to the end-user market. With respect to our other Nutrition products, we target customers that have a significant presence in the vitamin and mineral supplement, or VMS, industry within their geographic markets. In our VAYA Pharma segment, the majority of our products are marketed directly to physicians by our dedicated sales personnel, but we have also partnered with pharmaceutical companies to provide our products outside of the United States and Singapore. Nutrition segment AL, our Swedish joint venture which is 50% owned by us and 50% owned by AAK, seeks to position InFat as a strategic ingredient that enables its customers to strengthen their premium brands of infant formula. We believe that this strategy will help create long-term relationships and customer commitments to InFat. AL is currently party to strategic agreements with two leading providers of infant nutrition products to the Chinese market.Of these two agreements, we consider the agreement with Biostime to be material to our results of operations because we estimate that approximately 25% of total InFat net revenues in 2015 were attributable to sales by, and under the brand name of, Biostime. The agreement contains multi-year minimum purchase undertakings by Biostime and minimum supply guarantees by AL, subject to an agreed pricing formula. We have also entered into agreements with these two customers to collaborate on research activities related to infant nutrition products, including working with the customers to upgrade their infant nutrition products. We believe that these collaborative research activities provide additional value to our customers. We do not derive any revenues from these collaborative research activities and they are not material to our business. AL also seeks to target new infant formula manufacturers and brands to incorporate the InFat products into their products. Sn-2 palmitate has been incorporated in infant formula products by companies such as Danone, Nestlé and Heinz. AL is a major supplier of the sn-2 palmitate in the market. The other customers in our Nutrition segment include leading VMS manufacturers and retailers. We target customers with well-developed marketing and distribution infrastructure, strong relationships with and knowledge of their end-customers, awareness of global industry trends and scientific expertise in our fields, such as IVC. We are currently seeking to establish strategic relationships with customers that market and sell their products to mass market retailers (such as Wal-Mart and Costco). We are also working with leading nutrition companies to combine our ingredients into their products and present our ingredients in new applications, such as gummy bears, liquid formulations and tablets. VAYA Pharma segment In the United States and in Singapore, the marketing and sales of our VAYA Pharma products are carried out directly by the dedicated sales personnel of VAYA Pharma Inc. in the US and of VAYA Pharma PTE Ltd. in Singapore, and the majority of products are distributed by pharmaceutical wholesalers with the remaining portion sold to physicians and on-line directly to end users. Outside of the United States and Singapore, where we are not developing our own specialized marketing and sales staff of medical representatives, we seek to partner with leading providers of pharmaceuticals and other health products in specific geographic markets by licensing our VAYA Pharma brands, often on an exclusive basis, in order to leverage our partners’ market presence and distribution capabilities. To date, we have partnered with several partners internationally, including Teva Pharmaceuticals in Israel, Atlantis Ilac in Turkey, Daewon Pharmaceutical in South Korea and Dexcel Pharma in Ukraine. We do not currently derive material revenues from these arrangements. Sourcing, manufacture and production The principal raw materials used by us in the manufacture of our products consist of krill biomass, fish biomass, lecithins and oils derived from fish and certain plants (primarily soybean, canola and sunflower), amino acids, as well as various enzymes. Krill oil, unlike fish oil, is extracted from its crude biomass in a delicate process, as many of its nutrients are extremely sensitive to heat. Primarily, the krill used by us is harvested in the cold waters of the Southern Ocean and sold to us pursuant to agreements between us and the owners of fishing vessels. Once harvested, the krill is processed into krill meal aboard the trawler, a process that must be carried out within a short time after capture, primarily in order to prevent the enzymes in the krill from causing a rapid breakdown of the valuable nutrients in the krill. We estimate that only a few vessels have the capability to process raw krill into krill meal. We also purchase krill meal from several agents and also purchase frozen krill. 42 Agreements with such owners of fishing vessels are mainly seasonal, as they typically relate to a specific fishing season or trip. Obtaining sufficient quantities of krill oil is also dependant on the quality of krill and respective fat content. Therefore, assuring krill sourcing is challenging. Until the first quarter of 2014, the first stage of processing krill meal into crude krill oil was carried out for us by a dedicated contract manufacturer in India.In 2013, we expanded our Migdal Ha’Emeq manufacturing facility and in the first quarter of 2014 we started to perform the first stage of the extraction process, turning krill meal into crude krill oil, ourselves using technologically advanced equipment and our proprietary processes. The crude krill oil is then processed through purification using our proprietary Multi Stage Oil, or MSO, extraction process, which ensures that the krill oil’s natural attributes remain intact for at least two years (its stated shelf life), without diluting efficacy or potency, to produce our K•REAL products. Most of the fish and plant lecithins and oils and the amino acids used by us in the manufacture of our products are generally readily available and sold by multiple suppliers. The enzymes used by us in connection with the manufacture of the InFat product and our Sharp PS line of products are each purchased from single suppliers. However, in both instances, we maintain a substantial inventory which would enable us sufficient time to find an alternative source, should our current supplier be unable to supply sufficient quantities. With the exception of the manufacture of certain grades of our Sharp GPC product and the final InFat product, all of our products are manufactured at our plant in Migdal Ha’Emeq, Israel. See “Item 4.D. Information on the Company — Property, Plants and Equipment — Property and infrastructure” below. In addition, the enzymes used for the manufacture of the InFat product go through a special process, known as immobilization, carried out by us at our Migdal Ha’Emeq plant. We then ship those enzymes to AAK, where they are used as the core element for the production of InFat through the restructuring of the vegetable oils procured by AAK. InFat production currently takes place in the dedicated production facility built and owned by AAK in Karlshamn, Sweden, which has a fully automated production line equipped with the technology to ensure full product consistency. See “— Joint Venture with AAK” below. The capsulation and packaging of our VAYA Pharma products, which are currently the only products sold by us in final form for use by the end user, is carried out by third-party contractors. Joint Venture with AAK AL is a joint venture we established with AarhusKarlshamn AB, a Swedish company also known as AAK, regarding the production, marketing, sale and distribution of our InFat product, which is sold to the infant nutrition industry for use in infant formula. AAK is one of the world’s leading manufacturers of specialty vegetable oils and fats. Pursuant to the joint venture agreement, we supply the enzymes used in the manufacture of InFat, and AAK manufactures the final InFat product. The profit of AL is allocated between us and AAK on a 50:50 basis. AL's profit under the joint venture agreement represents the difference between revenues from sales by AL and the overall direct production costs (excluding depreciation) of the joint venture partners. Each partner is responsible for funding its expenses associated with its role in the joint venture. For a discussion of the accounting treatment of AL’s results of operations, see “Item 5.A. Operating and Financial Review and Prospects — Operating Results— Joint venture accounting.” Supply and production arrangements. We have agreed to supply exclusively to AAK the enzymes used in the production of InFat. These enzymes represent our proprietary patented production technology for the InFat product. AAK has the sole responsibility over the purchase and procurement of other raw materials, namely the fats, for the InFat product, and is responsible for its production which takes place in a designated facility built by AAK for the joint venture. AAK has agreed to supply exclusively to the joint venture the InFat products produced by it. We do not have a supply agreement with AL. Subject to extension related to the buy/sell mechanism discussed below, both supply agreements terminate upon the termination of the joint venture. 43 Joint venture responsibilities. We are responsible for research and development, as well as business development (including penetration of new markets) and marketing activities on behalf of the joint venture while drawing on AAK’s expertise. We are also responsible for regulatory matters related to the joint venture. We license the InFat trade name to the joint venture. AAK is responsible for capital expenditures in respect of increased production capacity; the management of inventory and warehousing; logistics relating to the actual sales and delivery of the product; collection of trade receivables from customers of AL; obtaining permits and licenses related to AL’s operations in Sweden; and procuring product liability insurance. We have an ongoing disagreement with AAK over certain operational matters, including responsibility for certain functions related to sales of the joint venture’s products. Joint venture management. All decisions of AL require mutual consent of us and AAK. AL has a board of directors consisting of four members, two of whom are appointed by AAK and two of whom are appointed by us. Members of the board serve until they are removed by the joint venture partner responsible for appointing them or until they resign. From among the four board members a chairman is chosen to serve for a period of two years. The right to appoint the chairman alternates every two years between AAK and us. All actions taken by the board must be taken unanimously by the board members present at a meeting. In addition to the board of directors of AL, the day-to-day management of AL is the responsibility of a committee comprised of two members, a Managing Director and a Technical Director, one appointed by us and the other appointed by AAK. Members of this committee may not serve concurrently as board members but serve until they are removed by the joint venture partner who appointed them or until they resign. The Managing Director has the power and authority to make all decisions concerning the day-to-day affairs of AL but must discuss and deliberate with the Technical Director prior to taking action. The position of Managing Director is for a period of two years and the right to appoint the Managing Director alternates between AAK and us. Furthermore, the right to appoint the Managing Director belongs to the party not appointing the chairman of the board of directors in that particular year. Restrictions related to the joint venture. The joint venture agreement includes restrictions on the ability of both joint venture parties to transfer their shares in AL, non-disclosure obligations and non-competition obligations, both during the term of the joint venture and after termination of the agreement and the parties’ obligations thereunder. In the event of the sale of AL pursuant to the buy/sell mechanism discussed below, the party that sells its share in AL will be subject, during the three-year period after the end of provision of services under the joint venture agreement, to non-competition obligations. Pursuant to these obligations, the selling party may not, among other restrictions, develop or sell InFat or products that directly compete with InFat, excluding those competing products that the selling party developed and sold prior to the non-competition period. Liability for breach of agreement. If either we or AAK fails to perform any of our respective obligations under the joint venture agreement, such partner shall be deemed to have breached the joint venture agreement and shall have 90 days from receipt of notice from the other party specifying the breach to cure such breach. If, after the expiration of that period, the breach is not corrected, then the partner in breach shall be liable to the other partner for all direct and foreseeable damages caused to it or to AL by the breach, in addition to any other remedy the other partner is entitled to pursuant to the joint venture agreement. In no event shall either partner be liable for special, incidental or consequential damages. Dispute resolution. If a dispute arises related to the joint venture, we are first required to attempt to resolve the dispute through friendly consultations between us and AAK. If these consultations do not lead to a resolution within 30 days the dispute is referred to our chairman and the chairman of AAK to continue negotiations. If, after an additional 30 days, the dispute is still not resolved, either party may submit the matter to arbitration in accordance with the terms of the agreement. Termination. The joint venture agreement’s initial term runs until December 31, 2016. Thereafter, the agreement will be automatically extended for consecutive periods of three years, unless terminated by notice of either party at least 12 months prior to a term’s expiration. Additionally, the agreement may be terminated in customary circumstances, such as in the case of intentional material breach of the agreement or if a partner becomes controlled by a competitor of AL. Following our arbitration process with AAK regarding the interpretation of the termination provision of the joint venture agreement, the arbitration tribunal found that the joint venture agreement should be interpreted such that the only exit the parties have from the agreement is via a buy-sell process. The joint venture agreement provides the mechanism of such buy-sell process. Specifically, in the event that one party notifies the other party of its intent to terminate the agreement (other than in the case of an intentional, material breach that causes grave and serious damage), either party may notify the other of its intent to buy the other party’s shares in AL by making an unconditional, irrevocable offer to purchase the other party’s shares. The agreement also provides for a counteroffer mechanism, such that the party who is willing to pay the highest price for AL will be entitled to purchase the other party’s shares in AL. Additionally, in cases of an intentional material breach of the agreement causing grave and serious damage (subject to a 90-day cure period), the non-breaching party has the right to purchase the shares of the breaching party for no consideration and to continue the business of AL post termination.This includes extending the supply obligations (or any other obligations) of the breaching party necessary to conduct the business of AL post-termination for a period of three years. 44 Following the lapse of December 31, 2015, and as neither party has issued a notice of termination of the joint venture agreement the joint venture agreement has been automatically extended until December 31, 2019 in accordance with its terms. Dispute with AAK. In May 2014, AAK submitted a request for arbitration against us seeking certain declaratory relief with respect to the joint venture agreement.We filed counterclaims against AAK with respect to certain disputed operational issues which we raised and for AAK’s conduct during our initial public offering.In February 2016, the ICC tribunal rejected, in their entirety, AAK's requests for declaratory relief and denied all relief we requested with respect to our counterclaims against AAK. See “Item 3.D. Key Information — Risk Factors — Risks relating to our business and Industry — We rely on AarhusKarlshamn AB, or AAK, our Swedish joint venture partner, to procure raw materials and for the manufacture of InFat. While all of AAK’s claims in arbitration initiated against us by AAK were recently rejected, the arbitration has strained our relationship with AAK, and we cannot assure you that tensions and disagreements will be resolved or that the relationship will remain unchanged or will continue.” Competition The level of competition we face varies from product to product. However, we believe that the number of companies seeking to develop products in the markets in which we compete will increase. Competitors range in size from small, single product companies to large, multifaceted corporations, which may have greater financial, technical, marketing and other resources than those available to us. Many of these competitors or potential competitors may have greater name recognition and broader product lines than we do. Nutrition With respect to the InFat product, we currently compete with one other company offering an sn-2 palmitate product, IOI Loders Croklaan, a Malaysian company, which offers a product under the Betapol brand name. IOI Loders Croklaan recently teamed with Kerry Group to further develop and market the nutrition lipid Betapol business. We expect that others may seek to enter the sn-2 palmitate market, especially in China. Further, InFat competes with other products in the general infant nutritional product market. The majority of market participants are currently using various vegetable oil blends, although bovine milk fat is also used to some extent. Accordingly, our main challenge in this market is to enlarge InFat’s market share by convincing customers to use InFat instead of lower-cost regular vegetable oil. We believe that as the sn-2 palmitate market share grows, it will encourage more specialty oil producers to endeavor to develop and offer competitive products. With respect to our krill products, krill oil suppliers have increased capacity due to strong market growth in 2013 and the general decline in the krill oil market in 2014 and 2015 resulted in intensified competition.Our three principal competitors in the krill oil market are: Aker BioMarine AS (which recently merged with Aker Seafoods Holding AS), a Norwegian company; Neptune Technologies & Bioressources Inc., a Canadian company; and Rimfrost USA, LLC, a joint venture of Avoca, Inc. and Olympic Seafood AS. In the PS market, our principal competitors are Chemi Nutraceuticals Inc., Lipoid GmbH and Lipogen Ltd.We expect that competition will remain intense with significant manufacturing capacity available among our competitors. VAYA Pharma Our VAYA Pharma products currently face little direct competition in the medical foods market. However, even though we are positioning ourselves as a first line therapy, the present major growth challenge, principally in the United States, which constitutes our largest market for medical foods products, is that physicians may prefer to prescribe prescription drugs produced by pharmaceutical drug manufacturers rather than our medical food products. Further, potential customers may prefer to use prescription drugs instead of our medical foods products, as they may be deterred from purchasing our products due to the present lack of reimbursement from third party payers. The prescriptions likely to be prescribed by physicians and used by patients include drugs produced by large, well-established pharmaceutical companies as well as specialty pharmaceutical sales and marketing companies and specialized cardiovascular disease, or CVD, biopharmaceutical companies. For our Vayarol product, the principal prescription drugs with which we compete include Lovaza, marketed by GlaxoSmithKline plc, Niaspan marketed by AbbVie (formerly Abbott Laboratories), and Vascepa marketed by Amarin Corporation plc; for our Vayarin product, Strattera produced by Eli Lilly & Co., Intuniv (guanfacine) produced by Shire plc, and generic products, such as Ritalin. We believe there are not presently any drugs that address the indication addressed by Vayacog in the market. 45 Our VAYA Pharma products currently face little direct competition from other medical foods manufacturers, as we believe that there are high barriers to entry in the medical foods market. While they do not currently market medical foods that compete with our products, we are aware that large multi-national nutrition companies, such as Abbott Laboratories, Nestlé and Danone (through its clinical nutrition subsidiary, Numico N.V.) have expressed interest in the medical food market. Such potential competitors may have greater financial, technical, marketing and other resources than those available to us and, accordingly, the ability to devote greater resources than we can to the development, promotion, sale and support of products. However, even if such companies do enter the medical food market, we would not view them as significant competitors to the extent that their medical foods products address different indications than our medical foods products. Government regulation Nutrition Segment The selling and marketing of our nutrition products are generally subject to comprehensive laws, regulations and standards enforced by various regional, national and local regulatory bodies, including the FDA in the United States, the European Commission in the European Union, the Therapeutic Goods Administration (the “TGA”) in Australia, the Ministry of Health in China, the Ministry of Health in Israel and others. In the United States, two regulatory pathways exist for dietary ingredients, one for ingredients marketed in food and the other for dietary ingredients marketed in nutritional supplements. Dietary ingredients that were marketed in nutritional supplements prior to October 1994 are not subject to premarket authorization requirements. All other dietary ingredients must undergo a “premarket notification” process. This process requires the manufacturer to detail the quality and safety of the ingredient and file such information with the FDA at least 85 days prior to placing the ingredient on the market as a dietary supplement. Food ingredients must be determined to be safe prior to being added to foods. The following categories of food ingredients are considered to be safe by the FDA: • a food additive that has received pre-market approval from the FDA; • an ingredient that is generally recognized, among qualified experts, as having been adequately shown to be safe under the conditions of its intended use (referred to as generally recognized as safe, or “GRAS”); or • an ingredient that was determined to be safe for use in food prior to September 6, 1958 (a list of these substances that are GRAS are published by the FDA in the Federal Register). For an ingredient to be considered GRAS, the manufacturer of the ingredient must provide information on the quality and safety of the ingredient for its intended use as well as the results of relevant clinical studies. Such information is reviewed by qualified experts who determine whether the ingredient has been adequately shown to be GRAS. Additionally, such information may be voluntarily submitted to the FDA for review. If the FDA is satisfied with the determination of the new ingredient as GRAS, it will issue an Agency Response Letter advising that the agency has no questions regarding the safety conclusions of the ingredient. We have conducted comprehensive safety evaluations of our InFat, Sharp PS, Sharp PS Gold, Sharp PS Green and krill oil ingredients, which were found to be GRAS following a review by qualified experts. We have voluntarily notified the FDA of our GRAS determinations and received a “no questions” response letter from the FDA advising us that the FDA accepts our conclusions that these ingredients are GRAS. A GRAS notification to the FDA on omega PC as GRAS for use in a variety of food products has been submitted to the FDA. During the FDA's evaluation process, we decided to withdraw that notice and resubmit at a later stage. In addition, we obtained regulatory approvals for our ingredients in main markets such as Europe, China and Australia as well as other countries in Asia and America. 46 The selling and marketing of our nutrition products are generally subject to comprehensive laws, regulations and standards enforced by various regional, national and local regulatory bodies, including the FDA in the United States, the European Commission in the European Union, the TGA in Australia, the Ministry of Health in China and the Ministry of Health in Israel. VAYA Pharma segment Medical foods In the United States, the products currently offered by our VAYA Pharma segment are sold as medical foods, consistent with the statutory and FDA regulatory criteria for “medical foods.” The products are available only under the supervision of a physician (acquired on prescription or directly from a physician). The term “medical food,” as defined in the Orphan Drug Amendments of 1988 to the FDCA, is a food “which is formulated to be consumed or administered enterally under the supervision of a physician and which is intended for the specific dietary management of a disease or condition for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation.” The FDA has issued regulations detailing the agency’s interpretation of the characteristics of food products that qualify as “medical foods." Accordingly, under FDA regulations, a food qualifies as a “medical food” only if: • it is specially formulated and processed (as opposed to a naturally occurring foodstuff used in its natural state), for the partial or exclusive feeding of a patient by means of oral intake or enteral feeding by tube; • it is intended for the dietary management of a patient who, because of therapeutic or chronic medical needs, has limited or impaired capacity to ingest, digest, absorb, or metabolize ordinary foodstuffs or certain nutrients, or who has other special medically determined nutrient requirements, the dietary management of which cannot be achieved by modification of the normal diet alone; • it provides nutritional support specifically modified for the management of the unique nutrient needs that result from the specific disease or condition, as determined by medical evaluation; • it is intended to be used under medical supervision; and • it is intended only for a patient receiving active and ongoing medical supervision wherein the patient requires medical care on a recurring basis for, among other things, instructions on the use of the medical food. The FDA has issued warning letters to other medical food companies challenging the classification of their products as “medical food.” We believe that these letters indicate that the FDA may be applying a more narrow interpretation of what qualifies as a “medical food.” Given this enhanced focus on medical food companies, we cannot provide any assurance that we will not also receive such a letter and the FDA could take the position that one or more of our medical foods products may not be lawfully sold in the United States as “medical food.” If such a challenge were to occur we could incur significant costs associated with responding and defending our products’ status as medical foods and ultimately litigation. If we are not able to demonstrate to the FDA’s satisfaction that the product(s) meet the regulatory requirements for “medical foods,” we may be forced to suspend sale and distribution of such product(s) in the U.S. market or attempt to reposition the product(s) as a supplement. Outside the United States, the question of whether our VAYA Pharma products are categorized as prescription products, and the extent to which they can be purchased without medical supervision, depends upon national, regional and local laws and regulations, as well as the sales and marketing strategy adopted by our local license partners following discussions with us. For example, in Israel these products are sold over the counter, without a prescription, whereas in South Korea, one of our products, Vayarol, will be sold and marketed, subject to approval, as a prescription drug. 47 Prescription drugs In the United States, the FDA regulates drugs under the FDCA, and implementing regulations. The process of obtaining regulatory approvals and the subsequent compliance with appropriate federal, state, local and foreign statutes and regulations requires the expenditure of substantial time and financial resources. Failure to comply with the applicable U.S. requirements at any time during the product development process, approval process or after approval, may subject an applicant to a variety of administrative or judicial sanctions, such as the FDA’s refusal to approve pending New Drug Applications or NDAs, withdrawal of an approval, imposition of a clinical hold, issuance of warning letters, product recalls, product seizures, total or partial suspension of production or distribution, injunctions, fines, refusals of government contracts, restitution, disgorgement or civil or criminal penalties. The process required by the FDA before a drug may be marketed in the United States generally involves the following: • completion of preclinical laboratory tests, animal studies and formulation studies in compliance with the FDA’s good laboratory practice, or GLP, regulations; • submission to the FDA of an investigational new drug application, or IND, which must become effective before human clinical trials may begin; • approval by an independent institutional review board, or IRB, at each clinical site before each trial may be initiated; • performance of adequate and well-controlled human clinical trials in accordance with good clinical practices, or GCP, to establish the safety and efficacy of the proposed drug or biological product for each indication; • submission to the FDA of an NDA; • satisfactory completion of an FDA advisory committee review, if applicable; • satisfactory completion of an FDA inspection of the manufacturing facility or facilities at which the product is produced to assess compliance with cGMP, and to assure that the facilities, methods and controls are adequate to preserve the drug’s identity, strength, quality and purity; and • FDA review and approval of the NDA. In the future, we may use our R&D platform to seek to penetrate the prescription pharmaceuticals market. In 2010, we commenced the process of seeking FDA approval for Vayarol as a prescription drug for the reduction of triglyceride levels in patients with hypertriglyceridemia. We submitted an Investigational New Drug Application, or IND, briefing package to the FDA in April 2013. Based on comments we received from the FDA and a subsequent teleconference with FDA representatives, we believe that the FDA would require us to design a more extensive Phase 3 clinical trial.In light of the FDA’s expanded requirements for the investigational program and the crowded market for hypertriglyceridemia treatments, we have decided to hold further activities with respect to Vayarol and are evaluating our next steps, reconsidering the costs and benefits of initiation of such project with one of our other products for a different indication with greater commercial opportunity. 48 Environmental matters We are subject to extensive environmental, health and safety laws and regulations in a number of jurisdictions, primarily Israel, governing, among other things: the use, storage, registration, handling and disposal of chemicals, waste materials and sewage; chemicals, air, water and ground contamination; air emissions and the cleanup of contaminated sites, including any contamination that results from spills due to our failure to properly dispose of chemicals, waste materials and sewage. Our operations at our Migdal Ha’Emeq manufacturing facility use chemicals and produce waste materials and sewage. Our activities require permits from various governmental authorities including, local municipal authorities, the Ministry of Environmental Protection, the Ministry of Health and the Ministry of Agriculture and Rural Development. The Ministry of Environmental Protection, the Ministry of Health, the Ministry of Agriculture and Rural Development, local authorities and the municipal water and sewage company conduct periodic inspections in order to review and ensure our compliance with the various regulations. These laws, regulations and permits could potentially require the expenditure by us of significant amounts for compliance and/or remediation. If we fail to comply with such laws, regulations or permits, we may be subject to fines and other civil, administrative or criminal sanctions, including the revocation of permits and licenses necessary to continue our business activities. In addition, we may be required to pay damages or civil judgments in respect of third-party claims, including those relating to personal injury (including exposure to hazardous substances we use, store, handle, transport, manufacture or dispose of), property damage or contribution claims. Some environmental laws allow for strict, joint and several liability for remediation costs, regardless of comparative fault. We may be identified as a potentially responsible party under such laws. Such developments could have a material adverse effect on our business, financial condition and results of operations. Furthermore, our customers are showing greater interest in the environmental impact of our products, the manner in which they are produced, and the sustainable approach towards the sourcing of our raw materials. Any natural resources used as raw materials are sensitive to such claims. For example, the Commission for the Conservation of Antarctic Marine Living Resources has established limits on krill harvesting, which provides the raw material for our krill oil products, because increases in krill harvesting could have a negative effect on the ecosystem, including other marine life, particularly birds, seals and fish which mainly depend on krill for food. While we attempt to work with our suppliers in complying with and obtaining sustainable accreditation (from our krill suppliers), a shift in focus among customers and other third parties toward sustainable products may affect our ability to effectively compete. In addition, laws and regulations relating to environmental matters are often subject to change. In the event of any changes or new laws or regulations, we could be subject to new compliance measures or to penalties for activities which were previously permitted. For instance, new Israeli regulations were promulgated in 2012 relating to the discharge of sewage by plants into the sewer system. These regulations establish new and potentially significant fines for discharging forbidden or irregular sewage into the sewage system. C. Organizational Structure The legal name of our company is Enzymotec Ltd. and we are organized under the laws of the State of Israel. We have four wholly-owned subsidiaries: Enzymotec USA, Inc. and VAYA Pharma, Inc., both incorporated in the United States, Enzymotec Australia Pty Ltd. incorporated in Australia and Enzymotec Singapore PTE Ltd., incorporated in Singapore.We also hold 50% of our joint venture in Advanced Lipids AB, a Swedish company and we own 80% of VAYA Pharma PTE Ltd., a Singapore company. D. Property, Plants and Equipment Property and infrastructure Our principal executive and administrative offices, research and development laboratories and production plant are in the Sagi 2000 Industrial Area, near Migdal Ha’Emeq, Israel. These facilities are built on a plot of approximately 107,600 square feet, leased in 2007 from the Israel Land Administration pursuant to a 98 -year lease (expiring in May 2105) for approximately $136,000, with additional related payments of approximately $314,000 to the Israeli Ministry of Economy and Industry and the Israeli Tax Authority. Currently, these facilities consist of approximately 70,000 square feet of built space. 49 Our production plant is located in a building currently comprising four floors, each of approximately 6,000 square feet. The production process is fully automated. The equipment installed at the production plant includes reactors, solid — liquid separation systems, distillation systems, a deodorization system, drying, blending and packaging systems as well as a pilot plant dedicated to research and experiments. In addition, in 2013, we completed construction of an approximately 7,500 square feet extension to our production plant. This extension has enhanced our production capabilities and is equipped to enable us to extract crude krill oil ourselves from krill meal using new and technologically advanced equipment and proprietary processes. Our plant utilities infrastructure (including, among other items, a steam boiler, cooling and chilled water systems and a water purification system) are designed to support 100% expansion of production beyond our capacity. In October 2011, we exercised an option for a long-term (98-year) lease for an adjoining plot of approximately 107,600 square feet from the Israel Land Administration for approximately $60,000, with additional related payments of approximately $370,000 to the Israeli Ministry of Economy and Industry, upon which we may build an additional manufacturing facility. This plot is held pursuant to, and for the remainder of the term of, the lease of the plot upon which our current facilities are built. Pursuant to our lease agreement, we are obligated to complete certain construction projects by August 2016. We were recently approached by the Israel Land Administration notifying us of the steps they are taking towards terminating the lease agreement concerning the adjoining plot. We intend to enter into negotiations with the Israel Land Administration to modify the terms of our lease or to extend the period to complete these projects but we cannot assure that the Israel Land Administration will agree to modify the lease or extend the completion period. Office space is also leased by our two U.S. subsidiaries, in Morristown, New Jersey (approximately 300 square feet) and Baltimore, Maryland (approximately 3,000 square feet), by our Chinese representative office (approximately 1,000 square feet) in Shanghai, and by our Singapore subsidiary VAYA Pharma PTE LTD (approximately 100 square feet). All our facilities are fully utilized. ITEM 4A: Unresolved Staff Comments Not applicable. ITEM 5: Operating and Financial Review and Prospects Company overview We are a leading global supplier of specialty lipid-based products and solutions. We develop, manufacture and market innovative bio-functional lipid ingredients, as well as final products, based on sophisticated proprietary processes and technologies. We deliver our products and solutions through the following two reportable segments: • Nutrition segment. This segment develops and manufactures nutritional ingredients for infant formula and dietary supplements. These ingredients include InFat, a proprietary, clinically-proven infant formula fat ingredient that more closely resembles human breast milk fat to facilitate healthy infant development and premium phosopholipid-based bioactive ingredients for nutritional supplements. Our best-selling nutritional ingredient for dietary supplements is krill oil, which provides the benefits of omega-3 fatty acids. Our other nutritional ingredients for dietary supplements are targeted at improving brain health and providing benefits in memory, learning abilities and concentration. • VAYA Pharma segment. This segment develops, manufactures and sells branded lipid-based medical foods for the dietary management of medical disorders and common diseases. This is a research-based, specialty pharmaceutical segment, which currently offers medical food products for the cardiovascular and neurological markets. Our VAYA Pharma products are currently the only products sold by us for use by end users. 50 The following are the key milestones in our business and financial development: • We were founded in 1998. • In 2003, we initiated sales of our nutritional ingredients for dietary supplements, our first products offered for sale. • In 2004, we generated our first revenues from InFat. • In 2007, we entered into a joint venture arrangement with our Swedish joint venture partner, AarhusKarlshamn AB, or AAK, a global producer of specialty vegetable fats and established our Swedish joint venture, Advanced Lipids AB or AL. Our InFat product is now offered exclusively through our joint venture. • In 2008, we initiated Enzymotec USA, Inc.’s operations in the United States. • In 2009, we completed the building of our headquarters and manufacturing facility in Migdal Ha’Emeq, Israel, where we produce many of our products. This facility significantly increased our manufacturing capacity and streamlined our operations. • In 2011, we initiated sales of our VAYA Pharma products in the United States. • In 2013, we completed our manufacturing facility expansion project, which has enabled us to move the entire krill oil extraction process, which we previously outsourced, in-house. We also completed our initial public offering and listing on the NASDAQ Global Select Market. • In 2014, we began extracting krill oil in house and we established Enzymotec Australia PTY Ltd. in Australia and VAYA Pharma PTE Ltd. in Singapore to expand our in house sales and marketing capabilities. A. Operating Results Components of our statements of operations Net revenues Revenues are recorded net of reserves for returns (primarily related to rights granted to distributors of VAYA Pharma products which have been negligible to date), and net of cash discounts and distribution fees. Nutrition segment We sell many of our Nutrition products, including our krill oil, to companies that manufacture and market dietary supplements and to distributors of these ingredients and products. Sales of our InFat product are made through AL to companies that provide balanced infant nutrition products, primarily in China. For an explanation of our commercial arrangement with our joint venture and how we account for our joint venture, see “— Joint venture accounting” below. VAYA Pharma segment We sell our VAYA Pharma products in the United States as medical food through wholesalers of pharmaceutical products. In 2015 we generated initial revenues from, and expect a growing portion of our VAYA Pharma products sales in the United States to be through, an online pharmacy which is operated by a third-party vendor. Outside of the United States, we sell our VAYA Pharma products to pharmaceutical companies in various countries. We rely upon those pharmaceutical companies not only to distribute our products, but also to execute substantially all selling and marketing activities related to our VAYA Pharma products in those countries. Under U.S. law, distributors of medical food have the right to return unused products. Accordingly, we recognize revenues from the sale of VAYA Pharma products in the United States net of provisions for returns that can be reasonably estimated, cash discounts and distribution fees to wholesalers. 51 Net revenues by geographical region The following table presents net revenues by geographic breakdown of customers in dollars and as a percentage of net revenues for the periods indicated. This data refers to the location of the customer to whom we directly sell and does not take into consideration the location of the end-user (to the extent it is different). YearendedDecember31, Net Revenues Percentage Net Revenues Percentage Net Revenues Percentage (in thousands) Geographical region North America $ 55 % $ 55 % $ 59 % Europe 15 22 20 Australia & New Zealand 17 5 4 Asia 12 15 14 Israel 1 3 3 Total $ 100 % $ 100 % $ 100 % Many of the sales made by our European, Australian and New Zealand customers are made into Asia and we believe that approximately 30% of our net revenues are derived from end customers in Asia. Costs of revenues and gross profit Our costs of revenues consist of costs of raw materials, as well as labor, utility and maintenance costs associated with the operation of our manufacturing facility, depreciation and shipping and handling. We allocate depreciation of our manufacturing facility, which is used by each of our segments, to each segment on the basis of actual use. The key driver of cost of revenues is the level of production, as increased output requires additional raw materials and labor. Our gross profit is influenced by a number of factors. The most important of these is the cost of raw materials. The main factors influencing the cost of revenues and gross profit of each of our segments are set forth below. Nutrition Gross profit of our Nutrition segment is primarily a function of the cost of raw materials, which comprised the majority of the costs of revenues in the year ended December 31, 2015. With respect to our InFat product, the cost of raw materials comprised a majority of the costs of revenues in 2015. While certain InFat customer contracts contain pricing formulae under which the prices of products are adjusted to reflect changes in the costs of raw materials, the adjustments do not fully insulate AL from such changes. In addition, even where InFat prices are adjusted pursuant to customer contracts that contain pricing formulae, increases in price can adversely affect sales and also expose AL to increased competition. AL’s gross profit is also influenced by the mix of products sold, as the InFat products with the higher levels of concentration of our proprietary sn-2 palmitate component carry higher profit margins than the other InFat blends that we offer. 52 Further, a material portion of our costs of revenues for our nutritional ingredients is comprised of the costs of sourcing raw krill meal and extracting krill oil from the meal. We currently purchase the majority of the krill meal we use pursuant to agreements with the owners of vessels that harvest Antarctic krill and process the freshly caught krill into krill meal onboard. Pursuant to these agreements, the price we pay for krill meal is adjusted in accordance with the fat content of the harvested krill.In addition, during 2014 we purchased frozen krill and entered into a toll processing agreement with a third party to process krill meal from the frozen krill. We intend to meet our krill meal needs in the future by sourcing krill meal both from vessels that process krill meal onboard and from suppliers of frozen krill. Prior to 2014, our costs related to our krill products also included payments to an Indian manufacturer for processing krill meal and extracting krill oil, which resulted in lower gross profits. In addition, our gross profit is affected by the quality of the krill meal we source, meaning the level of oils found in the krill meal, as higher quality krill meal results in greater yield and less processing.During 2013, we expanded our Migdal Ha’Emeq manufacturing facility and equipped it to enable us to extract krill oil ourselves using technologically advanced equipment and processes. In the first quarter of 2014 we moved the entire krill oil extraction process in-house. This has helped us to save all processing costs, which were approximately $1.6 million in the year ended December 31, 2013, which had previously been paid to our Indian manufacturer. In addition, moving the extraction process in house has enabled us to sell many of the marketable byproducts of the krill oil extraction process that we previously could not sell due to Indian export restrictions, thereby further increasing revenues and gross profit.The extraction process at our new facility is also more efficient than it had been at our outsourced manufacturer due to our use of new technologies. Accordingly, we believe that this move has positively impacted the gross profit of our Nutrition segment.However, the frozen krill we purchased in 2014 is still held by us in inventory and we would need to use it in the near to medium term in order to avoid obsolescence.In general, purchasing frozen krill and processing it into krill meal is significantly more costly than purchasing krill meal that was processed onboard fishing vessels. Accordingly, oil produced from frozen krill has significantly lower gross margins than the krill oil produced from krill meal processed from freshly caught krill, and to the extent we utilize our inventory of frozen krill we may negatively impact the gross margins of our Nutrition segment. VAYA Pharma The gross profit of VAYA Pharma is influenced primarily by the sale prices of its products. The gross profit from sales of VAYA Pharma products in the United States and Singapore is higher than the gross profit from sales in other markets due to the fact that we perform sales and marketing of VAYA Pharma products in the United States and Singapore through our dedicated sales staff, and accordingly charge higher sales prices to our wholesale distributors than to distributors in other countries who perform sales and marketing functions for us. The costs of revenues are primarily comprised of costs of production, which accounted for approximately 75% of costs of revenues in 2015 and 2014, respectively, and encapsulation, packaging and bottling of these products, which accounted for substantially the entire balance of the segment’s costs of revenues in 2015 and 2014, respectively. Operating expenses Research and development expenses Research and development expenses consist primarily of salaries and other employee benefits of our research and development personnel, costs of clinical trials and laboratory expenses, which include materials and depreciation of laboratory equipment. Research and development expenses are presented net of grants received from Israel’s OCS. For additional information regarding these grants, see “Item 5.B. Operating and Financial Review and Prospects — Liquidity and Capital Resources — Government Grants.” We charge all research and development expenses to operations as they are incurred. We expect research and development expenses to increase in absolute terms as we continue to conduct clinical trials this year to reinforce the science as well as develop new indications of our products.In 2014, we initiated a study for Vayarin for adults with ADHD, a long-term study for Vayacog for patients with mild cognitive impairment, and a study for a product for children with Autism Spectrum Disorder. We also commenced in 2015 an investigator initiated clinical trial of Vayarin in managing ADHD in children with epilepsy. These studies continued during 2015 and are scheduled to continue through 2016. 53 Selling and marketing expenses Selling and marketing expenses consist primarily of salaries and other employee benefits of our sales and marketing personnel, global marketing expenses and sales commissions. The majority of our selling and marketing expenses are generated by our VAYA Pharma segment, which maintains a dedicated sales and marketing staff in the United States and Singapore consisting of medical representatives. As part of our growth strategy, we intend to increase our dedicated U.S. VAYA Pharma sales and marketing staff and therefore expect selling and marketing expenses to increase in absolute terms and as a percentage of our consolidated net revenues. General and administrative expenses General and administrative expenses consist primarily of salaries and other employee benefits for our managerial and administrative personnel, together with associated overhead costs. Other significant general and administrative costs include insurance costs and costs of operating as a public company, including professional fees for accounting and legal services. If our sales grow, we expect our general and administrative expenses to increase in absolute terms, but to decrease as a percentage of our consolidated net revenues. Financial income (expenses), net Financial income (expenses), net consist of interest income accrued on our bank deposits and marketable securities, changes in the fair value of foreign currency forward transactions which are not qualified as hedge transactions, foreign currency gains and losses and interest paid in respect of our long-term liabilities under our September 2009 bank financing agreement which was repaid in full in January 2014. For more information regarding these facilities, please see “Item 5.B. Operating and Financial Review and Prospects — Liquidity and Capital Resources.” Currency exchange rates As our functional currency for all of our operations other than AL is the dollar, any movements in the currencies of other countries in which we operate can have an impact on our operating results. While the majority of our sales are in dollars and most of our expenses are in dollars, we do have exposure to the Euro and NIS. In addition, the functional currency of AL, is the Swedish Krona, and therefore the results of operations of our Nutrition segment, as reported in Note 5 to our consolidated Financial Statements included elsewhere in this annual report, are also influenced by fluctuations of the dollar against the Swedish Krona. For a discussion of our efforts to reduce our exposure to exchange rate fluctuations, see “Item 11. Quantitative and Qualitative Disclosures about Market Risk.” Taxes on income The standard corporate tax rate in Israel was reduced to 25% starting in 2016. For the 2014 and 2015 tax years, it was 26.5%, and for the 2013 tax year, it was 25%. As discussed in greater detail below under “Item 10.E. Additional Information — Taxation — Israeli tax considerations and government programs,” we have received various tax benefits under the Investment Law. Under the Investment Law, our effective tax rate to be paid with respect to our Israeli taxable income under these benefits programs is 0%. The majority of the benefits we receive under the Investment Law are pursuant to programs that are scheduled to expire in 2022. Under the Investment Law and other Israeli legislation, we are entitled to certain additional tax benefits, including accelerated depreciation and amortization rates for tax purposes on certain assets, deduction of public offering expenses in three equal annual installments and amortization of other intangible property rights for tax purposes. Our non-Israeli subsidiaries are taxed according to the tax laws in their respective jurisdictions of organization. We estimate our effective tax rate for the coming years based on the planned future financial results of our current business in existing and new markets and the key factors affecting our tax liability. 54 Share in profits of equity investee Under U.S. GAAP, we are required to account for the results of operations of AL, using the equity method, meaning that we recognize our share in the net results of AL as a share in profits of equity investee. See “— Joint venture accounting” below. Joint venture accounting We have a joint venture arrangement with AAK, for which we and AAK are responsible for particular functions related to the production, marketing and sale of the final InFat product. We and AAK jointly own 50% each of Advanced Lipids (AL), which serves as a distributor for the joint venture arrangement. Our role. We manufacture enzymes that we supply to AAK, which then produces the final InFat product at its dedicated facility in Sweden using those enzymes together with other raw materials that AAK is responsible for sourcing. We are responsible for research and development, as well as business development (including penetration of new markets) and marketing activities. We are also responsible for funding our operating expenses associated with our role in the joint venture, including the manufacturing of enzymes. AAK’s role. AAK is responsible for the production of the final InFat product at its dedicated facility in Sweden which includes, among others, sourcing of raw materials, labor and other costs of production, including freight and logistics, as well as for capital expenditures for increased capacity, inventory storage and management, receivables collection and product liability insurance. Once it has produced the final InFat product, AAK sells it to AL, which, in turn, sells the product to three types of customers: (i) companies that manufacture the end product themselves; (ii) companies that outsource manufacturing of the end product; and (iii) outsourced manufacturers of the end product. AAK is also responsible for funding its operating expenses associated with its role in the joint venture. Accounting for the arrangement. We recognize two sources of income from the JV arrangement.First, we recognize revenue for the enzymes sold by us to AAK upon the sale of the final InFat product by AL to its customers. The price that we charge AAK is set forth in the JV Agreement and is our direct production costs plus an agreed-upon margin defined in the JV Agreement.For any enzymes supplied to AAK that are not yet sold to an end customer of AL, the amount remains in our inventory as title is not transferred prior to the sale to the end customer and is not recognized as revenue.Second, we also record our share of AL profits under the equity method of accounting within the line item “share in profits of equity investees.” The AL profits that are shared between us and AAK are the profits that AL earns for its distribution activity. For purposes of segment reporting, which requires presentation on the same basis provided to and utilized by the chief operating decision maker (CODM) to analyze the relevant segment’s results of operations, we account for the arrangement with AAK and the results of operations of AL using the proportionate consolidation method.Under the proportionate consolidation method, we recognize our proportionate share (50%) of the revenues of AL and record our proportionate share (50%) of the overall joint venture’s costs of production and other operating expenses in our income statement. Since our consolidated U.S. GAAP results represent our investment in AL under the equity method, our consolidated U.S. GAAP results of operations reflect lower revenues and a higher gross profit margin than our results of operations accounted for on a proportionate consolidation basis, as shown for purposes of segment reporting. 55 Comparison of year-to-year results of operations The following table sets forth certain consolidated statement of income data as a percentage of total net revenues for the years indicated. All items are included in, or derived from, our consolidated statements of operations. The year-to-year comparison of financial results is not necessarily indicative of future results. Year ended December 31, Net revenues % % % Cost of revenues Gross profit Operating expenses Research and development, net Selling and marketing General and administrative Total operating expenses Operating income Financial income (expense), net ) Income before taxes on income Taxes on income ) ) ) Share in profits of equity investee Net income % % % Year ended December 31, 2015, compared with year ended December 31, 2014 Net revenues Total net revenues increased by $3.3 million, or 7.0%, to $50.4 million in the year ended December 31, 2015 from $47.1 million in the year ended December 31, 2014. The increase is driven mainly from increase in revenues of the VAYA Pharma segment. For further discussion, see the analysis of segment reporting below. Nutrition segment Net revenues of our Nutrition segment in the year ended December 31, 2015 were $54.1 million, representing a decrease of 3.0% from net revenues of $55.8 million in the year ended December 31, 2014. The change was primarily due to: (i) a decrease of $1.5 million in InFat sales, resulting primarily from the Chinese infant formula market undergoing a shift in how infant formula is sold. Historically, local brands, where a majority of AL customers are positioned, were sold primarily through supermarkets and health stores.Increasingly, sales are migrating to an e-commerce platform, thereby inviting increased competition and affecting the market share of AL customers, (ii) a decrease of $1.4 million in the sales of krill products, driven primarily by a reduction in the average selling price resulting from decreased demand and overcapacity partially offset by increased volume of sales and (iii) an increase of $1.3 million in the volume of sales of our PS line of products. VAYA Pharma segment Net revenues for our VAYA Pharma segment in the year ended December 31, 2015 were $8.5 million, representing an increase of 50.2% over net revenues of $5.6 million in the year ended December 31, 2014. The increase in net revenues reflected increased volume of sales as we continued penetrating the U.S. market and increased volume of sales in Singapore. 56 Cost of revenues and gross profit The following table presents net revenues, cost of revenues and gross profit in dollars and as a percentage of net revenues for the years indicated, and the percentage change in such amounts year-over-year: YearendedDecember31, Change in Asapercentageof net revenuesfortheyearended December31, dollars percentage ($ in thousands) Net revenues $ $ $ 7.0 % Cost of revenues 38.9 % 39.0 % Gross profit $ $ $ 6.8 % 61.1 % 61.0 % Gross profit increased by $2.0 million, or 6.8%, to $30.8 million in the year ended December 31, 2015, from $28.8 million in the year ended December 31, 2014. The increase in absolute gross profit relates primarily to our increased volume of sales in the year ended December 31, 2015, compared to the year ended December 31, 2014. Gross profit margin decreased eight basis points to 61.0% for the year ended December 31, 2015 from 61.1% for the year ended December 31, 2014. Nutrition segment Gross profit of our Nutrition segment in the year ended December 31, 2015 decreased by $0.7 million to $24.5 million from $25.2 million in the year ended December 31, 2014. Gross profit margin remained relatively the same, and was 45.19% in the year ended December 31, 2015 compared to 45.17% in the year ended December 31, 2014. The decrease in absolute gross profit was due to the decrease in the sales of our Nutrition products. Gross profit margin remained relatively the same, as improvements in our production efficiency were substantially offset by the reduction of selling prices of our krill oil products. VAYA Pharma segment Gross profit for our VAYA Pharma segment in the year ended December 31, 2015 increased by $2.8 million to $7.0 million from $4.2 million in the year ended December 31, 2014, due to increased volume of sales. Gross profit margin increased to 82.2% in the year ended December 31, 2015 from 74.6% in the year ended December 31, 2014, primarily due to increased volume of sales in the United States and Singapore, where our gross margins on sales of VAYA Pharma products are higher than in other markets. Operating expenses The following table presents the types of operating expenses in dollars and as a percentage of net revenues for the years indicated, and the percentage change in such amounts year-over-year: Yearended December31,2014 Year-over-year change Yearended December31,2015 ($in thousands) Percentage oftotalnet revenues ($in thousands) (Percentage) ($in thousands) Percentage oftotalnet revenues Research and development, net $ % $ % $ % Selling and marketing General and administrative ) ) Total operating expenses $ % $ % $ % 57 Research and development expenses slightly increased by $163,000, to $6.1 million in the year ended December 31, 2015, from $6.0 million in the year ended December 31, 2014. As a percentage of net revenues, our research and development expenses decreased to 12.2% in the year ended December 31, 2015 from 12.7% in the year ended December 31, 2014. The increase in absolute amounts primarily reflected an increase of $0.6 million related to expenses in respect of VAYA Pharma clinical trials, partially offset by a decrease of $0.4 million in regulatory activities. The decrease in research and development expenses as a percentage of net revenues reflected the increase in net revenues partially offset by the increase in research and development expenses as an absolute amount. Grants from the OCS decreased by $19,000, or 13.1%, to $126,000 in the year ended December 31, 2015, from $145,000 in the year ended December 31, 2014. Selling and marketing expenses increased by $3.4 million, or 42.2%, to $11.4 million in the year ended December 31, 2015, from $8.0 million in the year ended December 31, 2014. As a percentage of net revenues our selling and marketing expenses increased to 22.7% in the year ended December 31, 2015 from 17.1% in the year ended December 31, 2014. The increase in selling and marketing expenses both as an absolute amount and as a percentage of net revenues reflected primarily an increase of $1.8 million in headcount and share-based compensation, due primarily to the addition of sales personnel for the VAYA Pharma segment in the United States and an increase of $1.3 million in marketing activities (primarily marketing activities related to the marketing of VAYA Pharma products). General and administrative expenses decreased by $0.5 million, or 6.2%, to $7.0 million in the year ended December 31, 2015, from $7.5 million in the year ended December 31, 2014. As a percentage of net revenues, our general and administrative expenses decreased to 13.9% in the year ended December 31, 2015 from 15.9% in the year ended December 31, 2014. The decrease in general and administrative expenses as an absolute amount was due to a decrease in legal expenses of $0.5 million (mainly related to a decrease in Neptune patent litigation costs offset by an increase in litigation costs related to the arbitration with AAK).The decrease was also due to a decrease of $0.2 million in expenses relating to being a public company (mainly reflecting our February 2014 secondary offering) and a decrease of $0.2 million in allowance for doubtful accounts, partially offset by an increase in headcount and share-based compensation expenses of $0.4 million.The decrease in general and administrative expenses as a percentage of net revenues reflected the decrease in the absolute amount of general and administrative expenses and the increase in net revenues.We believe that general and administrative expenses will decrease in 2016 as a result of the anticipated reduction in legal fees resulting from the completion of the arbitration with AAK. Financial income (expenses), net The following table presents our financial income, net, in dollars and as a percentage of net revenues for the years indicated, and the percentage change in such amounts year-over-year: YearendedDecember Year-over-year change YearendedDecember31, (in thousands) Financial income, net $ $ ) $ Percentage of total net revenues 1.1 % 1.0 % Financial income for the year ended December 31, 2015 was $471,000, compared to financial income of $499,000 for the year ended December 31, 2014. The decrease was primarily due to foreign currency exchange differences of $0.6 million, partially offset by an increase of $0.3 million in interest received and accrued on our bank deposits and marketable securities and by an increase in gain in respect of derivatives of $0.3 million. 58 Year ended December 31, 2014, compared with year ended December 31, 2013 Net revenues Total net revenues decreased by $17.9 million, or 27.5%, to $47.1 million in the year ended December 31, 2014 from $65.0 million in the year ended December 31, 2013. The decrease was due to a decrease in sales of our Nutrition segment partially offset by an increase of $1.2 million in sales of our VAYA Pharma segment. Nutrition segment Net revenues of our Nutrition segment in the year ended December 31, 2014 were $55.8 million, representing a decrease of 26.7% from net revenues of $76.2 million in the year ended December 31, 2013. The change was primarily due to: (i) a decrease of $15.8 million in the volume of sales of krill products, representing a decrease of 45.2% in the sales of these products from the year ended December 31, 2013, driven primarily by decreased sales in the United States and in Australia. Approximately $8.4 million of the decrease in sales of krill products was from one customer in the United States that had not placed orders with us since the second quarter of-2014. In addition, approximately $5.7 million of the decrease in sales of krill products was from our distributor in Australia, as a result of the decreased demand for krill and omega-3 products in the Australian market, (ii) a decrease of $4.6 million in InFat sales, resulting primarily from the Chinese infant formula market undergoing a shift in how infant formula is sold. Historically, local brands, where a majority of AL customers are positioned, were sold primarily through supermarkets and health stores.Increasingly, sales are migrating to an e-commerce platform, thereby inviting increased competition and affecting the market share of AL customers. In addition, new Chinese regulation which became effective in 2014 required both domestic and foreign infant formula companies, including some of AL’s customers, to make certain changes to their supply and production chain.This had a short term effect on the sales of AL’s customers and correspondingly on InFat which is an ingredient in some of AL’s customer’s infant formula. VAYA Pharma segment Net revenues for our VAYA Pharma segment in the year ended December 31, 2014 were $5.6 million, representing an increase of 26.9% over net revenues of $4.4 million in the year ended December 31, 2013. The increase in net revenues reflected increased volume of sales as we continued penetrating the U.S. market. Cost of revenues and gross profit The following table presents net revenues, cost of revenues and gross profit in dollars and as a percentage of net revenues for the years indicated, and the percentage change in such amounts year-over-year: YearendedDecember31, Change in Asapercentageof net revenuesfortheyearended December31, dollars percentage (in thousands) Net revenues $ $ $ ) )% Cost of revenues ) )% % % Gross profit $ $ $ ) )% % % 59 Gross profit decreased by $4.1 million, or 12.4%, to $28.8 million in the year ended December 31, 2014, from $32.9 million in the year ended December 31, 2013. The decrease in absolute gross profit relates primarily to our decreased volume of sales in the year ended December 31, 2014, compared to the year ended December 31, 2013. Gross profit margin increased to 61.1% for the year ended December 31, 2014 from 50.6% for the year ended December 31, 2013. Approximately 680 basis points of the increase in gross profit margin were due to the operation of our new extraction facility and other improvements in production efficiency.Approximately 370 basis points of the increase in gross profit margin resulted from changes in the mix of products sold, as net revenues in the year ended December 31, 2014 reflected an increase in the volume of sales of InFat (as a percentage of consolidated sales) and an increase in sales of VAYA Pharma products, which carry a higher gross margin than some of our other products. Nutrition segment Gross profit of our Nutrition segment in the year ended December 31, 2014 decreased by $5.2 million to $25.2 million from $30.4 million in the year ended December 31, 2013, and gross profit margin increased to 45.2% in the year ended December 31, 2014 from 39.9% in the year ended December 31, 2013. The decrease in absolute gross profit was due to lower volume of sales of our Nutrition products. The increase in gross profit margin was due primarily to improvements in production efficiency as well as to a higher volume of sales of InFat in the year ended December 31, 2014 in relation to other Nutrition products. VAYA Pharma segment Gross profit for our VAYA Pharma segment in the year ended December 31, 2014 increased by $1.0 million to $4.2 million from $3.2 million in the year ended December 31, 2013, due to increased volume of sales. Gross profit margin increased to 74.6% in the year ended December 31, 2014 from 71.8% in the year ended December 31, 2013, primarily due to increased volume of sales in the United States, where our gross margins on sales of VAYA Pharma products are higher than in other markets. Operating expenses The following table presents the types of operating expenses in dollars and as a percentage of net revenues for the years indicated, and the percentage change in such amounts year-over-year: Yearended December31,2013 Year-over-year change Yearended December31,2014 ($in thousands) Percentage oftotalnet revenues ($in thousands) (Percentage) ($in thousands) Percentage oftotalnet revenues Research and development, net $ % $ 39 % $ % Selling and marketing General and administrative ) ) Total operating expenses $ % $ % $ % Research and development expenses slightly increased by $39,000, to $6.0 million in the year ended December 31, 2014, from $5.9 million in the year ended December 31, 2013. As a percentage of net revenues, our research and development expenses increased to 12.7% in the year ended December 31, 2014 from 9.2% in the year ended December 31, 2013. The increase in absolute amounts reflected an increase of $0.3 million in expenses related to clinical trials partially offset by a decrease of $0.2 million in laboratory expenses. The increase in research and development expenses as a percentage of net revenues reflected the overall decrease in net revenues. Grants from the OCS decreased by $52,000, or 26.4%, to $0.1 million in the year ended December 31, 2014, from $0.2 million in the year ended December 31, 2013. 60 Selling and marketing expenses increased by $1.3 million, or 19.5%, to $8.0 million in the year ended December 31, 2014, from $6.7 million in the year ended December 31, 2013. As a percentage of net revenues our selling and marketing expenses increased to 17.1% in the year ended December 31, 2014 from 10.4% in the year ended December 31, 2013. The increase in selling and marketing expenses both as an absolute amount and as a percentage of net revenues reflected primarily an increase of $0.6 million in salaries, due primarily to the addition of sales personnel for the VAYA Pharma segment in the United States and an increase of $0.2 million in marketing activities (primarily marketing activities related to the marketing of VAYA Pharma products) and also due to an increase in license amortization expenses of $0.4 million related to the settlement and license agreement signed with Neptune Technologies & Bioresources Inc. and Acasti Pharma Inc. Sales and marketing expenses as a percentage of net revenues was also impacted by the overall decrease in net revenues. General and administrative expenses decreased by $1.0 million, or 11.4%, to $7.5 million in the year ended December 31, 2014, from $8.4 million in the year ended December 31, 2013. As a percentage of net revenues, our general and administrative expenses increased to 15.9% in the year ended December 31, 2014 from 13.0% in the year ended December 31, 2013. The decrease in general and administrative expenses as an absolute amount was due to a decrease in litigation expenses of $1.0 million (mainly related to a decrease in Neptune patent litigation offset by an increase in litigation costs related to the arbitration with AAK and the class action.The decrease was also due to a decrease of $1.0 million in salaries (mainly related to the bonuses granted to certain of our employees in connection with our initial public offering, or IPO, in October 2013 that were recorded in the fourth quarter of 2013), as well as a decrease in share-based compensation expenses of $0.4 million (primarily as a result of the acceleration of vesting of options in the fourth quarter of 2013 related to the IPO). This was partially offset by expenses of $0.4 million related to the secondary offering we conducted in February 2014, other expenses of $0.7 million relating to being a public company and an increase of $0.2 million in allowance for doubtful accounts.The increase in general and administrative expenses as a percentage of net revenues reflected the overall decrease in net revenues, partially offset by the decrease in the absolute amount of general and administrative expenses.We anticipate that general and administrative expenses may increase in 2015 as a result of legal costs relating to the arbitration with AAK. Financial income (expenses), net The following table presents our financial income (expenses), net, in dollars and as a percentage of net revenues for the years indicated, and the percentage change in such amounts year-over-year: YearendedDecember Year-over-year change YearendedDecember31, (in thousands) Financial income (expenses), net $ ) $ $ Percentage of total net revenues )% % Financial income for the year ended December 31, 2014 was $0.5 million, compared to financial expenses of $0.5 million for the year ended December 31, 2013, primarily due to decrease in financial expenses of $0.5 million related to the long-term loans that were repaid in January 2014, interest received and accrued on our bank deposits and marketable securities of $0.3 million and foreign currency exchange differences of $0.3 million, partially offset by a decrease in gain in respect of derivatives of $0.1 million. Seasonality Our revenues generally are not affected by seasonality. 61 Critical accounting estimates and assumptions We have prepared our consolidated financial statements and related disclosures in conformity with U.S. GAAP. This has required us to make estimates based on our judgments and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. See “Item 3.D. Key Information—Risk factors” for a discussion of the possible risks which may affect these estimates. Note 1 to our consolidated Financial Statements contained elsewhere in this annual report describes the significant accounting policies and principles that are used to prepare our consolidated financial statements. We have identified several critical accounting estimates that required us to use assumptions about matters that were uncertain at the time of our estimates. Had we used different assumptions, the amounts we recorded could have been significantly different. Additionally, if we had used different assumptions or had different conditions existed, our financial condition or results of operations could have been materially different. The critical accounting policies that were impacted by the estimates, assumptions, and judgments used in the preparation of our consolidated financial statements are discussed below. Revenue recognition We recognize revenues from sales of products to customers, including distributors, when persuasive evidence of a sale arrangement exists, delivery has occurred, the sales price is fixed or determinable and collectability is reasonably assured. We recognize revenues related to AL from sales to AAK only upon sales by AL to its customers. Revenues are recorded net of reserves for returns and net of cash discounts and distribution fees. We provide a right of return to U.S. distributors upon expiration of the medical food products sold in the VAYA Pharma segment, in compliance with applicable regulations. The majority of our product returns are the result of product dating. Accordingly, we record a reserve for estimated sales returns based on historical experience with actual returns, as well as specific factors, such as levels of inventory in the distribution channel, product dating and expiration. Returns to date have been inconsequential. Revenues from product sales are also recorded net of cash discounts and distribution fees, which can be reasonably estimated. Share-based compensation Under U.S. GAAP, we account for employee share-based compensation awards classified as equity awards in accordance with the provisions of Accounting Standards Codification ("ASC") No. 718, “Compensation — Stock Based Compensation,” which requires us to measure the cost of options based on the fair value of the award on the grant date. We also apply ASC No. 718, “Compensation — Stock Based Compensation” and ASC No. 505-50, “Equity Based Payments to Non-Employees” with respect to options issued to consultants and other non-employees. We selected the binomial option pricing model as the most appropriate method for determining the estimated fair value of our share-based compensation awards. The fair value of share-based compensation awards is recognized as an expense over the requisite service period, which is usually the vesting period, net of estimated forfeitures. We estimate forfeitures based on historical experience and anticipated future conditions. We recognize compensation cost for an award with service conditions that has a graded vesting schedule using the straight-line method based on the multiple-option award approach. When options are granted as consideration for services provided by consultants and other non-employees, the grant is accounted for based on the fair value of the consideration received or the fair value of the options issued, whichever is more reliably measurable. The fair value of the options granted is measured on a final basis at the end of the service period and is recognized over the service period using the straight-line method. 62 Option valuations. The determination of the grant date fair value of options using an option pricing model is affected by estimates and assumptions regarding a number of complex and subjective variables. The key variables are as follows: Fair Value of our Ordinary Shares. Prior to our initial public offering, due to the absence of a public market for our ordinary shares, the fair value of our ordinary shares for purposes of determining the exercise price for award grants was determined in good faith by our management and approved by our board of directors. In connection with preparing our financial statements, our management considered the fair value of our ordinary shares based on a number of objective and subjective factors consistent with the methodologies outlined in the American Institute of Certified Public Accountants Practice Aid, Valuation of Privately-Held-Company Equity Securities Issued as Compensation, referred to as the AICPA Practice Aid. The fair value of our ordinary shares is now determined based on the trading price on the NASDAQ Global Select Market. Volatility. The expected share price volatility was based on the historical equity volatility of the ordinary shares of publicly traded comparable companies with a trading history as long as the contractual term. Risk-Free Interest Rate. The annual risk-free interest rate was based on the interest curve for U.S. government bonds for periods corresponding to the life term of the option on the grant date. Contractual Term. The contractual term is 10 years. This was then adjusted based on data regarding our historical post-vesting exit rates. Pre-vesting exit rates were reflected in an adjustment to the number of options recognized in expenses. Early Exercise Multiple. The early exercise multiple was based on the early exercise multiple data of publicly traded comparable companies with a trading history as long as the contractual term. Dividend Yield. We have never declared or paid any cash dividends and do not presently plan to pay cash dividends in the foreseeable future. Consequently, we used an expected dividend yield of zero. If any of the assumptions used changes significantly, share-based compensation awards for future awards may differ materially compared with the awards granted previously. Research and development expenses Research and development expenses are charged to income as incurred. Participation from government departments and from research foundations for development of approved projects is recognized as a reduction of expense as the related costs are incurred. The main components of the research and development expenses are salaries and related expenses, laboratory, clinical research and regulatory related expenses. Taxes on income Deferred income taxes are determined by the asset and liability method based on the estimated future tax effects of differences between the financial accounting and the tax bases of assets and liabilities under the applicable tax law. Deferred tax balances are computed using the tax rates expected to be in effect at the time when these differences reverse. Valuation allowances in respect of the deferred tax assets are provided when it is more likely than not that all or a portion of the deferred income tax assets will not be realized. See Note 10g to our consolidated Financial Statements contained elsewhere in this annual report for additional information regarding the composition of the deferred taxes. We assess our valuation allowance considering different indicators, including profitability of the different entities around the world and the ability to utilize the deferred tax assets in subsequent years. Tax benefits recognized in our consolidated financial statements are those that our management deems at least more likely than not to be sustained, based on technical merits. The amount of benefits recorded for these tax benefits is measured as the largest benefit our management deems more likely than not to be sustained. 63 Contingencies Certain conditions may exist as of the date of our financial statements, which may result in a loss to us but which will only be resolved when one or more future events occur or fail to occur. We assess such contingent liabilities and estimated legal fees, if any, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against us, or unasserted claims that may result in such proceedings, we evaluate the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought. We apply the guidance in ASC Topic 450-20- 25 issued by the Financial Accounting Standards Board ("FASB") when assessing losses resulting from contingencies. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, then the estimated liability is recorded as accrued expenses in our financial statements. If the assessment indicates that a potential material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, then the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material are disclosed. Loss contingencies considered to be remote are generally not disclosed unless they involve guarantees, in which case the guarantees are disclosed. Impairment of long-lived assets We test long-lived assets (including intangible assets) for impairment whenever events or circumstances present an indication of impairment. If the sum of expected future cash flows (undiscounted and without interest charges) of the assets is less than the carrying amount of such assets, an impairment loss would be recognized. The assets would be written down to their estimated fair values, calculated based on the present value of expected future cash flows (discounted cash flows), or some other fair value measure. As of December 31, 2015, 2014 and 2013, we did not recognize an impairment loss for its long-lived assets. New and Revised Financial Accounting Standards The JOBS Act permits emerging growth companies such as us to delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have irrevocably elected not to avail ourselves of this and, therefore, we are subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Recently Issued Accounting Pronouncements See Note 1 to our consolidated Financial Statements included elsewhere in this annual report. B. Liquidity and Capital Resources A summary of our statement of cash flows for the years ended December 31, 2013, 2014 and 2015 is as follows: Year ended December 31, (in thousands) Net income $ $ $ Depreciation and amortization Change in inventories ) ) ) Change in accounts receivable ) Change in accounts payable and accruals Net cash provided by operating activities Net cash used in investing activities ) ) ) Net cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents Balance of cash and cash equivalents at end of year 64 Cash flows provided by operating activities Cash flows from operating activities consist primarily of net income adjusted for certain non-cash items. Adjustments to net income for non-cash items include depreciation and amortization and share-based compensation expense. In addition, operating cash flows are impacted by changes in operating assets and liabilities, which include inventories, accounts receivable and other assets and accounts payable. We generated $11.2 million in cash from operating activities in the year ended December 31, 2015, while in the year ended December 31, 2014, we generated $2.0 million from operating activities. Cash from operating activities in the year ended December 31, 2015 was due primarily to our achieving net income of $6.7 million, a decrease of $2.3 million in accounts payable and accruals as well as $2.3 million in depreciation and amortization and $1.6 million in share-based compensation expense. This was partially offset by an increase in accounts receivable of $0.9 million,share of profits of equity investee of $0.4 million, increase in non-current assets of $0.3 million and increase in inventories of $0.2 million. Cash from operating activities in the year ended December 31, 2014 was due primarily to our achieving net income of $7.8 million and to a decrease of $5.3 million in accounts receivable due to the decreased sales, as well as $2.3 million in depreciation and amortization and $0.9 million in share-based compensation expense. This was partially offset by an increase of $9.6 million in inventories reflecting our strategy of building inventories from certain single source suppliers to partially manage supply risk as well as a result of the decreased sales, share of profits of equity investee of $0.5 million and a decrease of $3.9 million in accounts payable due to the decreased activity in the fourth quarter of 2014 compared to the activity in the fourth quarter of 2013. Cash from operating activities in the year ended December 31, 2013 was due primarily to our achieving net income of $11.4 million and to an increase of $3.1 million in accounts payable reflecting primarily increased purchases of raw materials due to increased activity, as well as $1.6 million in depreciation and amortization and $1.1 million in share-based compensation expense. This was partially offset by an increase of $2.6 million in inventories reflecting our increased activity as well as our strategy of building inventories from certain single source suppliers to partially manage supply risk and an increase of $7.0 million in accounts receivable due to increased sales. Working capital Our working capital, which we define as accounts receivable plus inventory less accounts payable, decreased from $29.3 million at December 31, 2014 to $28.2 million at December 31, 2015 due to an increase in accounts payable of $2.1 million, partially offset by an increase in accounts receivable of $0.8 million and an increase in inventories of $0.2 million. Working capital as a percentage of net revenues decreased from 62.2% at December 31, 2014 to 55.9% at December 31, 2015, mainly reflecting a decrease in our inventories conversion period as well as a decrease in our receivables conversion period. Working capital increased from $20.7 million at December 31, 2013 to $29.3 million at December 31, 2014 due to an increase in inventory of $9.6 million and a decrease in accounts payable of $4.0 million, partially offset by a decrease in accounts receivables of $5.0 million. Working capital as a percentage of net revenues increased from 31.8% at December 31, 2013 to 62.2% at December 31, 2014, mainly reflecting increases in our inventories conversion period as a result of our strategy of building inventories from certain single source suppliers to partially manage supply risk as well as a result of the decreased sales. Cash flows used in investing activities We invested the substantial portion of the cash proceeds of our initial public offering of ordinary shares into bank deposits and marketable securities in the year ended December 31, 2014.Otherwise, the majority of our investment activities have historically been related to the construction and expansion of our manufacturing facilities and the purchase of manufacturing equipment and components for our production lines. 65 Cash flows used in investing activities in the year ended December 31, 2015 amounted to $0.1 million which reflected primarily our investment of $9.4 million in bank deposits and marketable securities, purchase of property, plant and equipment and intangible assets of $2.9 million (mainly related to the expansion of our manufacturing facility), partially offset by $9.3 million in proceeds from the sale of marketable securities and a decrease of $3.0 million in bank deposits. Cash flows used in investing activities in the year ended December 31, 2014 amounted to $63.6 million which reflected primarily our investment of $62.5 million, mostly comprised of proceeds from our initial public offering, in bank deposits and marketable securities, purchase of property, plant and equipment and intangible assets of $6.4 million (mainly related to the construction and expansion of our manufacturing facility and the one-timesettlement payment to Neptune), partially offset by $5.3 million in proceeds from the sale of marketable securities. We expect cash used in investing activities to increase significantly when and if we will commence the construction on our new manufacturing facility. While we anticipate that construction of this new facility will require significant capital expenditures, we have not yet started construction of the facility or even entered into contracts relating to the construction and therefore it would not be completed, if we do undertake it, before 2017. The timing and amount of the capital expenditures associated with this project, if we do undertake it, is uncertain.In addition, cash used in investing activities would increase to the extent that we acquire complementary businesses or assets. Cash flows provided by (used in) financing activities Cash provided by financing activities in the year ended December 31, 2015 amounted to $0.5 million that represents the proceeds from exercises of options by employees. Cash used in financing activities in the year ended December 31, 2014 amounted to $2.5 million, which reflects primarily a repayment in full of $4.2 million of our long-term loan, partially offset by proceeds from exercises of options by employees of $1.8 million. We generated $69.3 million in cash from financing activities in the year ended December 31, 2013, which reflects primarily $62.8 million of net proceeds from our IPO and $8.2 million received in an investment in our preferred shares and warrants, partially offset by a repayment of $1.0 million in short-term loans under our working capital credit facility and repayment of $0.7 million under our long-term loan. Capital resources We have traditionally funded our operations with a combination of cash generated from operating activities, third-party debt consisting mainly of long-term and short-term bank credit facilities, as well as cash generated through the sale of equity securities. As of December 31, 2013, we had $4.2 million in outstanding principal amount under a long-term credit facility. On January 31, 2014, we repaid this amount in full and, as a result, we accrued $150,000 in early repayment fees. We believe that, based on our current business plan, our cash, cash equivalents and short-term bank deposits on hand and cash from operations, we will be able to meet our capital expenditure and working capital requirements, and liquidity needs for at least the next twelve months. We may require additional capital in the future, and therefore may engage in debt or equity financings to meet our longer term liquidity and future growth objectives. 66 C. Research and Development, Patents and Licenses Research and development We believe that our leading position as a developer and manufacturer of innovative bioactive ingredients is due in part to our expertise in lipids and enzymes accompanied by our policy of shared research and development resources across our organization and leveraging the significant cross benefits. We maintain an ongoing program of research and development, or R&D, to substantiate our clinical evidence and to enlarge our technological platform and process capabilities in relation to, among other things, lipid chemistry, enzymatic technology and lipid analysis. The primary aim of our R&D program is to develop improved and more affordable products. We therefore focus on the enhancement of our existing product lines in order to reinforce our competitive strengths and expand the scope of our existing products into new indications. We have a pipeline of several products, including new uses and applications for existing products, in various stages of development. Some of these products address new medical indications or provide new dietary or medical benefits, while others provide different levels/concentrations of active ingredients and offer improved secondary characteristics. In addition to further substantiating the value and efficacy of our existing products, our R&D program also focuses on the development of additional lipid-based products. As all of our products are derived from our expertise in lipids biochemistry and our capabilities in analyzing lipid structure, composition and performance, much of our R&D is not divided based on segment or product line. Rather, more general R&D is conducted and only after particular R&D is seen to relate to the development of a new product or the enhancement of an existing product does that R&D become associated with a specific product line or segment. We believe that this helps us leverage shared R&D resources across our organization. We have several new nutritional ingredient products for infant formula under development planned to launch within the next few years. We invest a significant amount of our resources in R&D as we believe that superior technology is key to maintaining a leading market position. Our R&D expenses were $5.9 million, $6.0 million and $6.1 million in the years ended December 31, 2013, 2014 and 2015, respectively, representing 9.2%, 12.7% and 12.2% of net revenues, respectively. We may use our R&D platform to seek to penetrate the prescription pharmaceuticals market. For more information regarding our prescription pharmaceuticals, see “Item 4.B. Information on the Company — Business Overview — Government regulation — VAYA Pharma — Prescription drugs.” InCog is a marine-based lipid composition for use in infant nutrition products that is intended to mimic certain characteristics of human breast milk. Pre-clinical trials of InCog have shown encouraging results, and we are currently considering its position and engaging in additional pre-clinical trials for the purpose of evaluating its efficacy. This ingredient is approved as GRAS by the FDA for marketing in the United States for the general population. We are currently in the process of applying for GRAS certification for infants. We are also in the process of preparing a submission for registration in China and Europe. We anticipate that InCog will generate incremental revenues, but we do not expect it to be material to our results of operations in the near term. We currently have several products in our VAYA Pharma segment in various stages of development. These include compositions based on phosphatidylserine (PS) and other lipids known to support cognitive, behavioral and metabolic human functions. We are developing and evaluating these products for the treatment of various cognitive, behavioral, mood or metabolic disorders. None of these products is expected to be individually material to our business in the near term. Clinical Trials We generally conduct clinical and pre-clinical studies to support the efficacy and safety of our products and their ingredients and to extend and validate their benefits for human health. Pre-clinical studies allow us to substantiate the safety of our products and obtain preliminarily indications of their pharmacological profile and mechanism of the action. Through January 31, 2016, we had conducted 12 pre-clinical studies, according to the principles of Good Laboratory Practices (GLP) and completed 15 clinical studies, according to the principles of Good Clinical Practices (GCP). As a result, we have developed significant experience in planning, designing, executing, analyzing and publishing clinical studies. 67 In 2014, we initiated a number of clinical trials, including a clinical trial for a product on managing Autism Spectrum Disorder symptoms, a clinical trial on Vayarin for adults with Attention Deficit Hyperactivity Disorder and a clinical trial on long term efficacy of Vayacog in mild cognitive impairment. These studies continued during 2015 and are scheduled to continue through 2016. In 2014, we also finalized the clinical phase of a clinical study of Vayarol for reducing triglyceride levels in patients with hypertriglyceridemia. Our R&D team manages our clinical studies and is deeply involved with project planning, trial design, execution, outcome analyses and manuscript submission. During the design, execution and publication of our studies, our R&D team consults with key opinion leaders in the relevant field of research to optimize both design and execution, as well as to strengthen the scientific and academic level of the investigational plan. Our clinical studies have been conducted in collaboration with leading medical and research centers in countries such as Israel, Canada, China and the Netherlands including Meir Medical Center, Israel; Sourasky Medical Center, Israel; Sheba Medical Center, Israel; and McGill University, Canada. For information regarding the clinical validation of our various products, see “Item 4.B. Information on the Company — Business Overview — Our products — Nutrition segment — Clinical validation” and “Item 4.B. Information on the Company — Business Overview — Our products — VAYA Pharma segment — Clinical validation.” Intellectual property Our proprietary technology is important to the development, manufacture and sale of our products, and we seek to protect such technology and other intellectual property through a combination of patents, copyrights, trademarks, trade secrets, non-disclosure and confidentiality agreements, licenses, assignments of invention and other contractual arrangements with our employees, consultants, partners, suppliers, customers and others. We rely on our research and development program, clinical trials, production techniques and marketing and distribution programs to advance our products. As of January 31, 2016, we had been granted approximately 100 patents and had applications for approximately 70 additional patents pending worldwide. Our principal granted patents relate to our technologies arising out of novel formulations, their beneficial uses and processes for the manufacturing thereof, rather than claiming specific molecules or active ingredients. • InFat. The patent portfolio for the InFat products includes issued patents and pending applications directed to formulations, manufacturing process and methods of use. Our current and potential customers for InFat include major global nutrition companies with worldwide operations. The majority of manufacturers of infant formula containing InFat are located in Europe, New Zealand and Australia, where we have issued patents. In China, which is our largest end user market for InFat products, we have one issued patent covering a formulation and a process related to InFat and another issued patent covering a use related to InFat. In addition, we have pending applications covering additional uses. In Europe, we have three issued patents: one claiming a formulation which expires in 2024, and two claiming uses of InFat which expire in 2028 and 2031 and are currently under opposition proceedings. We also have other applications related to InFat in Europe. In each of New Zealand and Australia, we have issued patents claiming a manufacturing process for InFat, which expire in 2020 and 2018, respectively. In addition, we have two issued patents in Australia which cover uses related to InFat and expire in 2028 and 2031, and two issued patents in New Zealand which cover uses related to InFat and expire in 2031. While the United States is not currently a major market for InFat, we do believe it presents a growth opportunity for InFat. In the United States, we have one issued patent claiming a manufacturing process, which expires in 2017, and four issued patents claiming methods of use, which expire in 2026, 2027 and 2031. We also have five pending U.S. applications covering particular compositions and uses related to the InFat products. We also have issued patents related to these products in Israel, Mexico, South Korea, India, Canada, Hong Kong, Singapore and Russia, and patent applications pending in various countries around the world. • PS Products. The patent portfolio for our PS products (including Sharp PS) includes patents and patent applications directed to formulations, manufacturing processes, and methods of use. In each of the United States and Europe, the two largest markets for our PS products, we own one issued patent covering a formulation related to Sharp PS, which expires in the United States in 2026 and in Europe in 2024. We also have issued counterparts to that patent in Australia, Canada, Japan Hong Kong, Israel and South Korea. In addition, during 2015 we filed an international application under the Patent Cooperation Treaty (“PCT”) with the International Bureau of the World Intellectual Property Organization (“WIPO”) to cover certain PS compositions and processes. 68 • Krill Oil Products. During 2015, we filed three international applications under the PCT with the International Bureau of WIPO relating to intellectual property relevant to krill oil formulations, manufacturing processes and methods of use. • VAYA Products. The patent portfolio for our various VAYA products (including Vayarol, Vayacog and Vayarin) includes patents and patent applications directed to formulations and methods of use. The United States is currently the largest market for our VAYA products. We have four issued patents in the United States covering formulations or methods of use related to Vayarin, of which three of these patents also cover formulations or uses of Vayacog. None of these patents expires before 2024. We also have two issued U.S. patents covering composition and method of use related to Vayacog, which expire in 2030, and two issued patents covering a formulation of Vayarol and a use related to Vayarol, which expire in 2024 and in 2026, respectively. One or more patents related to one or more of our VAYA products have also been issued in each of Australia, Canada, China, Europe, Hong Kong, India, Israel, Japan, Mexico, New Zealand, the Philippines, Russia and South Korea. We have an exclusive license under a family of third party patents related to a process for the enzymatic production of PS, Vayarin and Vayacog including issued patents in the United States, Europe, China and Japan, each expiring in 2016. Under that license, we have the right to enforce the licensed patents against third party infringers. Royalties payable under that license are not material to our results of operations. While our policy is to obtain patents by application, license or otherwise, to maintain trade secrets and to seek to operate without infringing on the intellectual property rights of third parties, technologies related to our business have been rapidly developing in recent years. Loss or invalidation of certain of our patents, or a finding of unenforceability or limited scope of certain of our intellectual property, could have a material adverse effect on us. See “Item 8.A. Financial Information — Consolidated Financial Statements and Other Financial Information — Legal Proceedings” below. In addition to patent protection, we also rely on trade secrets, including unpatented know-how, technology and other proprietary information in attempting to develop and maintain our competitive position. We also rely on protection available under trademark laws. We currently hold registered trademarks in various jurisdictions for the mark “MSO” and certain other key product names, including “InFat,” “K•REAL,” “Sharp PS,” “Vayarol,” “Vayacog” and “Vayarin.” We believe that, while our patents provide us with a competitive advantage, our success depends primarily on our marketing, business development, know-how and ongoing research and development efforts. Accordingly, we believe that the expiration of any of our patents, or the failure of any of our patent applications to result in issued patents, would have no more than a short-term adverse effect on our business or financial position. Nevertheless, we are continuously working to generate a new cluster of patents to reinforce our intellectual property position and protect the competitive edge we are creating in the market. In any event, there can be no assurance that our patents or other intellectual property rights will afford us a meaningful competitive advantage. D. Trend Information Other than as disclosed elsewhere in this annual report, we are not aware of any trends, uncertainties, demands, commitments or events for the period from January 1, 2015 to December 31, 2015 that are reasonable likely to have a material adverse effect on our net revenues, income, profitability, liquidity or capital resources, or that caused the disclosed financial information to be not necessarily indicative of future operating results or financial condition. E. Off-Balance Sheet Arrangements Except for standard operating leases, we do not engage in any off-balance sheet arrangements, such as the use of unconsolidated subsidiaries, structured finance, special purpose entities or variable interest entities. 69 F. Contractual Obligations Our future contractual cash obligations as of December 31, 2015 in excess of one year are summarized in the following table: Total(1) Lessthan1 year 1–3years 3–5years Morethan5 years (in thousands) Operating lease obligations $ - Excludes future projected royalty payments of approximately 3%-5% of revenues derived from research and development projects that were funded in part by grants received from the OCS. In addition, in 2014 we have entered into a 10-year toll manufacturing agreement with respect to one of our products. Under the terms of the agreement, we have committed for minimum purchasing through the entire term of the agreement. In the event that we fail to meet our minimum purchase requirements or otherwise terminate the agreement, we will be required to pay a termination payment which is based on a fixed amount of up to $500,000 reduced by the amount actually purchased before termination. ITEM 6: Directors, Senior Management and Employees A. Directors and Senior Management The following table sets forth information for our executive officers and directors as of the date of this annual report. Unless otherwise stated, the address for our directors and executive officers is c/o Enzymotec Ltd., Sagi 2000 Industrial Area, P.O. Box 6, Migdal Ha’Emeq 2310001, Israel. Name Age Position(s) Executive officers Ariel Katz 57 President and Chief Executive Officer Oren Bryan 41 Vice President and Chief Financial Officer Gai Ben-Dror 47 Vice President – Process Development Shachar Carmi 51 Vice President – Nutrition Division Robert Crim 58 President and CEO VAYA Pharma USA Itay Dromi 51 Vice President – Human Resources and Information Systems Yariv Gratz(6) 51 Vice President – Operations Yael Richter 41 Vice President – Research and Development Directors Steve Dubin (3)(4) 62 Chairman of the Board Nir Belzer (2)(4) 53 Director Tamar Howson(4) 67 Director Holger Liepmann(4) 64 Director Dov Pekelman (1)(4) 75 Director Yossi Peled (4) 68 Director Michal Silverberg (1)(2)(4)(5) 39 Director Joseph Tenne (1)(2)(3)(4)(5) 60 Director Imanuel (Mani) Wasserman (3)(4) 49 Director Member of our audit committee. 70 Member of our compensation committee. Member of our nominating and governance committee. Independent director under the rules of the NASDAQ Stock Market. External director under the Israeli Companies Law. See “— Board Practices — External directors.” Mr. Gratz informed us in January 2016 that he would resign from his position at the Company effective March 3, 2016. Our executive officers Dr. Ariel Katz has served as our President and Chief Executive Officer since joining us in 2000. He has also served as the head of our VAYA Pharma segment from January 2012 to August 2014. Prior to joining Enzymotec, Dr. Katz held various positions with the Dead Sea Bromine Group of Israel Chemicals Ltd. over a period of 14 years, including senior positions in research and development, plant management, marketing and business development. Dr. Katz holds a bachelor’s degree in chemistry and a master’s degree in economic management both from Ben-Gurion University of the Negev, Beer Sheva, Israel, and a PhD in engineering in the field of artificial intelligence from Exeter University, UK. Dr. Katz was a guest lecturer in the Biotechnology Department of the Technion — Israel Institute of Technology, Haifa, Israel from 2003 to 2010. Oren Bryan has served as our Vice President and Chief Financial Officer since June 2008. Prior to joining Enzymotec, he served as Chief Financial Officer of MIND C.T.I. Ltd., a global provider of real-time, product-based mediation, billing and customer care solutions for voice, data, video and content service from 2006 to 2008 and Controller of MIND C.T.I. Ltd. from 2005 to 2006. Before working at MIND C.T.I. Ltd., Mr. Bryan served as Controller of both Dor Chemicals Ltd. from 2001 to 2005 and a private software company from 2000 to 2001. Between 1997 and 2000, he was an accountant with Kost, Forer, Gabbay and Kasierer, a member of Ernst & Young Global. Mr. Bryan is a certified public accountant and holds a B.A. in economics and accounting from Haifa University, Israel. 71 Gai Ben-Dror has served as our Vice President — Process Development and previously as our Director of Process Development since joining Enzymotec in December 2001. As Director of Process Development, he was responsible for the development and commercialization of all of our products and for the building of our technological and analytical teams. Prior to joining us, Mr. Ben-Dror was a plant and pilot engineer in the Dead Sea Bromine Group of Israel Chemicals Ltd. from 1996 to 2000. Prior to that he worked as a research team leader at Sense-IT Ltd., a hardware development company, and as a project manager at Chimtec Ltd., a water treatment engineering company. He holds a B.Sc. in chemical engineering and an M.B.A. from Ben-Gurion University of the Negev, Beer Sheva, Israel. Shachar Carmi has served as our Vice President – Sales, Nutrition Division since July 2014 and became our Vice President Nutrition Division in February 2015. Prior to joining Enzymotec, from 2009 to June 2014, he served as Vice President – Sales and Marketing at Biobee Sde Eliyahu, a leading producer of bumble bees for natural pollination and beneficial insects used in agriculture as an alternative to chemical pesticides. From 2007 to 2009, he served as Product Manager at Hazera Genetics, a leading breeder and supplier of vegetable seeds. Prior to that, he held positions at Milestone Agriculture, Inc. and Click Software. Mr. Carmi received his B.Sc. in Industrial Engineering from Tel Aviv University. Robert Crim has served as President and CEO of Vaya Pharma USA since August 2014. Mr. Crim has over 15 years of experience in the global clinical nutrition and medical foods area. Prior to joining Vaya Pharma, from 2010 to 2014, Mr. Crim was an independent consultant focusing on medical nutrition and healthcare clients. From 2004 to 2010, he held positions of increasing responsibility at Danone/Numico, including General Manager of the SHS business and Regional Vice President – North America and Global Business Development as well as serving on the Executive Committee of the Medical Nutrition Division. Prior to that, Mr. Crim held positions at Abbott, including Vice President – Consumer Nutritionals where he was responsible for the Ensure and Glucerna businesses. Mr. Crim has also held positions at Johnson & Johnson and Procter and Gamble. He received his M.B.A. from University of Michigan and his B.A. from Harvard University. Itay Dromi has served as our Vice President – Human Resources since July 2014. Mr. Dromi has over 20 years of global experience in human resources and organizational management. Prior to joining Enzymotec, Mr. Dromi served from 2010 to 2014 in multiple senior human resources positions at Teva Pharmaceutical, Ltd, including as Vice President – Human Resources TGO Asia Region and as Vice President – Human Resources of the Chemical Division. Mr. Dromi previously held human resources positions at Ultrashape and Delta Galil Industries. Mr. Dromi received his M.B.A from Bar Ilan University and an M.A. in Public Administration from the University of Haifa. Yariv Gratz has served as our Vice President – Operations since June 2014. Prior to joining Enzymotec, Mr. Gratz served from 2010 to 2014 as Director of Operations at Nilit Ltd. where he was responsible for managing manufacturing facilities in Israel and China including global engineering and projects department and the industrial engineering unit, overseeing a total of 650 employees. Prior to this position, he served as Vice President – Operations for MIS – Israel. From 1992 to 2010, he held positions at Sanmina SCI, EIL – Electrochemical Industries and Gadot Bio Chem. Mr. Gratz received his M.B.A. from Herriot Watt and B.Sc. in Chemical Engineering from The Technion – Israel Institute of Technology.Mr. Gratz informed us in January 2016 that he would resign from his position at the Company effective March 3, 2016. Yael Richter has served as our Vice President – Research and Development since October 2015. Previously, she served as our Director of Research and Development and as the head of VAYA Pharma’s research and development team since joining Enzymotec in May 2006. She was also responsible for building VAYA Pharma’s medical affairs team, supporting all the scientific communication and education activities. She holds a bachelor’s degree in Chemistry from the Hebrew University and a PhD in chemistry from Bar-Ilan University, Israel, where she specialized in medicinal chemistry. Our directors Steve Dubin has served as Chairman of our board of directors since January 2014 and served as Vice Chairman before that following his appointment as a director in April 2013. Since November 2011, Mr. Dubin has been a Principal in SDA Ventures LLC, a firm primarily focused on assisting emerging growth and middle-market companies, primarily in the health & wellness and nutritional products markets, on matters including corporate development, business acquisition, customer relations, growth strategies and corporate finance. In connection with SDA Ventures, Mr. Dubin acts as an Operating Professional to Paine & Partners, LLC, a global private equity investment firm located in New York, Chicago, and San Francisco, for the purpose of identifying and executing investment opportunities in the global human and animal food and nutritional products industries. From 2006 until its acquisition by Royal DSM N.V. in February 2011, Mr. Dubin served as Chief Executive Officer and a member of the board of directors of Martek Biosciences Corporation. He later served as President of DSM’s Nutritional Lipids Division from February 2011 through October 2011 and as a Senior Advisor to DSM Nutritional Products from November 2011 through October 2012. After joining Martek in 1992 and serving in various management positions, including Chief Financial Officer, Treasurer, Secretary, General Counsel and Senior Vice President, Business Development, he served as President of Martek from 2003 to 2006. From 2000 to 2003, Mr. Dubin co-founded and co-managed a Maryland-based, angel-investing club and was “Of Counsel” to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., a U.S. law firm, during part of 2001 and 2002. Mr. Dubin currently serves as a member of the board of two privately held companies, NeurExpand Brain Center LLC, formerlyThe Brain Center, LLC (which has ceased its operations as of 2015)and Alcresta, Inc. During 2011 and 2012, he was a member of the board of directors of Scerene Healthcare, Inc. From March 2013 through March 2014, Mr. Dubin was a director of MyCell Technologies and its subsidiary Oceans Omega LLC. Mr. Dubin holds a bachelor’s degree in accounting from the University of Maryland and a Juris Doctor degree from the National Law Center at George Washington University. He is a certified public accountant and a member of the Maryland Bar. 72 Nir Belzer has served as a director of Enzymotec since January 2007. Mr. Belzer is a co-founder of Aquagro Fund L.P., one of Israel’s first funds to focus on clean technologies, and has served as its Managing Partner since 2007. In addition, he is a co-founder of the Millennium Materials Technologies funds, which was previously a major shareholder of ours, and has served as Managing Partner of Millennium Materials Technologies funds since 1998. Mr. Belzer has 20 years of extensive experience in venture capital management, including fund management in Israel’s IDB Group. From 1995 to 1997, Mr. Belzer worked in the Israeli high tech industry, at Globes, a leading Israeli financial newspaper, as a Marketing Manager, and at Israel Aerospace Industries Ltd., as an avionics engineer for the Lavi project. Mr. Belzer was appointed as a director pursuant to Millennium Materials Technologies’ appointment rights under our articles of association in effect prior to our initial public offering. He holds a bachelor’s degree in mathematics, computer science and avionics and an M.B.A. from Tel Aviv University. Mr. Belzer was re-elected as directorin 2015. Tamar Howson has served as a director of Enzymotec since July 2015. Ms. Howson has served as a corporate business development and strategy consultant to biopharmaceutical companies since 2011. From 2009 to 2011, she worked for JSB-Partners, a transaction advisory firm, providing business development support to life sciences companies. From 2007 to 2008, Ms. Howson served as Executive Vice President, Corporate Business Development at Lexicon Pharmaceuticals.From 2001 to 2007, Ms. Howson held the position of Senior Vice President, Corporate and Business Development at Bristol-Myers Squibb. Ms. Howson currently serves on the Board of Directors of publicly traded Organovo, Inc. (NYSE: ONVO), OXiGENE, Inc. (NASD: OXGN) and Cynapsus (TSE: CTH), Inc. In the past, Ms. Howson served as a director of Actavis plc, Idenix Pharmaceuticals Inc., Warner Chilcott plc, Soligenix, Inc. and Cardax, Inc., all of which are publicly traded. In addition, Ms. Howson serves as a director of the International Partnership for Microbicides, a non-profit product development partnership. She has also served on the boards of Aradigm, S*BIO, Ariad Pharmaceuticals, SkyePharma, NPS Pharma, Targacept and HBA. Ms. Howson holds a bachelor’s degree in Chemical Engineering from the Technion, Israel, an M.S. from the City University of New York and an M.B.A. from Columbia University. Holger Liepmannhas served as a director of Enzymotec since February 2015. He served in various positions with Abbott Laboratories from 1986 until his retirement in 2011.From 2006 to 2011, Mr. Liepmann served as executive vice president, Nutritional Products of Abbott Laboratories.In this capacity he was responsible for all aspects of Abbott Laboratories’ global nutritional business, including R&D, manufacturing, supply chain and commercial operations, and reported to Abbott’s CEO.Previously, he served as executive vice president, Pharmaceutical Products Group, senior vice president, Abbott International, the commercial operations for Abbott's international pharmaceutical business, and vice president Japan Operations. He enjoyed an international career with postings in Japan, Spain, Puerto Rico, Germany and the United States. Prior to joining Abbott, Mr. Liepmann worked for Bayer AG in a variety of capacities between 1975 and 1986, both in the US and in Germany. Mr. Liepmann earned a bachelor’s degree from Dartmouth College and a master’s degree in business administration from Stanford University. He currently sits on the boards of Altan Pharma Ltd., which he co-founded, and Desert Research Institute Foundation and SmartTots, two non-governmental organizations. Prof. Dov Pekelman has served as a director of Enzymotec since October 2010. In addition, Professor Pekelman currently serves as the Chairman of the special committee of the board of directors of Taro Pharmaceuticals Industries Ltd. (NYSE: TARO), as well as Chairman of Atera Networks Ltd Prof. Pekelman serves on the board of directors of the Interdisciplinary Center (IDC), Herzliya, Israel and is Chairman of the IDC Corporation, the center’s economic arm. From 1985 to 2008, Professor Pekelman served as a senior consultant to Teva Pharmaceutical Industries Ltd. (NASDAQ: TEVA) and also founded and ran a leading, Israeli-based management-consulting firm, P.O.C. Ltd. Previously, he served on the board of directors of several industrial corporations, including Koor Industries Ltd. (TASE: KOR), and was also a member of the advisory committee of the Bank of Israel. He holds bachelor’s degree from the Technion — Israel Institute of Technology, Haifa, Israel and a doctorate from the University of Chicago. 73 Yossi Peled has served as a director of Enzymotec since June 2001. From June 2009 to October 2011, Mr. Peled was the Chairman of our board of directors. In addition, he has served as the Chief Executive Officer of Galam Ltd. since 1987 and from 1977 until 1984. Mr. Peled is a member of the board of directors of a number of companies within the Galam Group, including Eurosweet GmbH (of which he is Chairman) and Galam Invest Ltd. From 2001 to 2003, Mr. Peled served as the Chairman of the board of directors of Lehavot Fire Protection Ltd., Israel’s leading fire protection equipment manufacturer. Previously, he held various managerial roles in Kibbutz Maanit and HaKibbutz HaArtzi, the national kibbutz organization in Israel, which represents more than 250 kibbutzim. Mr. Peled studied business administration at the Ruppin Academic Center, Israel, and executive business management at “Lahav” of the Faculty of Management Tel Aviv University. Michal Silverberg has served as a director of Enzymotec since September 2013. In 2014 Ms. Silverberg became a Senior Director for TVI (Takeda Ventures Inc). Since 2007, Ms. Silverberg has worked in various positions in Novo NordiskA/S, a global healthcare company headquartered in Denmark with shares listed on the Copenhagen and New York Stock Exchanges. Since 2010, she has served as Senior Director, New Product Commercialization & Business Development for the BioPharm unit. Prior to joining Novo Nordisk, Ms. Silverberg held various positions in a biotech company, an investment group and the Office of the Chief Scientist of Israel (Technological Incubators). Ms. Silverberg holds a B.A. in Economics and Business Management from Haifa University, Israel, an M.B.A. from Tel Aviv University, and an M.A. in Biotechnology from Columbia University. Joseph Tenne has served as a director of Enzymotec since September 2013. Mr. Tenne is the Vice President of Finance of Itamar Medical Ltd. (TASE: ITMR), an Israeli company engaged in the medical devices business. From March 2005 until April 2013, Mr. Tenne served as the Chief Financial Officer of Ormat Technologies, Inc. (NYSE: ORA), which is engaged in the geothermal and recovered energy business. From January 2006 until April 2013, Mr. Tenne also served as the Chief Financial Officer of Ormat Industries Ltd., an Israeli holding company which was listed on the Tel Aviv Stock Exchange and was the parent company of Ormat Technologies, Inc. From 2003 to 2005, Mr. Tenne was the Chief Financial Officer of Treofan Germany GmbH & Co. KG, a German company, which is engaged in the development, production and marketing of oriented polypropylene films, which are mainly used in the food packaging industry. From 1997 until 2003, Mr. Tenne was a partner in Kesselman & Kesselman, Certified Public Accountants in Israel and a member of PricewaterhouseCoopers International Limited (PwC Israel). Mr. Tenne serves as a director of AudioCodes Ltd. (NASD/TASE: AUDC) and Ratio Oil Exploration (Finance) Ltd. (TASE: RATI.L), both Israeli companies, and an external director of Orbotech Ltd. (NASD: ORBK) and MIND C.T.I. Ltd. (NASD: MNDO), also Israeli companies. Mr. Tenne holds a B.A. in Accounting and Economics and an M.B.A. from Tel Aviv University. Mr. Tenne is also a Certified Public Accountant in Israel. Dr. Imanuel (Mani) Wasserman has served as a director of Enzymotec since October 2011. Dr. Wasserman is a co-founder of Beresheit General Partner Ltd., the general partner of Manof I funds, a NIS 2 billion Israeli fund, and has served as its managing partner since its inception in 2009. Previously, he was a co-founder and managing director of Magna Capital Ltd., an Israeli strategy and M&A consulting firm, from 2000 to 2009. In addition, Dr. Wasserman worked as a lawyer, from 1992 to 1994 and from 1997 to 1999, with Zellermayer Pelossof and Co., an Israeli law firm. From 1995 to 1996, he was a foreign lawyer at Fried, Frank, Harris, Shriver and Jacobson, a U.S. law firm. Dr. Wasserman is the chairman of Zohar Dalia, an Israeli manufacturer of cleaning products and raw materials. He currently serves as a director for the following companies: Beresheit General Partner Ltd., Galam Ltd., Cargal Ltd., Plasto-sac Ltd. (TASE: PLST), Controp Ltd., Aeronautics Ltd. and Liberty Properties Ltd. Dr. Wasserman holds a bachelor’s degree in industrial engineering, an LLB, an LLM and a doctorate in law, all from Tel Aviv University. Dr. Wasserman was appointed as a director pursuant to Galam’s appointment rights under our articles of association in effect prior to our initial public offering.Mr. Wasserman was re-elected as directorin 2015. Arrangements concerning election of directors; family relationships Our current board of directors consists of nine directors. Pursuant to our articles of association in effect prior to our initial public offering, certain of our shareholders had rights to appoint members of our board of directors. See “— Directors and Senior Management.” 74 All rights to appoint directors and observers terminated upon the closing of the initial public offering, although currently-serving directors that were appointed pursuant to such rights will continue to serve pursuant to their appointment until the annual meeting of shareholders at which the term of their class of director expires. We are not a party to, and are not aware of, any voting agreements among our shareholders. In addition, there are no family relationships among our executive officers and directors. B. Compensation of Officers and Directors Compensation of executive officers and directors The aggregate compensation paid and share-based compensation and other payments expensed by us and our subsidiaries to our directors and executive officers with respect to the year ended December 31, 2015 was $3.0 million. This amount includes approximately $0.2 million set aside or accrued to provide pension, severance, retirement or similar benefits or expenses, but does not include business travel, relocation, professional and business association dues and expenses reimbursed to office holders, and other benefits commonly reimbursed or paid by companies in our industry. As of December 31, 2015, options to purchase 991,224 ordinary shares granted to our current directors and executive officers were outstanding under our equity incentive plans at a weighted average exercise price of $5.62 per share. In addition, as of December 31, 2015, 193,995 restricted share units and 117,028 restricted shares were granted to our current directors and executive officers of which 17,944 restricted share units and 39,032 restricted shares were vested. We do not have any written agreements with any director providing for benefits upon the termination of such director’s relationship with our company or our subsidiaries. As of December 31, 2015, 132,476 ordinary shares remained available for grant under our share incentive plans. Summary Compensation Table The table below reflects the compensation paid to or earned by our five most highly compensated office holders during or with respect to the year ended December 31, 2015.All amounts reported in the table are in terms of cost to the Company, as recognized in our financial statements for the year ended December 31, 2015. Name and Position Salary Cost (1) Bonus (2) Share-Based Compensation(3) All Other Compensation(4) Directors’ Fees Total (in thousands) (5) Steve Dubin Chairman of the Board $ $ $ Ariel Katz President and CEO $ $
